a

vueuLuutbuvuuuuvJuJUV LL Y

mm

KARDEX: 68163
MINUTA: 1796
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 58
PERUPETRO S.A.
Y
PETROBRAS ENERGIA PERU S.A.
CON INTERVENCION DE
PETROBRAS ENERGIA S.A.

Y EL BANCO CENTRAL DE RESERVA DEL PERU
SITAS AT
soso" COMPARECEN ===
EN LA CIUDAD DE LIMA A LOS DOCE DIAS DEL MES DE JULIO DEL ARO
DOS MIL CINCO, EXTIENDO LA PRESENTE ESCRITURA, EN LA QUE
INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 54,
INCISO H DE LA LEY 26002. serranos
aseos oo==se====== COMPARECEN =sess=essmsmease===
RO S.A. CON REGISTRO UNICO DE CONTRIBUYENTE NQ
5044, CON DOMICILIO EN AVENIDA LUIS ALDANA NQ 320, SAN
MA, DEBIDAMENTE REPRESENTADO POR SU GERENTE GENERAL
EDUARDO CHAVEZ CACERES, QUIEN MANIFIESTA SER DE
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION:
IDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
09343700,  SUFRAGANTE ELECTORAL, CON PODERES
INSCNITOS EN EL ASIENTO CO0034 DE LA PARTIDA ELECTRONICA N2
00259837 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y DE
CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE PERUPETRO NQ .013- -
2005 DE FECHA 09 DE MARZO DEL 2005 Y EL DECRETO SUPREMO N* 017-
2005-EM PUBLICADO EL 23 DE JUNIO DEL 2005, LOS MISMOS QUE
CORREN INSERTOS EN LA PRESENTE ESCRITURA PUBLICA. ==============
Y DE LA OTRA PARTE:
PETROBRAS ENERGIA PERU  S.A., CON REGISTRO UNICO DE
CONTRIBUYENTE NUMERO 20356476434, CON DOMICILIO EN CALLE AMADOR
MERINO REYNA NQ 285 QUINTO PISO, OFICINA 501, SAN ISIDRO, LIMA,
PERU, INSCRITA EN LA PARTIDA N2 11011797 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA E INSCRITA EN LA PARTIDA ELECTRONICA
3w 5725364

QUINCE MIL OCHOCIENTOS CATORCE

N92 06006369 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL
REGISTRO PUBLICO DE HIDROCARBUROS; DEBIDAMENTE REPRESENTADA POR
SU GERENTE GENERAL SEÑOR PEDRO MIGUEL GRIJALBA VASQUEZ, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESION ADMINISTRADOR, DEBIDAMENTE IDENTIFICADO
CON DOCUMENTO NACIONAL DE IDENTIDAD NQ 03874048, SUFRAGANTE
ELECTORAL; AUTORIZADO SEGUN PODER INSCRITO EN EL ASIENTO
C00020, DE LA PARTIDA ELECTRONICA NQ 11011797 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO A00007, DE LA
PARTIDA ELECTRONICA NQ 07078973 DEL REGISTRO DE MANDATOS DEL
REGISTRO PUBLICO DE HIDROCARBUROS. ====:
CON LA INTERVENCION DE:
PETROBRAS ENERGIA S.A., CON DOMICILIO EN MAIPU 1 -— PISO- 14
BUENOS AIRES, ARGENTINA DEBIDAMENTE REPRESENTADA POR SU
APODERADO SEÑOR PEDRO MIGUEL GRIJALBA VASQUEZ, QUIEN MANIFIESTA
SER DE NACIONALIDAD PERUANA, DE ESTADO * CIVIL CASADO, - DE
PROFESION ADMINISTRADOR, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N2 03874068, SUFRAGANTE ELECTORAL ,
AUTORIZADO SEGUN PODER QUE SE INSERTA. =============sm=========
Y EL BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR - su
GERENTE GENERAL RENZO GUILLERMO ROSSINI MIÑAN, QUIEN MANIFIESTA
SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO; DE
PROFESION: ECONOMISTA; DEBIDAMENTE IDENTIFICADO - CON - DOCUMENTO
NACIONAL — DE IDENTIDAD NQ2 08727483,  SUFRAGANTE ELECTORAL,
NOMBRADO POR ACUERDO DE DIRECTORIO M2 4059 Y CARLOS AUGUSTO
BALLON AVALOS, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESION ECONOMISTA, IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD NQ 08757380, SUFRAGANTE EN LAS
ULTIMAS ELECCIONES GENERALES EN SU CALIDAD DE GERENTE DE
OPERACIONES INTERNACIONALES, NOMBRADO POR ACUERDO DE DIRECTORIO
N2 3737, AMBOS CON DOMICILIO EN JR. MIRO QUESADA N2 441, LIMA.
AUTORIZADOS CONFORME CONSTA DE .LA COMUNICACION . DE... GERENCIA
GENERAL DE ESTE BANCO NQ GG-039-2005 DE FECHA 23 DE MARZO - DE
2005, QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA. ==========
-DOY FE DE HABER IDENTIFICADO A LOS  COMPARECIENTES Y. QUE
PROCEDEN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL

0 a

OU

> UU A UA A US
ds y
suspw 5725365

QUINCE MIL OCHOCIENTOS QUINCE

QUE REALIZAN, QUE SON HABILES EN EL IDIOMA CASTELLANO, Y ME
UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA PARA QUE Su
CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO EN
3 SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE: =======e=====

) MINUTA:SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: ========

) Sírvase usted extender en su Registro de Escrituras Públicas
) una de Contrato de Licencia para la Exploración y Explotación
) de Háídrocarburos en el Lote 58 cuya suscripción ha sido
) aprobada por Acuerdo de Directorio de Perupetro S.A. NQ 013-
) 2005 de fecha 09 de marzo del 2005 y por el Decreto Supremo
) N2017-2003-EM, publicado en el diario oficial el 23 de junio de
) 2005, que celebran de una parte  PERUPETRO  S.A., con
) R.U.C.N220195785044, con domicilio en Av. Luis Aidana 320, San
))

y Borja, Lima, debidamente representada por su Gerente General,
y señor José Eduardo Chávez Cáceres, identificado con D.N.I.
a) N209343700, con domicilio legal en Av. Luis Aldana 320, San

facultado según poderes otorgados inscritos en la
Electrónica N200259837, Rubro C000034 del Registro de
uriídicas de Lima, cuyo texto deberá usted insertar, y
parte, PETROBRAS ENERGIA PERU S.A., con Registro
Cántribuyente No. 20356475434, con domicilio en Calle
Amador Merino: Reyna N2 285 Quinto Piso, Oficina 501, San Isidro,

falo aÑo

Persoñhas Jurídicas de Lima e inscrita en la Partida Electronica
N2 06006369 del Libro de Contratistas de Operaciones del
Registro de Publico de Hidrocarburosj debidamente representada
por su Gerente General señor Pedro Miguel Grijalba Vasquez; de
nacionalidad Peruana, identificado con Documento Nacional de
identidad N2 03874068, autorizado según poder inscrito en el
Asiento [C00020, de la Partida Eiectronica NY 11011797 del
Registro de Personas Jurídicas de Lima y en el Asiento A00007,
de la Partida Electronica NS 07078973 del Registro de Mandatos
dei Registro Público de Hidrocarburos. ================e=o======

Con la Intervención de: ====:

SESSION OSA a

PETROBRAS ENERGIA S.A., con domicilio en Maipú 1 - Piso 14

Buenos Aires, Argentina debidamente representada por el señor

SU e e e e e e ld dr A A
aw 5725366

QUINCE MIL OCHOCIENTOS DIECISEIS

Pedro Miguel Grijalba Vasquez, de macionalidad Peruana,
identificado con Documento Nacional de Identidad NY 03874068,
autorizado según poder que se inserta; y el Banco Central de
Reserva del Perá con domicilio en Jirón Miró Quesada N2441,
Lima, representada por sus funcionarios Renzo Rossini MiRán,
Gerente General, y Carios Augusto Ballón Avalos, Gerente de
Operaciones Internacionales, autorizados conforme consta de la
comunicación de la Gerencia General de este Banco N2GG6-039-2005
de fecha 23 de marzo del 2005, que usted, señor Notario se
servirá insertar, en los términos y condiciones siguientes: ===
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 58
PERUPETRO S.A.

Y
PETROBRAS ENERGIA PERU S.A.
INDICE
CLAUSULA PRELIMINAR , GENERAL IDADES
CLAUSULA PRIMERA : DEFINICIONES
- CLAUSULA SEGUNDA 3 OBJETO DEL CONTRATO
CLAUSULA TERCERA i PLAZO, CONDICIONES Y GARANTIA
CLAUSULA CUARTA 1 EXPLORACION : ,
CLAUSULA QUINTA 3 EXPLOTACION
CLAUSULA SEXTA . PRESENTACION DE INFORMACION Y
ESTUDIOS
CLAUSULA SÉTIMA 1 COMITÉ DE SUPERVISION
CLAUSULA OCTAVA : REGALIA Y VALORIZACION
CLAUSULA NOVENA : TRIBUTOS
CLAUSULA DÉCIMA : DERECHOS ADUANEROS
CLAUSULA DÉCIMA PRIMERA 1 DERECHOS FINANCIEROS
CLAUSULA DÉCIMA SEGUNDA : TRABAJADORES
CLAUSULA DÉCIMA TERCERA : PROTECCION AMBIENTAL y
SS RELACIONES COMUNITARIAS
ELAUSULA DÉCIMA CUARTA : CONSERVACION DE LOS

HIDROCARBUROS Y PREVENCION
CONTRA PERDIDAS

Eu =

PL)

a. 90. 870

HOY

3 e e A A o
sara 5725367

QUINCE MIL OCHOCIENTOS DIECISIETE

DÉCIMA QUINTA , CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA
DÉCIMA SEXTA 2 CESION Y ASOCIACION
DECIMA SÉTIMA z CASO FORTUITO O FUERZA MAYOR
DéCIMA OCTAVA : CONTABILIDAD
DÉCIMA NOVENA , VARIOS
VIGÉSIMA : NOTIFICACIONES Y COMUNICACIONES
VIGÉSIMA PRIMERA : SOMETIMIENTO A LA LEY PERUANA
Y SOLUCION DE CONTROVERSIAS
CLAUSULA VIGÉSIMA SEGUNDA : TERMINACION
ANEXO "A" : DESCRIPCION DEL AREA DE
CONTRATO
ANEXO “B" 2 MAPA DEL AREA DE CONTRATO
ANEXO "C-1” a "C-4" a CARTAS FIANZA PARA EL
PROGRAMA MINIMO DE TRABAJO
ANEXO "D” 3 GARANTIA CORPORATIVA

*e" 1 PROCEDIMIENTO CONTABLE
, UNIDADES DE TRABAJO

EXPLORATORIO TABLA DE
EQUIVALENCIAS

DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION

DE HIDROCARBUROS EN EL LOTE 38

PERUPETRO S.A. y
SN

PETROBRAS ENERGIA PERU S.A.

CLAUSULA PRELIMINAR.— GENERALIDADES =======mec=sa

11.

Interviene PERUPETRO, en virtud de la facultad concedida
por la Ley No. 26221, para celebrar el Contrato de
Licencia para la Exploración y Explotación de
Hidrocarburos en-el Lote 59. ============ma==s===sm=a=
Los Hidrocarburos "in situ" son de propiedad del Estado.
El derecho de propiedad sobre los Hidrocarburos extraídos
es transferido por PERUPETRO al Contratista en la Fecha de
Suscripción, conforme a lo estipulado en el Contrato y en
el artículo 82 de la Ley No. 26221. =======a====mo===

El Contratista se obliga a pagar al Estado, a través de
w 5725368

QUINCE MIL OCHOCIENTOS DIECIOCHO

PERUPETRO, la regalía en efectivo en las condiciones y
oportunidad establecidas en el Contrato. ===
lll. De acuerdo con io dispuesto en el artículo 120 de la Ley
No. 26221, el Contrato se rige por el derecho privado
peruano, siéndole de aplicación los alcances del artículo
13572 del Código Civil. ema
IV. Para todos los efectos relativos y derivados del Contrato,
las Partes convienen en que los títulos de las cláusulas
son irrelevantes para la interpretación del contenido de
las Mismas. ===
V. Cualquier referencia al Contrato comprende a los anexos.
En caso de discrepancia entre los anexos y lo estipulado
en el cuerpo del Contrato, prevalecerá este último. ======
CLAUSULA PRIMERA.- DEFINICIONES ============o=mcc rn
Las definiciones acordadas por las Partes en la presente
cláusula tienen por finalidad dar el significado requerido a
los términos que se emplean en el Contrato y dicho significado
será el único aceptado para los efectos de su interpretación en
la ejecución del mismo, a menos que las Partes lo acuerden
expresamente por escrito de otra forma. =========r=sm=========
Los términos definidos y utilizados en el Contrato, sean en
singuiar o en plural, se escribirán con la primera letra en

mayúscuia y tendrán los siguientes significados: ==============

1.1 Afiliada ===========: AAA
Cualquier entidad, cuyo capital accionario con derecho a
voto sea de propiedad, directa o indirectamente, en una
proporción igual al cincuenta por ciento (50%) o más de
PERUPETRO o del Contratista o cualquier entidad o persona
que -sea propietaria, directa O indirectamente, del
cincuenta por ciento (50%) o más del capital accionario
con «derecho a voto de PERUPETRO o del Contratista; O
cualquier entidad cuyo capital accionario' con derecho a
voto -sea de propiedad, directa O indirectamente, en
cincuenta por ciento (50%) o más del mismo: accionista o
accionistas que posea o posean, directa o indirectamente,
el cincuenta por ciento (50%) o. más del capital

q9 Tuya?

ER
PR

SICROO ¿Si
eecpw 5725369

y Uy

Tias A ds de ds de a dd di e

3

5

QUINCE MIL OCHOCIENTOS DIECINUEVE

accionarío con derecho a voto de  PERUPETRD O del
Contratista. "=== oo
Año === noo amooo
Período de doce (12) Meses consecutivos de acuerdo al
Calendario Gregoriano, contado desde una fecha especifica.
Area de Contrato ============r ooo rn
Area descrita en el Anexo "A" y que se muestra en el Anexo
"B", denominada Lote 58, ubicada en la Provincia de La
Convención del Departamento de Cusco, Región Cusco, con
una extensión de trescientos cuarenta mil ciento treinta y
tres punto setecientos diecisiete hectáreas (340,133.717
Da) ===
El Area de Contrato quedará redefinida luego de excluir
las áreas de las que haga suelta el Contratista, de
acuerdo a los términos del Contrato. =====================
En caso de existir aiguna discrepancia entre lo mostrado
en el Anexo "B"” y lo descrito en el Anexo "A", prevalecerá
li Anexo "A", ====nmmmnsoooooooeoooooooooo on mmmmee=====
il s=========o=mrn ooo === 22m m==
de medida de capacidad de los Hidrocarburos
Fiscalizados que consiste en cuarenta y dos (42)
los Estados Unidos de América, corregidos a una
de sesenta grados Fahrenheit (60* F), a
nivei del mar, sin agua, barro u otros
sedimentos (PBSIW). === o
A
Unidad térmica británica. Es la unidad de medida -de*
cantidad de - caior que se requiere para aumentar la
temperatura en un grado Fahrenheit (1* F) de una (1) libra
de agua, equivalente a 1055.056 joules. ===
Caso Fortuito o Fuerza Mayor =============coocmmmsns==
Se entiende como -—tai, entre otros los - siguientes:
incendios, temblores, terremotos, maremotos, derrumbes,
avalanchas, inundaciones, huracanes, tempestades,
explosiones, actos fortuitos "imprevisibles, conflictos
bélicos, guerrillas, actos terroristas, sabotaje,
w 5725370

v
El
3)
3

P

QUINCE MIL OCHOCIENTOS VEINTE

conmoción civii, bloqueos, demoras incontrolables en el
transporte, huelgas, paros, imposibilidad de obtener, no
obstante haberlo previsto, facilidades adecuadas para el
transporte de materiales, equipos y servicios, asi como
las autorizaciones, aprobaciones, licencias y permisos a
cargo de las autoridades competentes; o cualquier otra
causa, ya sea similar o distinta de aquellas
especificamente enumeradas aquí, que estén fuera del
control razonable y no pudieran ser previstas oO que,
habiendo sido previstas, no pudieran ser evitadas. =======
Comité de Supervisión =====smmemanca nana ms
Organo conformado por ¡as Partes, a través del cual
PERUPETRO verifica el cumplimiento y la ejecución del
Contrato, cuya conformación y atribuciones — están
establecidas en la cláusula sétima. =================2====
Comité Técnico de Conciliación ==========eesssmea===
Organo no permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones,
el mismo que se estabiecerá de acuerdo a lo estipúlado en
el acápite 21.2 del Contrato. "===
Condensados ================2922 Mmmm 2022222 ==
Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios
en la presión y temperatura cuando el Gas Natural de los
Reservorios es producido o cuando proviene de uña o más

etapas de compresión de Gas Natural. Permanecen líquidos a

la temperatura y presión atmosférica. a aieiaiato
Condensados Fiscalizados =================S===com
Condensados producidos en el Area de Contrato y medidos en
un Punto de Fiscalización de la Producción. ======s=======
Tontratista ========s==sssmoococcoroca ono
PETROBRAS ENERGIA PERU S.A., inscrita en el” Registro
Público de Hidrocarburos en el asiento B00001 de la
Partida N” 06006369 del Libro: de Contratistas de
Operaciones. =============mccc cool 2222

Contrato ==meas=eo==oso=rreroononon om

se.

eb Q6 E O

RR RR AARRU 9.8 AVITTO' Y SD LA SAD DS

Mora
)
)

sere 5725371
)

SUS UL LS SS

1.16

QUINCE MIL OCHOCIENTOS VEINTIUNO

El presente acuerdo al que han llegado las Partes, en el
cual se estipulan los términos y condiciones que se
encuentran contenidos en este documento y en los anexos
que lo integran, comprende los acuerdos adicionales a los
que lleguen las Partes en virtud de este documento y las
modificaciones que se hagan al mismo conforme a ley. =====
Desarrollo *========= nn
Ejecución de cualquier actividad apropiada para la
Producción de Hidrocarburos, tal como la perforación,
completación y profundización de pozos, así como el
diseño, construcción e instalación de equipos, tuberías,
tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción
artificial y sistemas de recuperación primaria y mejorada,

en el Area de Contrato y fuera de ella en cuanto resulte

necesario. AAA AAA
Incluye la construcción dei Sistema de Transporte y
imacenamiento, de las instalaciones del Punto de
calización de la Producción, dei Ducto Principal y de
l caso, plantas de destilación primaria para la
manufartura de productos a ser utilizados -en las
es o plantas de procesamiento de Gas Natural. ===
escubrimiento Comercial ==============5Nmpnesm==
Descubrimiento de reservas de Hidrocarburos que en opinión
del Contratista permita su explotación comercial. ==="

Dia
Periodo de veinticuatro (24) horas que se inicia'a las
cero horas (00:00) y termina a las veinticuatro horas
A
Día Util -===e=ccaamecoooonnn ooo ome 2==
Todos los Días de lunes a viernes inclusive, salvo los
Días que sean declarados total o parcialmente no
laborables, en la ciudad de Lima, por la autoridad

competente. ooo o
Dólar ú US$. remesa

Unidad monetaria de los Estados Unidos de América. =======
w 5725372

QUINCE MIL OCHOCIENTOS VEINTIDOS

1.18 Ducto Principal ======ee
Tubería principal que el Contratista podrá construir y
operar y que partiendo del final del Sistema de Transporte

y Aimacenamiento conduce los Hidrocarburos producidos del

A
)

Area de Contrato hasta un ducto propiedad de terceros,
hasta un punto de venta o exportación o hasta un Punto de
Fiscalización de la Producción, sin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3,
pudiendo comprender puntos de medición conectados a la
tubería, áreas de almacenamiento y embarque requeridos,
tuberías menores, estaciones de bombeo O compresión,
sistema de comunicaciones, carreteras de acceso y de
mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de
Hidrocarburos en forma permanente y oportuna; incluyendo
ei diseño, construcción, mantenimiento y equipamiento de
todo lo antes mencionado. El acceso abierto para cualquier
Ducto Principal será desde el ánicio del quinto Año,
contado a partir de la Fecha de Inicio de la Extracción

'ADÍRLO qe pro

A ra

Comercial. =======casoos=ncan nano ===
1.19 Exploración ==============
Pianeamiento, ejecución y evaluación de todo tipo - de
estudios geológicos, geofísicos, geoquímicos. y otros, así
como la perforación de Pozos  Expioratorios y demás
actividades conexas necesarias para el descubrimiento de
Hidrocarburos, incluyendo - la perforación de Pozos
Confirmatorios para la evaluación de los. ,Reservorios
descubiertos. =======errro nm
1.20 Expiotación ecos
Desarrollo y/o Producción. "===o========rancannana me
1.21 Fecha de Inicio de la Extracción Comercial ===============
a o Fecha dela primera medición de- Hidrocarburos .en .un Punto
de Fiscalización de la Producción; que da lugar al.pago de
la regalía. ========o=ocrrr omo ===
Para efectos de esta definición no- se- consideran .los
volúmenes producidos para pruebas u otros fines que
)
)

sema 5725373

QUINCE MIL OCHOCIENTOS VEINTITRES

especificamente acuerden las Partes. =======mmacnanann

El 12 de julio de 2003 fecha en que PERUPETRO y el

Fecha de Suscripción ===:

) Contratista, suscriben el Contrato. "=======car
) 1.23 Fecha Efectiva ======aremeeea anna
) Fecha en la que el Contratista deberá dar inicio a las
) Operaciones, que será establecida dentro de los sesenta
) (60) Días a partir de la Fecha de Suscripción. ===========
) 1.24 Fiscalización ="=="==omcasa anno
) Acciones que, conforme a los dispositivos legales y normas
) técnicas, realiza OSINERG (Organismo Supervisor de la
) Inversión en Energía) sobre las actividades de Exploración
) y Explotación realizadas por el Contratista. =============
1.25 Gas Natural ===
Mezcia de Hidrocarburos que a condiciones iniciales de
É Reservorio se encuentra en estado gaseoso o en disolución
E con el Petróleo. Comprende el Gas Natural Asociado y el
)
)
)
)
)
y)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Gas Natural No Asociado. ===="====naacamoonaconcnoaezoo=

Natural Asociado ===========rrr

atural producido con los Hidrocarburos Líquidos del

caracas
Fiscalizado ============mmr mn
producido en el Area de Contrato y medido «en
Fiscalización de la Producción. ==============
No Asociado =====2=========5
Gas Natural cuya ocurrencia tiene lugar en un Reservorío
en el que, a condiciones iniciales, no hay presencia de
Hidrocarburos Líquidos. =============2 nana
1.29 Hidrocarburos =========omnooo sn
Todo compuesto -orgánico, gaseoso, líquido -o- sólido, que
consiste principalmente de carbono e hidrógeno. ========== 2
1.30 Hidrocarburos Fiscalizados ===============================
Hidrocarburos producidos en ei Area de Contrato y medidos
en un Punto de Fiscalización de la Producción. ===========
1.31 Hidrocarburos Liquidos =======s===se=s======================

Petróieo, Condensados y en general todos aquellos
* 5725374

1.34

1.35

QUINCE MIL OCHOCIENTOS VEINTICUATRO

Hidrocarburos que bajo condiciones atmosféricas de
temperatura y presión, se encuentran en estado líquido en
el lugar de su medición, incluyendo aquellos Hidrocarburos
que se encuentran en estado líquido a una temperatura
mayor a lá temperatura atmosférica. ================mam=m==
Hidrocarburos Líquidos Fiscalizados ===ems=cccamaeoa
Hidrocarburos Líquidos producidos en el Area de Contrato y
medidos en un Punto de Fiscalización de la Producción. ===
Ley No. 26221 sana
Ley No. 26221 se Ley Orgánica de Hidrocarburos,
ampliatorias, reglamentarias y modificatorias. ===========
LGN o Líquidos del Gas Natural =======cr
Hidrocarburos líquidos obtenidos del Bas Natural
compuestos por mezclas de etano, propano, butano y otros
Hidrocarburos más pesados. =============omccooo ms
LGN Fiscalizados o Líquidos del Gas Natural Fiscalízados

Líquidos del Gas Natural medidos en un Punto de

Fiscalización de la Producción. ========= amenas ===

Mes Sacco ooo
Período contado a partir de cualquier Dia de un mes
calendario que termina el Día anterior al mismo Día del
mes calendario siguiente o, en caso de no existir éste, el
último Día de dicho mes. ===
MPC seccion nooo ma:
Mil (1000) pies cúbicos estándar: (scf). Un (1) scf es el
volumen de gas necesario para lienar un espacio de un (1)

pie cúbico a 14.695 libras por pulgada cuadrada de presión
absoluta a- una temperatura base de - sesenta grados

Fahrenheit (60%*F). ==========. As

Operaciones ==z=coc=crossreoroan ecc

Toda actividad de Exploración y Explotación y-todas las

demás actividades materia del Contrato o relacionadas con.

ia ejecución del mismo. ============="===o====rS==o=m====

Partes ====an============.
PERUPETRO y el Contratista. =========9======es==oos==e====

PERUPETRO =as==secsssecooooocooanronos arco rooms

Yi LU e
1.43

QUINCE MIL OCHOCIENTOS VEINTICINCO

PERUPETRO S.A., es la Empresa Estatal de Derecho Privado
dei Sector Energía y Minas, creada por la Ley No. 26221.==
Petróleo ======mmmmcc amamos
Hidrocarburos que a condiciones iniciales de presión y
temperatura de Reservorio se encuentra en estado liquido y
que mayormente se mantiene en estado líquido en
condiciones atmosféricas; no incluye Condensados, Líquidos
de Gas natural o Gas Natural Licuado. =========s==========
Petróleo Fiscalizado =======

ooo ==
Petróleo producido en el Area de Contrato y medido en un
Punto de Fiscalización de la Producción. =================
Petróleo Pesado === rosas
Hidrocarburos Líquidos, que por su densidad y viscosidad
requieren para su Expiotación el empieo de métodos no
convencionales y que, para su transporte, requieren
procesos de calentamiento u otros procedimientos,
excluyendo la mezcia con Petróleo producido en el mismo
Yacimiento, que dé como resultado Petróleo liviano. ======
Pozo Confirmatorio ========================= mmm
zo que se perfora para evaluar los Reservorios de

Ocarburos descubiertos. =="="======sn==o=ocoaconanma mn mmm

ue se pertora para la Producción de los
Hidrocakburos descubiertos. ==============s=o

zo Exploratorio =====================

cr
Pozo que $e perfora con el propósito de descubrir un nuevo
Reservorio o para determinar la estratigrafía de un área,
así como los pozos "que se perforan en las culminaciones
estructurales que se encuentran geológicamente separadas

de la parte de la misma estructura previamente
investigada. ==========oc=a===I2o2ccococacocan
Producción ====m====s================o=2=====o=====5 mmm
Todo tipo de actividades en el Area de Contrato o fuera de
ella en io que resulte necesario, cuya finalidad sea la
extracción y manipuleo de Hidrocarburos del Area de

Contrato, y que inciuye la operación y reacondicionamiento
w 5725376

QUINCE MIL OCHOCIENTOS VEINTISEIS

de pozos, instalación y operación de equipos, tuberías,
Sistema de Transporte y Almacenamiento, Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de
métodos de recuperación primaria y mejorada, ===r==========
Punto de Fiscalización de la Producción =========smo======
Lugar o lugares ubicados por el Contratista en el Area de
Contrato, o ubicados por acuerdo de las Partes fuera de
ella, donde se realizan las mediciones y determinaciones
volumétricas, determinaciones del contenido de agua y
sedimentos y otras mediciones, a fín de establecer el
volumen y calidad de los Hidrocarburos Fiscalizados, de
acuerdo a las respectivas normas API y ASTM. ====mm=======
Reservorio === amooo conan
Estrato o estratos bajo la superficie y que forman parte
de un Yacimiento, que estén produciendo o que se haya
probado que sean capaces de producir Hidrocarburos y que
tengan un sistema común de presión en toda su extensión.==
Sistema de Transporte y Almacenamiento e
Conjunto de tuberías, estaciones de bombeo, estaciones de
compresión, tanques de almacenamiento, instalaciones
fluviales, sistemas de entrega, caminos, demás
instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Area de
Contrato hasta un Punto de Fiscalización de la Producción,
hasta el Ducto Principal o hasta un ducto de terceros
incluyendo ei diseño, construcción, mantenimiento y
equipamiento de todo lo antes mencionado. ================
Subcontratista ==========crr noo
Toda persona natural o jurídica, nacional o extranjera,
contratada por el Contratista para prestar servicios
relacionados con las Operaciones. =========s=s=====oe======
Supervisión rr
Acciones que  PERUPETRO realiza para verificar el
cumplimiento de las obligaciones contractuales del
Contratista, === osa

Tributos ES e o. RAT

TAS

Y Ll Y a , Ák
)

)

exa 5725377

QUINCE MIL OCHOCIENTOS VEINTISIETE

Comprende impuestos, contribuciones y tasas, conforme a lo
establecido en el Código Tributario. === nano

1.54 Vigencia del Contrato =========smccc nn
Periodo comprendido entre la Fecha de Suscripción y el
vencimiento dei plazo pertinente establecido en el acápite
3.1 del Contrato. ======ccrrrr rr

1.59 Yacimiento ===
Superficie debajo de la cual existen uno o más Reservorios
que estén produciendo o que se haya probado que son
capaces de producir Hidrocarburos. =====amssmc na

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO ===sacaracccansnscnoo==

2.1 PERUPETRO autoriza al Contratista ia realización de las
Operaciones, de acuerdo con lo estabiecido en la Ley No.
2622i, la legisiación pertinente y las estipuiaciones del
Contrato, con el objeto común de descubrir y producir

SÁ AS DS UU AU

Bidrocarburos en el Area de Contrato. =======m=mss==========

2.2 El Contratista tendrá el derecho de propiedad sobre los

Hidrocarburos extraídos en ei Area de Contrato, de

formidad con lo establecido en el numeral 11 de la

que se estipuian en el Contrato y las llevará a

AMOO

ctamente o a través de Subcontratistas. En caso

nes de- campo fuera del Area de Contrato se
requerirá aprobación de PERUPETRO. ===========
2.4 PERUPETRO ejerce la Supervisión de acuerdo a ley y de
conformidad con el Contrato. ===========99======5=5======
OSINERG ejecutará las acciones de Fiscalización de acuerdo
a ley. Panor
2.5 Los representantes de PERUPETRO realizarán la Supervisión
en cualquier momento, previa notificación, debiendo
identificarse y estar autorizados para tal función por
PERUPETRO . El Contratista proporcionará todas las
facilidades, que razonabiemente estén a su alcance en sus
Operaciones, a fin de que dichos representantes puedan

cumplir su misión, la que será llevada a cabo de modo que

eu ta de uo de mu de dr e e e A e e e
w 5725378

QUINCE MIL OCHOCIENTOS VEINTIOCHO

no interfiera con éstas. === 0)
Los gastos y costos correspondientes a los representantes $
de PERUPETRO serán de cuenta y cargo de PERUPETRO. ======= y
El Contratista proporcionará y será responsable de todos )

los recursos técnicos y económico financieros que se )
requieran para la ejecución de las Operaciones. ========"= )
CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTIA ======"e======= IN
3.1 El piazo para la fase de exploración por Hidrocarburos es 1
de siete (7) Años, el que se puede extender de acuerdo a
ley. Este plazo se cuenta a partir de la Fecha Efectiva;
salvo que de conformidad con lo establecido en otras
estipulaciones del Contrato, varíe dicho plazo. ==========
El plazo para la fase de explotación de Petróleo, es el
que reste después de terminada la fase de exploración
hasta completar el- plazo de treínta (30) Años, contado a
partir de la Fecha Efectiva, a menos” que de conformidad
con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. ============a sesos ===

O

El piazo para la fase de explotación de Das Natural No -5
Asociado y de Gas Natural No Asociado y Condensados, es el
que reste después de terminada la- fase de exploración » 3
hasta compietar el piazo de cuarenta (40) Años, contado a e
partir de la Fecha Efectiva, a menos que de conformidad
con lo estabiecido en otras estipulaciones del Contrato,
varie este plazo.  —======o=nonarr
3.2 La fase de exploración se divide en cuatro (4) períodos:==
3.2.1uún primer período con una duración de veinticuatro
(24) Meses contados a partir de la Fecha Efectiva.=
3.2.2Un segundo período con una duración de veinticuatro
(24) Meses contados a partir de la- terminación del
plazo señalado en el subacápite 3.2.1. ========"====
3.2.3Un tercer período con una duración de dieciocho (13)
Meses contados a partir de la terminación del plazo
señalado en el subacápite 3.2.2. ==============s=====

>= eo AU AA

3.2.4Un cuarto periodo con una duración de dieciocho (18)

Meses contados a partir de la terminación del plazo
SY

seran 5725379

QUINCE MIL OCHOCIENTOS VEINTINUEVE

señalado en el subacápite 3.2.3, ==srscoaeemase om
3.3 Durante la fase de exploración el Contratista podrá pasar
al siguiente período siempre que comunique a PERUPETRO con
treinta (30) Días de anticipación al vencimiento de un
período en curso, su intención de continuar con el
siguiente período, y en tanto que el Contratista no haya
incurrido en la causal de terminación prevista en el
subacápite 22.3.1. La terminación por dicha causal dará
lugar a la correspondiente ejecución de la fianza. ===m====
3.4 Si durante cualquiera de los períodos indícados en el
acápite 3.2, el Contratista se viera impedido, por razones
técnicas o económicas debidamente sustentadas, de concluir
el respectivo programa mínimo de trabajo, podrá extender
dícho período hasta por un máximo de seis (6) Meses,
siempre y cuando haya solicitado la aprobación de
PERUPETRO: para dicha extensión con una anticipación no
menor de treinta (30) Días al vencimiento del período en
Curso, y que las razones que sustenten la solicitud hayan
sio comprobadas y aprobadas por PERUPETRO. En este caso,
ntratista antes del vencimiento del período en curso,

Notano de Lima

plazo estabiecido, conforme a los requisitos
estipuladkys en el acápite 3.10. En el caso que las
tensione3 otorgadas extingan el piazo del último período
de exploración y el Contratigta décida
continuar con los trabajos exploratorios, las obligaciones
de dicho periodo se cumplirán en una extensión de la' fase
de exploración a ser acordada por las Partes, de acuerdo a
ley. rr A
Luego del cumpiimiento del programa mínimo de trabajo del
período en curso, dentro del piazo correspondiente
establecido en el acápite 3.2, de haber hecho uso de la
extensión a que se refiere el párrafo anterior, de ser el
caso, y siempre que el trabajo haya consistido en la
perforación de por lo menos un Pozo Exploratorio, el

Contratista podrá solicitar la aprobación de PERUPETRO de

UT
* 5725380

QUINCE MIL OCHOCIENTOS TREINTA

un plazo extraordinario de hasta seis (6) meses para y
reevaluar toda la información y resultados obtenidos hasta al
el período en curso, con la finalidad de realizar un )

estudio para poder tomar la decisión de pasar al siguiente )
periodo. == mA AAA y
Las aprobaciones a que se refiere este acápite, serán
otorgadas a criterio de PERUPETRO. =============== x
3.5 La fase de exploración podrá continuar, a elección del )
Contratista, después de la Fecha de Inicio de la
Extracción Comercial hasta el vencimiento del plazo de
esta fase, que se indica en el acápite 3.1. En dicho caso,
la exoneración de tributos contemplada en el acápite 10.3
regirá hasta el vencimiento de la fase de exploración,
míentras que el método de amortización lineal referido en
el acápite 9.6 se aplicará desde la Fecha de Inicio de la

Extracción Comercial, conforme a ley. a]

3.6 En caso que el Contratista realice un descubrimiento o

: sb

descubrimientos de Hidrocarburos durante cualquier periodo 2 >

_de la fase de exploración, que no sea. comercial sólo por -$ E)
razones de- transporte, podrá. solicitar un periodo de 3 >

retención, de hasta cinco (5) Años, por el Yacimiento o E

Yacimientos descubiertos, - con el- propósito de hacer E)

factibie el transporte de la producción. ================= 4

El derecho de retención estará sujeto, cuando menos,-a que
concurran.los siguientes requisitos: ==========m===m=====
a) Que el Contratista-pueda- demostrar a satisfacción de
PERUPETRO, que 105 volúmenes de Hidrocarburos
descubiertos en el Area de Contrato son insuficientes
para justificar económicamente - la construcción del

Ducto Principal] ===

más ias del. Contratista, .es ánsuficiente»>para
justificar económicamente la construcción de un ducto
principal; y, =====coosasececioaooococonr ro
c) Que el Contratista demuestre, sobre una base económica,

que ios Hidrocarburos descubiertos no pueden. ser

)
)
)
)
)
)
)
J
b) Que el conjunto de descubrimientos en áreas contiguas )
J
)
)
)
)
)
)
)
see=aw 5725381

, DAT DAS RS
AS IAS se LS

Notano de Lima

QUINCE MIL OCHOCIENTOS TREINTIUNO

transportados desde el Area de Contrato a un lugar para
su comercialización, por ningún medio de transporte.===
En caso que el Contratista realice un descubrimiento de
Gas Naturai No Asociado o de Bas Natural No Asociado y
Condensados durante cualquier período de la fase de
exploración, podrá solicitar un período de retención, de
hasta diez (10) Años, por el Yacimiento o Yacimientos
descubiertos, con ei propósito de desarrollar el mercado.
En caso que el Contratista realice un descubrimiento de
Petróleo y un descubrimiento de Gas Natural No Asociado o
de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, y se presenten los
casos descritos en los acápites 3.6 y 3.7, el Contratista
podrá solicitar un período de retención para Petróleo y
otro para Gas Natural No Asociado oO Gas Natural No
Asociado y Condensados, para los fines indicados en dichos
aCÁpites.
El período de retención, al que se refieren los acápites
6 y 3.7, extiende el plazo del Contrato por un tiempo
igual al del período de retención otorgado por PERUPETRO.=
iodo de retención constará por escrito. Para: este
el Contratista presentará una solicitud a
acompañando documentación de ¡sustento e
un cronograma de actividades a realizar. ======
el inicio del periodo de retención termina: la fase de
exploración. Con la declaración de Descubrimiento
Comercial en dicho período, se dará inicio a la fase de
explotación. === naaa manta
El otorgamiento del período de retención a que se refieren
los acápites 3.6 y 3.7 y la duración de los mismos será
determinado a criterio de PERUPETRO, sin que ello afecte o
disminuya. la obiigación del cumplimiento -del programa
mánimo de trabajo del período de la fase de exploración en
A
El Contratista deberá garantizar el cumplimiento del
programa minimo de trabajo de cada uno de los períodos de
w 5725382

QUINCE MIL OCHOCIENTOS TREINTIDOS

ia fase de exploración, de acuerdo a lo previsto por los
acápites 3.2 y 4.6, mediante fianza solidaria, sin
beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad
del sistema tinanciero debidamente calificada y
domiciliada en el Perú y aceptada por PERUPETRO. A
solicitud de PERUPETRO, el Contratista sustituirá
cualquier fianza entregada debiendo cumplir con presentar
una nueva fianza dentro del plazo de quince (13) Días
Utiles siguientes a la fecha de recepción por el
Contratista de la solicitud de PERUPETRO. mr
El monto de la fianza para el programa minimo de- trabajo
de cada uno de los períodos de la fase de exploración es
el que aparece indicado en los anexos "C-1" al "C-4", que
es el resultado de multiplicar la equivalencia en dólares
que, para este efecto se establece en el Anexo "F", por el
número de Unidades de Trabajo Exploratorio que corresponde
para cada período, según el acápite 4.6. =================
Las fianzas se emitirán para cada-. programa mínimo de
trabajo con la forma indicada en los anexos "C-1" al "C-
4", Según COrresponda.
Las fianzas para el programa mínimo de trabajo de cada uno
de los periodos de la fase de exploración según el acápite
4.6, serán entregadas a PERUPETRO antes del inicio. de cada
periodos en caso contrario, será de. aplicación el
subacápite 22.3.3. La fianza correspondiente al programa
minimo de trabajo del primer período será entregada en la
Fecha de Suscripción. == nooo
Las fianzas, en caso de prórroga de los plazos de los
períodos de la fase de exploración, .deberán . ser
sustituidas o- prorrogadas por el Contratista, antes del
inicio de la prórroga correspondiente. En caso, contrario,
«quedará sin efecto la aprobación -otorgada por PERUPETRO a
la prórroga solicitada por el Contratista. ========s=======
La fianza para el programa mínimo de trabajo de- cada
período de la fase de exploración, se mantendrá. vigente

pAOrSUO
RA

Y ls ss "vn

- uqe
ÁL

4

SL e e e UI e RÁ e e
)

saw 5725383
)

OS

é

4.1

4.2

CLAUSULA CUARTA.- EXPLORACIÓN ==============:

QUINCE MIL UCHUCIENTOS TREINTITRES

durante un plazo que exceda en treinta (30) Días Utiles al
plazo de duración de dicho período. =======s==eses===== 2
En caso que alguna de las fianzas que haya entregado el
Contratista no se mantuviera vigente por el plazo
establecido, éste deberá cumplir con entregar una nueva
fianza o prorrogar la existente, dentro del plazo de
quince (15) Días Utiles siguientes a la recepción por el
Contratista de la notificación de PERUPETRO. En caso
contrario, será de aplicación el subacápite 22.3.3. ======
Cumplida la obligación garantízada por cada fíanza,
PERUPETRO procederá inmediatamente a devolver al fiador, a
través del Contratísta, la fianza correspondiente. =======
La ejecución de cualquier fianza tendrá el efecto de
extinguir la obligación del Contratista de llevar a cabo
el programa mínimo de trabajo, sin perjuicio de la
aplicación de lo dispuesto en el subacápite 22.3.1, ======

3.11 Interviene PETROBRAS ENERGIA S.A. para efectos de otorgar

la garantía corporatíva que aparece como el anexo "D". ===
Um garantía corporativa subsistirá mientras sean exigibles
bligaciones del Contratista comprendidas en el anexo
“o”.
algún

rá de aplicación el subacápite 22.3.5, si producido

cho previsto en dicho acápite, el Contratista no
cumpie
das Util
la

n sustituirla en un plazo máximo de 'quince (15)
siguientes a la recepción por el'Contratista
tificación de PERUPETRO requiriendo la

sustitución. =============annessicicocmmnmm=a

¡2 ¡2
El Contratista iniciará las actividades de Exploración a
partir de la Fecha Efectiva. =========o====oc=ro=ms=m=====
El Contratista podrá hacer suelta de la totalidad del Area
de Contrato sin iugar a sanción alguna, mediante
notificación a PERUPETRO com una anticipación no menor de
treinta (30) Dias, siempre y cuando haya dado cumplimiento
al programa mínimo de trabajo del periodo de la fase de
exploración que se encuentre en Curso. ===================

En caso que el Contratista hiciera suelta total del Area
w 5725384

QUINCE MIL OCHOCIENTOS TREINTICUATRO

de Contrato, la abandonara o dejara vencer el plazo del
período en curso antes de dar cumplimiento al
correspondiente programa minimo de trabajo, sin mediar
razones técnicas aprobadas por PERUPETRO, éste ejecutará
la fianza, sin perjuicio de aplicar lo estipulado en el
subacápite 22.3.3. "esc a
El Contratista podrá hacer sueltas parciales del Area de
Contrato mediante notificación a  PERUPETRO con una
anticipación no menor de treinta (30) Días, sin lugar a

sanción alguna, pero sin que ello afecte o disminuya su

obligación de cumplimiento del programa mínimo de trabajo
del período de la fase de exploración que se encuentre en
CUNSO. SAA AAA
Las Partes dejarán constancia mediante acta del Comité de
Supervisión de las áreas de las que haga suelta el

Contratista. ===============2 A A E A IU
Ei Contratista podrá continuar haciendo uso de la
“superficie de las áreas de las que haya hecho. suelta en
las que hubiera construido instalaciones que tengan
reiación con las Operaciones. ===
Ai término de la fase de exploración, el Contratista podra
mantener el Area de Contrato, para lo cual. deberá
comprometerse a perforar un (1) Pozo Exploratorio O
ejecutar.cinco (5) Unidades de. Trabajo Exploratorio (UTE)
por cada. diez mil. hectáreas (10,000 ha) de Area de

Contrato, cada dos (2) Años. ======e==m=====:
En caso que el Contratista decida-no realizar el trabajo
exploratorio descrito en el primer párrafo, o en caso de
incumplimiento de dicho compromiso, y sin perjuicio de la
aplicación de las estipulaciones contractuales
respectivas, mantendrá sólo los Yacimientos descubiertos,
más una área circundante de cinco (5) kilómetros, hasta el
límite del Area de Contrato. ============5=========ms======
Para efecto del acápite 4.2 se ha dividido el Area de
Contrato en parcelas rectangulares, hasta donde ha sido

posible, de una extensión -de veinte mil hectáreas

28,0. AE A

CSUuULiACaALAIA em a sr

ik iicd

Gl
eesew 5725385

QUINCE MIL OCHOCIENTOS TREINTICINCO

(20,000.00 ha) y donde no, con área diferente. No e

necesario que las áreas de las que haga suelta el
Contratista sean contiguas. ========95==onncancc
4.53 Cualquier área de ¡ia que haga suelta el Contratista,
incluyendo los Yacimientos que se encuentren dentro de la
misma, revertirá al Estado sin costo alguno para éste ni
para PERUPETRO.
4.6 El programa mínimo de trabajo para cada uno de los

periodos de la fase de exploración comprende lo siguiente:
4.6.1Primer Período ===:

aora ooo
- Reprocesamiento de 600 km de líneas sismicas 2D y
Estudios Geológicos o 32 UTE. ======srer
4.6.2Segundo Período ==
- Registro, procesamiento e interpretación de 220

km de líneas sísmicas 2D o 220 UTE. ==o===mms===e===

4.6.3 Tercer Periodo ======msmcconooocoacncc nn
- Perforación de 1 Pozo Exploratorio o 200 UTE. ====

4.6.4Cuarto Período ==========r=comncar=asnasocanace====

. Perforación de 1 Pozo Exploratorio o 200 UTE. ====

)
BO
)
2)
)
=>)
)
)
)
)
)
)
'
)
o
)
o)
)
)
)
MO
ze y
En 3
)
)
)
)
a!
)
)
)
)

i cumpiimiento de las obligaciones descritas en el
acápite, se tendrá en cuenta lo siguiente: ======
caso del registro de líneas sísmicas 2D, los
os correspondientes serán contados desde el
, Sisparo inicial hasta el punto. de ¿disparo
final de cada linea sismica. ===
En el caso del registro de líneas sísmicas 3Dy los
kilómetros cuadrados serán determinados por el área de
superficie cubierta por el programa ejecutado. ========
b) Las Unidades de Trabajo Exploratorio a que se refiere
el presente acápite serán cumpiidas de conformidad con
la tabla de equivalencias establecida en el Anexo "F".
c)- Unicamente las — Unidades de Trabajo Exploratorio
provenientes del registro de líneas sísmicas 2D ó 3D, >
así como de la perforación de Pozos Exploratorios, S
realizados en exceso del programa mínimo de trabajo en

cualquier período de la fase de exploración, con
* 5725386

NW

O

) A
EJ
m

L

vo

QUINCE MIL OCHOCIENTOS TREINTISEIS

relación a lo establecido en el presente acápite, serán
acreditadas para el cumplimiento de los programas
mínimos de trabajo de los períodos siguientes, no
siendo necesario entregar la fianza correspondiente
para el período en el que se acrediten dichas Unidades
de Trabajo Exploratorio, siempre que el programa mínimo
de trabajo correspondiente al período en cuestión se
haya ejecutado en forma compieta. ======s===e=am

En caso de perforación de Pozos Exploratorios, las

Unidades de Trabajo Exploratorio que serán acreditadas

para trabajos futuros, serán determinadas conforme al
Anexo "F", sobre la base de la diferencia entre la
profundidad final alcanzada y la profundidad
establecida en el acápite 4.7. ===
d) Antes dei inicio de cada período de la fase de
exploración el Contratista deberá comunicar a PERUPETRO
el programa de las actividades exploratorias
pianificadas para cumplir con el número de Unidades de
Trabajo Exploratorio comprometidas para dicho periodo.
Ei - Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes
de su ejecución, mediante un informe técnico de
sustento. =======o==2ocao ccoo mom
Los Pozos Exploratorios que-se perforen en cumplimiento
del programa mínimo de trabajo:a que se refiere el acápite
£.6, se considerarán perforados y, en consecuencia, la
Obiigación del Contratista “cumplida, cuando se alcance una
profundidad vertical (TVD) minima de cuatro mil- (4,000)
metros, medida desde la superficie, o un mínimo de cien
(100). metros dentro de la formación Copacabana, lo que

ocurra primero. ======semamsaom econo

«Si. antes de (iniciar la. perforación de: cualquier Pozo

Exploratorío en cumpiimiento de los programas mínimos de
trabajo, referidos en el acápite 4.6, el Contratista
demostrara, a satisfacción de PERUPETRO, en. base de- los
resultados de las evaluaciones geológicas y geofísicas,

== -
)
)
)
)
)
)
)
»)
)
)
)
)
5
Í
-

A

w 5725387

4.8

QUINCE MIL OCHOCIENTOS TREINTASIETE

que no se puede cumplir con los objetivos acordados en el
primer párrafo de este acápite, las Partes podrán acordar
un nuevo objetivo geológico y/o profundidad. =====mm======
Asimismo, si durante la perforación de cualquiera de los
Pozos Exploratorios que se ejecute en cumplimiento de los
programas mínimos de trabajo, referidos en el acápite 4.6,
se presentasen problemas insuperables, de tipo geológico o
mecánico, el Contratista podrá solicitar dar por cumplida
la obligación de perforación, mediante un informe técnico
de sustento, sujeto a la aprobación de PERUPETRO. ========
En caso que el Contratista decida efectuar una declaración
de Descubrimiento Comercial, deberá notificar dicha
deciaración a PERUPETRO y presentar dentro de los ciento
ochenta (130) Días posteriores a dicha declaración, un
"Plan Inicial de Desarrollo” para viabilizar la
Explotación - del descubrimiento de Hidrocarburos, que
deberá incluir, entre otros, lo siguiente; ===========:

=
) Características fisicas y quimicas de los Hidrocarburos
escubiertos y porcentaje de productos asociados e
rezas que éstos contengan. =======mammmnmnanono===
b) Perfkles de producción estimados, durante la Vigencia
del Coytrato para el o los Yacimientos. ===============
ro estimado de Pozos de Desarrollo y su
productiva, ========s===e=oococ eses
Transporte y Almacenamiento y: Puntos de
scalización de la Producción proyectados. ess=========
e) Ducto Principal proyectado, de ser el caso. “===========
f) Medidas de seguridad. ========ccamoocanccama canoa
9) Cronograma tentativo de todas las actividades a

ejecutarse. OMRCTIILAIA AMARA AAA AAA A A
h) Fecha estimada en el que tendrá ¡lugar la Fecha de

Inicio de la Extracción Comercial. ===============:

-=
Ei "Plan Inicial de Desarroilo” debe incluir las
inversiones, gastos y costos especificos estimados de la
Explotación dei Descubrimiento Comercial así como

cuaiquier otra información que ei Contratista considere

w 5725388

4.13

QUINCE MIL OCHOCIENTOS TREINTIOCHO

apropiada. esa

4.7 PERUPETRO deberá indicar al Contratista sus comentarios al

"Pian Inicial de Desarrollo" dentro de los sesenta (60)
Días siguientes de haberlo recibido, pudiendo objetar la
Fecha de Inicio de la Extracción Comercial si la misma no
es razonablemente adecuada. En caso de discrepancia será
de aplicación lo dispuesto en el acápite 21.2. ==s====m===
Si el Contratista ctúa una deciaración de
Descubrimiento Comercial, estará obligado a iniciar el
Desarroilo dentro de los ciento ochenta (180) Días
siguientes al vencimiento del plazo de sesenta (60) Dias
indicado en el acápite 4.9 del Contrato. =====ess==s=e====

La declaración de Descubrimiento Comercial no implicará la
disminución o suspensión de las obligaciones del programa
minimo de trabajo dei periodo en curso. ===============e==
El Desarroilo de los Hidrocarburos descubiertos, se
realizará de acuerdo a los programas de trabajo
presentados por el Contratista a PERUPETRO, conforme con
lo estipulado en el acápite 5.3. ================ess=======
Las Partes acuerdan que cuando sea apropiado y necesario
se podrá ajustar, extender o modificar los plazos para la
presentación del "Pian Inicial de Desarrollo" o de los
programas anuales de trabajo, según sea el caso. Para este
efecto, el Contratista presentará las propuestas
necesarias a PERUPETRO para que se acuerden tales ajustes,
extensiones-o modificaciones. ==============
El vencimiento de la fase de Skploración, no afectará los
términos y piazos de los procedimientos antes descritos
que estuvieran en ejecución a la fecha de producido dicho

vencimiento. ======o==arrrrroo a

En casos excepcionales, que hagan-inviabie el cumplimiento

de- las obligaciones y/o plazos de los periodos de los
programas mínimos de trabajo estipulados en-.los acápites
5.6 y 3.2 respectivamente, y a solicitud del Contratista,
mediante la presentación de un informe de sustento, las
obligaciones de los períodos del programa mínimo de

1u6na
segaw 5725389

QUINCE MIL OCHOCIENTOS TREINTINUEVE

trabajo podrán ser sustituidas y los plazos de los mismos
prorrogados, siempre que PERUPETRO acepte y apruebe la
solicitud del Contratista. En ningún caso, la sustitución
modificará el compromiso inicial en Unidades de Trabajo
Exploratorio para la fase de exploración, disminuyendo
obligaciones. =====c=cccca crm
Asimismo, cuando los resultados de la exploración
justifiquen una nueva configuración del Area de Contrato y
a solicitud del Contratista, mediante la presentación de
un informe de sustento a PERUPETRO, el Area de Contrato
podrá ser nuevamente delimitada, siempre que se cumpla con
lo estipulado en el acápite 4.3, el Contratista presente
propuestas de trabajos para la nueva área y PERUPETRO
acepte y apruebe lia nueva delimitación solicitada. En
mingún caso, la nueva delimitación aumentará el área
original dei Contrato. ========nc=n==o=anoonncoomo
cambios aceptados y aprobados por  PERUPETRO en
apiicación de los párratos precedentes darán ¡ugar a ¡a

n de los montos y plazos de las fianzas
estabiekridas; por lo que, de ser el caso, las Partes

8,
Notano

los nuevos montos de las fianzas y el

3

cumplirá con entregar una nueva fianza O

z

existente, por el nuevo plazo estabiecido,
rme a lbs requisitos estipulados en los acápites 3.4
y 3.10. Las Unidades de Trabajo Exploratorio también serán

calculadas para la nueva área incorporada. ========
CLAUSULA GUINTA.- EXPLOTACION ===mmm============mmm ano ==

mama
*

5.1 La fase de explotación se inicia al Día siguiente de la
terminación de la fase de exploración, siempre y cuando se
hubiere —producido- durante la fase de expioración una
declaración de Descubrimiento Comercial. -Sin embargo, a
opción del Contratista, se podrá dar inicio anticipado a
ia fase de explotación y terminará la fase de exploración

en la Fecha de Inicio de ia Extracción Comercial. En caso

de periodo de retención una vez efectuada la declaración

de Descubrimiento Comercial, se dará inicio a la fase de

VEDETTE A
* 5725390

QUINCE MIL OCHOCIENTOS CUARENTA

explotación. =====:
El Contratista desplegará acciones razonables para que la
Fecha de Inicio de la Extracción Comercial tenga lugar en
la fecha que se establezca de conformidad a los acápites
A A
Con una anticipación no menor de sesenta (60) Días a la
terminación de cada año calendario a partir de la
presentación del Plan Inicial de Desarrollo, el
Contratista presentará a PERUPETRO, lo siguiente: ========
a) Un programa anual de trabajo y el presupuesto detallado
de ingresos, costos, gastos e inversiones
correspondiente al siguiente año calendario. ==========
b) Un programa anuai de trabajo y el presupuesto detallado
de ingresos, costos, gastos e inversiones para la
Exploración, tendente a buscar reservas adicionales, de
ser el.caso. ==
c) Un programa de trabajo y su proyección de ingresos,
costos, gastos e inversiones correspondientes para el
Desarrollo y/o Producción para los siguientes cinco (5)

años calendario. ========ram=eoceemnre rason

Contratista podrá reajustar o cambiar dichos programas

gr

ei Comité de Supervisión. =====e=sacsccammamomnoo

==
Para ejecutar cada programa -de trabajo, el Contratista
utilizará- el equipo y/o métodos: que

an "necesarios y
apropiados para permitir la evaluación y seguimiento de
ias Operaciones. === oca
El Contratista está obligado a la Explotación y
recuperación económica de las reservas de Hidrocarburos
del Area de Contrato, de conformidad con los programas a
que se refiere esta cláusula quinta y la llevará a cabo de
acuerdo a los principios técnicos y económicos
generaimente aceptados y en -uso por :s“la:- industria
internacional de Hidrocarburos. ===========ss=========
El Contratista tiene el derecho a utilizar en sus
Operaciones los Hidrocarburos producidos en el Area de
Contrato sin costo alguno, no siendo por lo tanto

= = NAM ui ir li it ms
Par MAMA Y UY A AAA A

DIS GS Sl e e o e es

Nolano de Lima

QUINCE MIL OCHOCIENTOS CUARENTIUNO

considerados para efectos de determinar la regalía. Dichos
Hidrocarburos podrán ser procesados en piantas de
destilación primaria del Contratista para ser utilizados
exclusivamente en las Operaciones. ===
En caso que ia pianta de destilación primaria se encuentre
fuera del Area de Contrato, las Partes medirán ei volumen
de Hidrocarburos a ser procesados provenientes dei Area de
Contrato, asi como el volumen de los productos a ser
usados como combustibie y el volumen remanente devuelto a
las Operaciones, la diferencia entre los volúmenes que
ingresen y los que salgan de la planta de destilación
primaria será considerada para efectos de la determinación
de la regalía en el periodo de valorización
correspondiente y será deducida del petróleo fiscalizado
fuera del Area de Contrato. ============== rr
El Contratísta tendrá el derecho de recuperar los
Hidrocarburos iíquidos de cualquier Gas Natural que haya
ducido en el Area de Contrato y de extraerlos en
ijer etapa de manipuleo de dicho Gas Natural. =======

Mquidos así separados serán considerados como

leo y fiscalizarse juntos. ===="===smee=essmmzmmaze==s
El Bas Natural que no sea utilizado por el Contratista en
las Operaciones de acuerdo al acápite 5.6, podrá ser
comercializado, reinyectado al Reservorio o ambos por. el
Contratista. En ia medida en que el Gas Natural no sea
utilizado, comercializado o vreinyectado, el Contratista
podrá quemar el gas, previa aprobación del Ministerio de
Energía y Minas. ===============oscoscanoonan nar
Cuando un Yacimiento o Yacimientos comercialmente
expiotables, se extiendan en forma continua dei Area de
Contrato a otra u otras áreas, el Contratista y los
contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un pian de Explotación
vr 5725392

5.11

5.12

5.13

QUINCE MIL OCHOCIENTOS CUARENTIDOS

unitario o un plan común de Explotación. De no llegar a un
acuerdo, el Ministerio de Energia y Minas dispondrá el
sometimiento de las diferencias al comité técnico de
conciliación referido en el artículo 322 de la Ley No.
26221 y su resolución será de obiigatorío cumplimiento.

Asimismo, cuando un Yacimiento [-) Yacimientos
comercialmente expiotabi

, se extiendan en forma continua
dei Area de Contrato hacia áreas adyacentes no asignadas a
un contratista o que no estén en proceso de negociación,
concurso, licitación o en proceso de selección de
contratista y no exista limitación en cuanto a protección
ambiental, previa aprobación de PERUPETRO a la solicitud
del Contratista, dichas áreas adyacentes serán
incorporadas ai Area de Contrato. =============c
Terminada la perforación de un (1) pozo, el Contratista
debe informar a PERUPETRO la oportunidad en que el pozo
será probado, de ser el caso. La prueba del pozo deberá
realizarse dentro de los tres (3) Meses siguientes al
término de la perforación, salvo que por razones técnicas,
el Contratista requiera un mayor plazo para realizar la
prueda. === nooo
PERUPETRO podrá en todo momento inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir
el volumen y determinar la calidad de los Hidrocarburos
Fiscalizados. =======r=ss=ssmsrnnoocacianicon ome ==
Los equipos e instrumentos de medición serán
periódicamente calibrados conforme las normas aplicables.
Los representantes de PERUPETRO podrán estar presentes en

el acto. ============ ¡DA
Antes de la Fecha de Inicio de la Extracción Comercial y
para la determinación de los volúmenes y calidad de los
Hidrocarburos Fiscailizados, las Partes acordarán los

equipos, métodos y procedimientos de medición

correspondiente. =====eo=oessereeaa ooo
Para la producción de Petróleo Pesado en el Area de

Contrato, éste se podrá mezclar con Petróleo liviano

QUINCE MIL OCHOCIENTOS CUARENTITRES

producido fuera del Area Contrato. Dicho Petróleo iiviano
será medido y fiscalizado por las Partes en un punto de

medición al ingresar al Area de Contrato. ====amesmmmam
) El volumen de dichos Hidrocarburos producidos fuera del
a Area de Contrato será descontado del volumen de
) Hidrocarburos Fiscalizados en el Area de Contrato para
) efectos de la determinación de la regalía a pagar por el
) Contratista. ===
) CLAUSULA SEXTA.- PRESENTACION DE INFORMACION Y ESTUDIOS =======
) 6.1 El Contratista mantendrá a PERUPETRO oportuna y
) permanentemente informado sobre las Operaciones,
) proporcionándole toda la información en la forma prevista
) “en esta cláusula, en la reglamentación que le resulte
) aplicable y en los formatos que PERUPETRO establezca.
) Asimismo, proporcionará información respecto de otros
recursos naturales o restos arqueológicos que encuentre o
4 descubra en la ejecución de las Operaciones durante la

Vigencia del Contrato. ===================================

2 nformación técnica, estudios, datos procesados y no

3 procebados, así como resultados que proporcione el

E ta a PERUPETRO de acuerdo a la presente cláusula,
mejor calidad que haya obtenido el Contratista.
. j obtener información y resultados se hubiese

)

)

)

J

)

)

)

)

y)

)

)

)

)

)

)

)

)

)

izado métodos oO sistemas que son de su propiedad

exclusiva, nm k estará obligado a revelar dichos métodos o
sistemas cuando proporcione la información. ==============
6.2 El Contratista deberá proporcionar una copia de' los
estudios geológicos, geofísicos y de reservorios
relacionados con el desarrollo de los Yacimientos, que
prepare con la información técnica obtenida del Area de
Contrato. El Contratista proporcionará también cualquier
aciaración que le solicite PERUPETRO en relación con
dichos estudios. =============no=eeos=essos===============
6.3 El Contratista presentará a PERUPETRO, la información y
estudios que correspondan a las obligaciones del programa

mínimo de trabajo antes de la fecha de vencimiento de cada
w 5725394

QUINCE MIL OCHOCIENTOS CUARENTICUATRO

uno de los períodos de la fase de exploración estipulados

en el acápite 3.2. =======camrro mn

"Adicionalmente, dentro de los noventa (90) Días siguientes

al vencimiento de cada periodo de la fase de exploración,
el Contratista deberá presentar a PERUPETRO, un informe
consolidado de evaluación que incluya, de ser el caso,
estudios y/o interpretación de los análisis geológicos,
geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias realizadas en el
período vencido, incluyendo las del programa mínimo de
trabajo correspondiente. =========o= cra
El Contratista presentará a PERUPETRO un "Informe Mensual
de Producción” y un "Informe Mensual de Ingresos y
Egresos". Ambos informes se presentarán en los formatos
que PERUPETRO entregará al Contratista para tal fin, a más
tardar treinta (30) Días después de cada mes calendaríio.==
El Contratista deberá entregar a PERUPETRO copia de toda
la información que proporcione al Banco Central de Reserva
dei Perú, de acuerdo a ia cláusula décimo primera, cuando
PERUPETRO lo requiera. =============o==oooco=ooormeeem===
Dentro de los treinta (30) Dias siguientes al término de
cada mes calendario, el Contratista deberá entregar a
PERUPETRO la relación de los contratos suscritos con sus
Subcontratistas en dicho Mes y cuando así lo solicite,
entregarle copia de los contratos que PERUPETRO requiera.
PERUPETRO Oo el Contratista puede revelar la información
obtenida de las Operaciones -sin aprobación de la otra
Parte, en los siguientes Casos; ===
a) A una Afiliada; roo n=
b) En reiación con financiaciones u obtención de seguros,
suscribiendo un compromiso de confidencialidad; =======
c) En tanto así se requiera por ley, reglamento. o
resolución de autoridad competente, incluyendo . sin
limitación, los reglamentos o resoluciones de
autoridades gubernamentales, organismos aseguradores o

boisa de valores en la que los valores de dicha Parte o

6 FATIMA Y LSSI SNS

Wu um me er der e ir e tr ir A

)
»
eg 5725395

QUINCE MIL OCHOCIENTOS CUARENTICINCO

de las Afiliadas de dicha Parte estén registrados] y, =

d) A consultores, contadores, auditores, financistas,
profesionales, posibles adquirentes O cesionarios de
las Partes o de una participación en el Contrato,
conforme sea necesario con relación a las Operaciones
obteniendo un compromiso de confidencialidad. =========

En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial O reservada a
terceros, deberán dejar expresa constancia del carácter de
tal información, a fin de que ésta no sea divulgada por
dichos terceros. *22========mmma naco
6.8 PERUPETRO tiene el derecho de publicar o de cualquier otra
forma dar a conocer los datos e informes geológicos,
cientificos y técnicos referidos a las áreas de las que
el Contratista haya hecho suelta. ================mmemm

En el caso de las áreas en operación, el derecho a que se

iere el párrafo anterior será ejercido al vencimiento
del segundo año de recibida la información o antes si las

Partes así lo acuerdan. ========="================== ==
AUSULA SÉTIMA.- COMITÉ DE SUPERVISION =======================

7.1 El Comité de Supervisión estará integrado de una parte,

Notano de Lima

tres (3) miembros del Contratista o sus alternos, y de
la a parte, por tres (3) miembros de PERUPETRO o sus
alternox. Un representante de PERUPETRO S.A. presidirá el
Comité de Supervisión. A
Dicho Comité de Supervisión se instalará y aprobará su
correspondiente reglamento de funcionamiento dentro de los
sesenta (60) Días siguientes a la Fecha de Suscripción. ==

7.2 El Comi té de Supervisión tendrá las siguientes
atribuciones: ==========o=a om =====

a) El intercambio y discusión entre sus miembros de toda

la información relativa a las Operaciones; ============

b) Evaluar la ejecución de los programas mínimos de
trabajo de Exploración a que se refiere el acápite 4.63

c) Evaluar los planes y programas de trabajo a que se

refieren los acápites 4.8 y 5.3., así como la ejecución
w 5725396

QUINCE MIL OCHOCIENTOS CUARENTISEIS

de 108 Mismos] ===
d) Verificar la ejecución de las Operaciones, para lo
cual los representantes de las Partes acreditados ante
ei Comité de Supervisión podrán contar con la asesoría
necesaria; === ono
e) Verificar el cumplimiento de todas las obligaciones
relativas a las Operaciones que se establecen en el
Contrato o que las Partes acuerden por cualquier otro
documentos y, ===
f) Las demás atribuciones que se establecen en el Contrato
o que las Partes acuerden. =========crcr
El Comité de Supervisión se reunirá cada vez que lo
solicite cualesquiera de las Partes y con la periodicidad
que estabiezca su reglamento. Se requerirá la asistencia
de por lo menos un miembro representante de cada Parte
para que “se considere constituido el Comité de

Supervisión. ===========: PP SS CL SA SAN ADS E
Cada una de las Partes se hará cargo de los gastos que
implique mantener a sus respectivos miembros en el Comité
de Supervisión. ===
En la eventualidad de producirse y mantenerse en el Comité
de Supervisión una discrepancia entre las Partes, cada una
de eilas podrá solicitar las opiniones técnicas o legales
rá al Comité de

Supervisión en reunión extraordinaria. De no llegarse a un

que estime convenientes y las som

acuerdo en la reunión extraordinaria, el asunto será
elevado a las gerencias generales de las Partes para su
solución. En caso de subsistir la discrepancia, será de

aplicación lo dispuesto en el acápite 21.2 sos

CLAUSULA OCTAVA.— REGALIA Y VALORIZACIÓN ===

8.1

El Contratista pagará la regalía en efectivo, sobre: la
base de los Hidrocarburos Fiscalizados, valorizados en uno
o más Puntos de Fiscalización de la. Producción, de
conformidad con los acápites 8.3, 8.4 y 8.5. En caso de
pérdida de Hidrocarburos será de aplicación lo estipulado

en el acápite 14.2. =sessesoeccosecoorrrr

== e Luueionuuueaae cue ers URDU UN
QUINCE MIL OCHOCIENTOS CUARENTISIETE

Para los efectos de esta ciáusula, los siguientes términos
tendrán los significados que se indican a continuación: ==
8.2.1Costo de Transporte y Almacenamiento: es el costo,

expresado en Dólares por Barril o Dólares por MMBtu,

según sea el caso, que comprende: = A
a) La tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares por Barril o Dólares por
millones de Btu, según sea el caso, por el
transporte y almacenamiento necesario de los
Hidrocarburos Fiscalizados desde un Punto de
Fiscalización de la Producción hasta un punto de
venta o exportación, incluyendo el almacenamiento
en ese punto; y, ==============n==o=nn nano
b) Gastos de manipuleo y despacho, así como de
embarque que correspondan, de los Hidrocarburos
Fiscalizados hasta la brida fija de conexión al
bugue O hasta las instalaciones necesarias para
lievar a cabo la venta. =============n==msm=m==
eríodo de Valorización: es cada quincena de un mes
endario, entendiéndose que la primera quincena es
eríodo comprendido desde el primero hasta el
quinto Día de dicho mes calendario, y la

segund quincena es el periodo que falta para la
inalizáción de dicho mes calendario. ==============
Por acuerdo de las Partes, y en tanto “las normas
legales correspondientes lo permitan, el Período de
Valorización podrá ser extendido o acortado. =======
8.2.3Precio de Canasta: es el precio expresado en Dólares
por Barril, que representa el valor FOB puerto de
exportación peruano, determinado de conformidad con
el subacápite 8.4.1 para el Petróleo Fiscalíizado,
con el subacápite 8.4.2 para los Condensados
Fiscalizados y con el subacápite 8.4.3 para los
Líquidos del Gas Natural Fiscalizados. =============
38.2.4Precio Realizado: es el precio, expresado en Dólares
por MMBtu, efectivamente pagado o pagadero por un
* 5725398
Y,

)

SL

QUINCE MIL OCHOCIENTOS CUARENTIOCHO

comprador al Contratista por el Gas Natural
Fiscalizado y que debe incluir cualquier otro
concepto que se derive directamente de la venta de
Gas Natural Fiscalizado y del volumen efectivamente
entregado de Gas Natural Fiscalizado. ==============
No se tomarán en consideración para el cálculo del
Precio Realizado: ===
a) Cualquier pago resultante de las conciliaciones
de volúmenes de Gas Natural contenidos en los
respectivos contratos de compraventa y, ========
b) El Impuesto General a las Ventas, el Impuesto
Selectivo al Consumo, el Impuesto de Promoción
Municipal y/o cualquier otro impuesto al, consumo.

8.2.5Tarifa Estimada: es el costo expresado en Dólares

por Barril o Dólares por MMBtu, según sea el caso,
correspondiente al transporte desde un Punto de
Fiscalización de la Producción hasta un punto de
venta o exportación o hasta otro ducto de terceros.
Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el
"Reglamento de Transporte de Hidrocarburos — por
Ductos”, sus modificaciones o el que lo sustituya. -=

8.2.6Valor del Petróleo Fiscalizado: es el resúltado de

multiplicar el Petróleo Fiscalizado de un Periodo de
Valorización por el Precio de Canasta del Petróleo
Fiscalizado para dicho período, precio al cual se le
habrá restado el Costo de Transporte y
Aimacenamiento, de ser el caso. ro

8.2.7Valor de los Condensados Fiscalizados: es el

resultado de multiplicar .  los-- Condensados
Fiscalizados de un Período de Valorización por el
Precio de Canasta de los Condensados Fiscalizados
para dicho período, precio al cual se le habrá
restado el Costo de Transporte y Almacenamiento, de

ser el caso, ======"r=e=moraana nooo

8.2.8Valor de los Líquidos del Gas Natural Fiscalizados:

)
z )
)
PO
2)
)
)
)
)
)
)
)
,
E

il

= = ==
Gs ha dr de e e NS a NN = SEE

?
1

QUINCE MIL OCHOCIENTOS CUARENT NUEVE

es el resultado de multiplicar los Líquidos del Gas
Natural Fiscailizados de un Período de Valorización
por el Precio de Canasta de los Líquidos del Gas
Natural Fiscalizados para dicho periodo, precio al
cual se le habrá restado el Costo de Transporte y
Aimacenamiento, de ser el Caso. =====ssmea
B.2.?Vaior del Gas Natural Fiscalizado: es el resultado

de multiplicar el Gas Natural Fiscalizado, en

términos de su contenido calórico, en millones de

Btu, de un Período de Valorización por el Precio
Realizado para dicho período, precio al cual se le

habrá restado el Costo de Transporte y
Aimacenamiento, de ser el caso. "===

8.3 El Contratista al momento de efectuar la declaración de
Descubrimiento Comercial de Hidrocarburos optará por la
aplicación de una de las dos metodologías establecidas en

os subacápites 8.3.1 y 8.3.2, luego de lo cual, no podrá
tuar cambio de metodología durante el resto de la

a del Contrato. ============2==0=a2Mn2amse ammm
8.3.iMetodoiogia por Escalas de Producción: Conforme a
metodoiogía, se establecerá un porcentaje de
regaiía para los Hidrocarburos Líquidos Fiscalizados
íquidos del Gas Natural Fiscalizados, y otro
porcentaje de regalia para ei Gas Natural
Fiscalizado, por cada Período de Valorización, de

acuerdo a la siguiente tabiaz =============mmmema mmm

Producción Fiscalizada Regalía
MBDC en porcentaje
%
La E > 7]
ll:  5$-100". |]
MEA

MBDC: Miles de Barriles por día caieridario
Cuando el promedio total de Hidrocarburos Líquidos
Fiscalizados y los Líquidos del Gas Natural
Fiscalizados, sea menor o igual a 5 MBDC se aplicará

w 5725400
1, 2005 z

QUINCE MIL OCHOCIENTOS CINCUENTA

porcentaje de regalía de 53%. Cuando dicho
promedio sea igual o mayor a 100 MBDC se aplicará el
porcentaje de regalía de 20%. Cuando dicho promedio
esté entre 5 MBDC y 100 MBDC se aplicará el
porcentaje de .rregalía que resulte de aplicar el
método de interpolación lineal. =======m==mo

La regalía que el Contratista deberá pagar por los
Hidrocarburos Líquidos Fiscalizados y los Líquidos
del Gas Natural Fiscalizados, será el resultado de

aplicar el porcentaje de regalía obtenido para

dichos Hidrocarburos a la suma del Valor del
Petróleo Fiscalizado, el Valor de los Líquidos del
Gas Natural Fiscalizados y el Valor de los
Condensados Fiscalizados, en el Período de
Valorización. E. PEO OA

En «el caso de Gas Natúral”” Fiíscalizado para

determinar su promedio en barriles por “día, se

utilizará la siguiente equivalencia: Barriles serán

equivalentes al volumen de Gas Natural Fistalizado
expresado en pies cúbicos estándar divididos entre
el factor cinco mil seiscientos veintiséis (5,626).
La regalíia que el Contratista deberá pagar por el
Gas Natural Fiscalizáado, — será el resúltado de
aplicar el porcentaje de regalía 'Obtenído para dicho
Hidrocarburo al Valor del Gas Natural Fiscalizado,
en el Período de Valorización. ==========a=2===s=====
8.3.2Metodología por Resúltado: Económico (RRE) 2 Conforme
a esta metodología, el porcentaje de regalía será el
resultado de sumar el porcentaje de la regalía fija
de 5% mas el porcentaje de la: régalía variable, de

RRE a

Y Um um
QUINCE MIL OCHOCIENTOS CINCUENT 1 UNO

3 Regelía Variable %.
FRu 5 Factor R 11
La Regalía Variable se aplica cuando: FR +, > 1.15, y en el rango de:

a < Rasalía Variabla < a

Pera resultados negativos de RV se considera 0%, pera resullados de RV

mayores a 20%, se considera 20%

Xu ingresos correspondientes al período anual anterior al momento en el cual
se hace el cálculo de la Regelía Varlable. Comprenden los conceptos
aplicables al Factor R y:

Y Egresos correspondientes al periodo anual anterior al momento en el cual
A o

.
FactorR 1: Es el cociente entre los ingresos y egresos acumulados desde la
Fecha de Suscripción hasta el período 4-1, inclusive.

Período ,,; Periodo anual anterior al momento en el cual se hace el cálculo de

la Regalía Variable.

Ingresos acumulados:

Acum[fPFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] +
Acum[(PFG"(PRG-CTAG)] + AcumiPFL*(PCL-CTAL)] + AcumiOI]
PFP = Producción Fiscalizada de Petróleo.

)
)
)
)
)
)
)
)
)

Precio de Canasta pera Condensados.

Costo de Transporte y Almacenamiento para Condensados.
Producción Fiscalizada de Gas Natural.

Precio Realizado de Gas Natural.

Costo de Transporte y Almacenamiento para Gas Natural.
Producción Fiscalizada de Líquidos del Gas Natural.
Precio de Canasta para Líquidos del Gas Natural.
Costos de Transporte y Almacenamiento para Líquidos del
Natural.

ol = Otros Iingresos.-
Egresos acumulados:

Acum  (nversión + Gastos + Regalía + Otros Egresos)
El detalle de los ingresos y egresos así como la

oportunidad del registro de los componentes/ del
Factor R-t-1, se especifican en el anexo "E" -

Procedimiento Contable. ============

efectúa dos veces al año: una en el mes de enero,
con información de los Ingresos y Egresos de enero a

)

)

)

)

)

)

)

)

) El cálculo. del porcentaje de la Regalía Variable se
)

)

) diciembre del año calendario anterior; y otra en el
)

)

)

)

))

)
* 5725402

wo) QUINCE MIL OCHOCIENTOS CINCUENTIDOS )

Ye, )
bh 2 mes de julio, con información” de julío del 1)
ES calendario anterior a junio del año calendario )

corriente. "222" camara Ú

B.4 Para los efectos del Contrato, el precio de cada una de ) >
las clases de Hidrocarburos Fiscalizados será expresado en de
Dólares por Barril o en Dólares por millón de Btu, según A
sea el caso y será determinado conforme se indica a
continuación: ==
8.4.1Para la determinación del Precio de Canasta del
Petróleo Fiscalizado, se procederá de. la siguiente
maneras! =ranassananarnaananan anar ana

a) Con una anticipación no menor de noventa (90)
Días a la Fecha de Início de la Extracción
Comercial de Petróleo las Partes determinarán la
calidad de Petróleo que

e va a producir en el
Area de Contrato. rr
b)sDentro de los treinta (30). ¿Días siguientes a la
determinación a que: se refiere ell” literal
anterior, las Partes

seleccionarán una canasta de
Petróleo de hasta un máximo de cuatro (4)
componentes los que deberán cumplir lo siguiente:

1. Que sean de calidad similar al Petróleo que se

“+ yaya a medir en un' Punto de Fiscalización de

. la Producción; o =

2. Que sus cotizaciones ¡aparezcan regularmente en

la publicación "Platt's Oilgram Price Report"

u otra fuente reconocida -por la industria
petrolera y acordada por las Partes; y, ======

3. Que sean competitivos en el- mercado o mercados

a los cuales podría-venderse el- Petróleo que

se vaya a medir en un Punto-de- Fiscalización

de la Producción. ====== pesa

c) Una vez- determinado lo establecido en los
literales precedentes, las Partes suscribirán un
"Acuerdo de Valorización" en- el que: establecerán

los términos y condiciones adicionales a los que

* 5725403

A

ES a QUINCE MIL OCHOCIENTOS  CINCUENTITRES

] '

ñ $4 e

, Y se detallan en este subacápite y que se requieran

SS para su correcta aplicación, === 02
En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sea necesario
establecer por razón de calidad. Los ajustes por
calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del
Petróleo Fiscalizado con relación a la calidad de
los tipos de Petróleo que integran la canasta.
Asimismo, en el "Acuerdo de Valorización” se
establecerá su vigencia y la periodicidad con que
deberá revisarse los métodos y procedimientos que
se acuerden, de manera que en todo momento se
garantice una determinación realista de los
precios del Petróleo Fiscalizado. Si alguna de
las Partes en cualquier momento considera que la

aplicación de los métodos y procedimientos

establecidos en el "Acuerdo de Valorización" no
como resultado una determinación realista del
FOB puerto de exportación peruano del
o Fiscalizado, las Partes podrán acordar

Notano de Lima

la aplicación de otros métodos y procedimientos
ue efectivamente produzcan dicho resultado. ====
d) a seis (6) Meses o antes si alguna de las
Partes lo solicita, las Partes podrán revisar la
canasta establecida para la valorización _ del
Petróleo Fiscalizado, a fin de verificar . que
sigue cumpliendo con las condiciones antes
enumeradas. Si se verifica que alguna de dichas
condiciones ya no se cumple, las Partes deberán
modificar la canasta dentro de los treinta (30)
Días siguientes a la fecha en que se inició la
revisión de la canasta. Si vencido este piazo las
Partes no hubieran acordado una nueva canasta, se
procederá de conformidad con lo estipulado en el

subacápite B.4.3. ==============o=scm mossos

Ñ á balde Y Y Y UR Y Y ZU Y IU
coctiuncuonrurrurrursi cad Femind
=
* 5725404

A AS

e)

QUINCE MIL OCHOCIENTOS CINCUENTICUATRO

Si se verifica que la gravedad API (promedio
ponderado), contenido de azufre, u otro elemento
que mida la calidad del Petróleo Fiscalizado
hubiera variado significativamente con relación a
la calidad de los componentes que integran la
canasta (promedio aritmético simple), las Partes
deberán modificar la composición de la canasta
con el objeto de que la misma refleje la calidad
del Petróleo Fiscalizado. ==========r rama
En la eventualidad que en el futuro el precio de
uno o más de los tipos de Petróleo que integran
la canasta fuera cotizado en moneda distinta a
Dólares, dichos precios serán convertidos a
Dólares a las tasas de cambio vigentes en las
fechas de cada una de las referidas cotizaciones.

“Los: tipos de cambio. a utilizarse serán 'el

“promedio de las tasas de cambio cotizadas por el

-— Citibank N.A: de Nueva York, Nueva York. A falta

ft)

de esta institución, las Partes acordarán otra
que la sustituya adecuadamente. aaamooo ==
El Precio de Canasta que. se utilizará para
calcular la valorización del Petróleo Fiscalizado
en un Período de Valorización será determinado de
la siguiente manerai' easoerooooooo cosmos
1. Se determina el precio promedió de cada uno de
los tipos de Petróleó que integran la canasta,
calculando la - media aritmética — de sus
cotizaciones publicadas en el Período de
Valorización. Sólo se considerarán los Días en
los que todos los componentes que integran la
canasta, hayan - sido cotizados. Queda
entendido que si. en una edición regular - del
"Platt's Oilgram Price Report" aparecieran dos
o más cotizaciones para el mismo componente de
la canasta, se utilizará la “cotización de
fecha más cercana a la fecha de la publicación

y

y

lan 5725405

QUINCE MIL OCHOCIENTOS CINCUENTICINCO

("Prompt Market")3 y, =======r

2. Los precios promedio resultantes de acuerdo a

lo antes indicado, para cada uno de los
componentes de la canasta, serán a su vez
promediados, para así obtener el Precio de

Canasta correspondiente al valor del Petróleo
Fiscalizado. """==r===eaaancna cen

B.4.2ZPara la determinación del Precio de Canasta de los
Condensados Fiscalizados se procederá de acuerdo a

lo establecido en el subacápite 8.4.1, en lo que
resulte aplicable. Las Partes podrán acordar los
ajustes necesarios para que el Precio de Canasta
refieje en la mejor forma el valor de los
Condensados Fiscalizados. ==""=========nrs=o
8.4.3Para la determinación del Precio de Canasta de los
Líquidos del Gas Natural Fiscalizados se procederá

de acuerdo a lo establecido en el subacápite 8.4.1,

en lo que resulte aplicable. Las Partes podrán

de Lima

ordar los ajustes necesarios para que el Precio de
Canasta refleje en la mejor forma el valor de los
Líquiyos del Gas Natural Fiscalizados. ======="======
4.4 El de dei Gas Natural Fiscalizado estará
representado por el Precio Realizado, el mismo que

berá reflejar el precio de venta en el mercado

De IN DID DDD DDD DNI St A

Rucardo

Femnandini Barreda

Notano

naional o en un punto de exportación dentro del

territorio nacional, según fuera el caso. El valor
mínimo a aplicar como Precio Realizado, será de 0.60
USS / MMBtu. ============ ===
8.4.5En caso que las Partes no pudieran llegar a
cualquiera de los acuerdos contemplados en este
acápite, será de aplicación lo dispuesto en el
acápite 21.2. ====eeesscoso ooo
Sin perjuicio de lo estipuiado en el literal d) del
numeral 2.5 del anexo "E", Procedimiento Contable; si en
cualquier momento las Partes establecieran que ha habido

un error en el cálculo del factor R t-1 y que de dicho

Dcdo es A e NO NS
Lu
un
w 5725406

9.1

CLAUSULA NOVENA — TRIBUTOS or ooo

QUINCE MIL OCHOCIENTOS CINCUENTISEIS

error resultara que debe aplicarse un factor Rt-1 distinto
al aplicado o que debió apiicarse en un momento distinto a
aquel en que se aplicó, se procederá a realizar la
correspondiente corrección con efecto al período en que se
incurrió en el error, reajustándose a partir de ese
periodo el porcentaje de regalía. Todo ajuste producto de
un menor pago de la regalía, devengará intereses a favor
de la Parte afectada desde el momento en que se cometió el
error. Las devoluciones que se haga al Contratista por un
mayor pago de la regalía serán realizadas con cargo a los
saldos que PERUPETRO tenga que transferir al Tesoro. =====
El monto de la regalía se calculará para cada Periodo de
Valorización. El pago respectivo se hará en Dólares a más
tardar el segundo Día Util después de finalizada la
quincena correspondiente, debiendo PERUPETRO extender el
certificado respectivo a nombre del Contratista conforme a
ley. El volumen de los Hidrocarburos Fiscalizados de cada
quincena estará sustentado por las boletas de
fiscalización que PERUPETRO cumplirá con entregar al
Contratista debidamente firmadas en señal de conformidad.=
Por el Contrato, en el caso que el Contratista no cumpla
con pagar a PERUPETRO, en todo o parte el monto de la
regalía dentro del plazo estipulado en el acápite 8.6, el
Contratista pondrá a disposición de  PERUPETRO los
Hidrocarburos de su propiedad extraídos del Area de
Contrato, en la cantidad. necesaria que cubra, el monto
adeudado, los gastos incurridos Y los intereses

correspondientes según el acápite 19.6. ======ems=======

===
El Contratista está sujeto al régimen tributario común de
la República del Perú, que incluye al régimen tributario

común del Impuesto a la Renta, así. como a las normas.

especificas que al respecto se establece en la Ley No.
26221, vigentes en la Fecha de Suscripción. =======
El Estado, a través del Ministerio de Economía y Finanzas,
garantiza al Contratista, el beneficio de estabilidad

e E
(3)

9.2

o |: /

a Bar

Femandini

fucardo

DROETESE TED REA o dd

QUINCE MIL OCHOCIENTOS CINCUENTISIETE

tributaria durante la Vigencia del Contrato, por lo cual
quedará sujeto, únicamente, al régimen tributario vigente
a la Fecha de Suscripción, de acuerdo a lo establecido en
el "Reglamento de la Garantía de la Estabilidad Tributaria
y de las Normas Tributarias de la ¡Ley No. 26221, Ley
Orgánica de Hidrocarburos", aprobado por Decreto Supremo
No. 32-95-EF, en la "Ley que regula los Contratos de
Estabilidad con el Estado al amparo de las Leyes
Sectoriales - Ley No. 27343" en lo que corresponda y en la
"Ley de Actualización en Hidrocarburos — Ley No. 27377". =
La exportación de Hidrocarburos provenientes del Area de
Contrato que realice el Contratista está exenta de todo
Tributo, incluyendo aquellos que requieren mención
OXPMeSa. ST
El pago por concepto de canon, sobrecanon y participación
en la renta será de cargo de PERUPETRO. ======mmmr
1 Contratista de conformidad con los dispositivos legales
ntes, pagará los Tributos apiicables a las
ciones de bienes e insumos requeridos por el

ta para llevar a cabo las Operaciones, de acuerdo

Tributario, el Contratista podrá llevar su
contabWXiidad en Dólares y por lo tanto, la determinación
de la base imponible de los Tributos que sean de cargo
suyo, así como el monto de dichos Tributos y el pago de
los mismos, se efectuará de acuerdo a ley. ===============
Se precisa que el Contratista utilizará el método de
amortización lineal en un período de cinco (5) ejercicios
anuales, contados a partir del ejercicio al que
corresponda la Fecha de Inicio de la Extracción Comercial.
La referida amortización lineal se aplicará a todos los
gastos de Exploración y Desarrollo y a todas las
inversiones que realice el Contratista desde la Fecha de
Suscripción del Contrato hasta la Fecha de Inicio de la

Extracción Comercial. ==================2I25N2m2 m2 ==
* 5725408

QUINCE MIL OCHOCIENTOS CINCUENTIOCHO

Queda estipulado que el plazo de amortización antes 1)
referido será extendido, sín exceder en ningún caso el 1
plazo del Contrato, sí por razones de precios o por ,

Lado

cualquier otro factor acordado por las Partes y luego de 4
aplicar la amortización lineal a que se refiere el párrato )
anterior, los estados financieros del Contratista arrojase )
un resultado negativo o una pérdida fiscal, que a críterio )
del Contratista se proyecte que no va a poder ser >
compensada para efectos fiscales de acuerdo a las normas
tributarias vigentes. La extensión del plazo de
amortización será puesta en conocimiento previo de la
Superintendencia Nacional de Administración Tributaria. ==
CLAUSULA DECIMA — DERECHOS ADUANEROS PEARL ri e)
10.1 El Contratista está autorizado a importar en forma
definitiva o temporal, de conformidad con los dispositivos
legales vigentes, cualquier bien necesario para la
económica y eficiente ejecución de las Operaciones. ===
10.2 El Contratista podrá importar temporalmente, por el
período de dos (2) Años, bienes destinados a sus
“actividades con suspensión de los Tributos a la
importación, incluyendo aquellos que requieren mención
expresaj y, en caso de requerirse prórroga, la solicitará
a PERUPETRO por períodos de un (1) Año hasta por dos (2)
veces; quien gestionará ante la Dirección General de
Hidrocarburos la Resolución Directoral correspondiente.
Con la documentación señalada, la Superintendencia
Nacional de Administración — Tributaria autorizará la
prórroga del régimen de importación temporal. ============
El procedimiento, los requisitos y garantias necesarías
para la aplicación del régimen de importación temporal, se
sujetarán a las normas contenidas en- la Ley General de
Aduanas y sus normas modificatorias y reglamentarias. ==.
10.3 La importación de bienes e insumos requeridos por el
Contratista en la fase de exploración, para las
actividades de Exploración, se encuentra exonerada de todo

Tributo, incluyendo aquel los que requieren mención

=x3w 5725409

QUINCE MIL OCHOCIENTOS CINCUENTINUEYE

expresa, siempre y cuando se encuentren contenidos en la

lista de bienes sujetos al beneficio, de acuerdo a lo
establecido en el articulo 562 de la Ley No. 26221. El
benefício se aplicará por el plazo que dure dicha fase. =
10.5 Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de
Explotación y para las actividades de Exploración en la
fase de explotación, serán de cargo y costo del
importador. A
10.5 PERUPETRO podrá inspeccionar los bienes importados en
forma definitiva o temporai bajo esta cláusula, para las
actividades de Exploración de la fase de exploración, para
verificar si dichos bienes han sido importados

exclusivamente para las Operaciones. ==========n=s=========

5)
)
)
)
J
)
)
)
)
)
)
)
)
sd

10.6 Ei Contratista deberá informar periódicamente a PERUPETRO

rra

9
de Lima

sobre los bienes e insumos que hayan sido exonerados de

de acuerdo a lo dispuesto en el artículo 562 de
No. 26221. ===========s===os====eoo=eeeoreememmo====
Ei Contkatista no podrá reexportar ni disponer para otros
fines

bienes e insumos señalados en el párrafo
in autorización de PERUPETROD. Obtenida la
el Contratista deberá aplicar los Tributos

Aa
Notano

que correspondan, conforme a lo dispuesto en el artículo
572 de la Ley No. 26221. ==========o===s=seosmeoase====
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS ===============

11.1 Garantia del Estado ==============52=9=n5======2====:

¿e Lua ele e e er e a e A e A A

nn
Interviene en el Contrato el Banco Central de Reserva del
Perú, de conformidad con lo dispuesto en la Ley N2 26221 y
por el Decreto Legislativo NQ 668, para otorgar por el
Estado al Contratista las garantías que se indica en la
presente cláusula, de acuerdo al régimen legal vigente en
la Fecha de Suscripción. =========================>====5=="==
Las garantías que se otorga en la presente ciáusula son de
alcance también para el caso de una eventual cesión, con
sujeción a la Ley de Hidrocarburos y al presente Contrato.

11.2 Régimen Cambiario ==============msesessssooss========

y

QUINCE MIL OCHOCIENTOS SESENTA

El Banco Central de Reserva del Perú, en representación
dei Estado y en cumplimiento de las disposiciones legales
vigentes a la Fecha de Suscripción, garantiza que el
Contratista gozará del régimen cambiario en vigor en la
Fecha de Suscripción y, en consecuencia, que el
Contratista tendrá el derecho a la disponibilidad, libre
tenencia, uso y disposición interna y externa de moneda
extranjera, así como la libre convertibilidad de moneda
nacional a moneda extranjera en el mercado cambiario de

oferta y demanda, en los términos y condiciones que se

indica en la presente cláusula. ==========rcr
En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza al Contratista de
acuerdo al régimen legal vigente en la Fecha de
Suscripción: === naaa
a) Libre disposición por el Contratista de hasta el ciento
por ciento (100%) de las divisas generadas por- sus
exportaciones de los Hidrocarburos Fiscalizados, las
que podrá disponer directamente en sus cuentas

bancarias, en el país-o en el exterior. === sa
b) Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de. la moneda
macional resultante de sus ventas de Hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar
directamente en sus cuentas bancarias, en el país o.en

el exterior, tanto las divisas como la moneda nacional.

c) Derecho a mantener, controlar y operar cuentas

bancarias en cualquier moneda, tanto en el país como en
el exterior, tener el control y libre uso de tales
cuentas y a mantener y disponer libremente en el
exterior de tales fondos de dichas cuentas sin

restricción alguna. ================o======es== seme

d) Sin perjuicio de todo lo anterior, el derecho - del -

Contratista a disponer libremente, distribuir, remesar
o retener en el exterior, sin restricción alguna, sus

utilidades netas anuales, determinadas con arreglo a

So 1 Áo er d d de
,
£ ¿27 5725411

GEPVAN,
A

0

Lirio === == mucstdo Fermandiísameda Y — “> “>= voy
«Notano de Lima

él

QUINCE MIL OCHOCIENTOS SESENTIUNO

ley. MARU AAA AAA AAA AAA

3 Disponibilidad y Conversión a Divisas ========asmam ==
Queda convenido que el Contratista acudirá a las entidades
del sistema financiero establecidas en el país para
acceder a la conversión a divisas, a que se refiere el
literal b) del acápite 11.2. ===========ssacmamam

En caso de que la disponibilidad de divisas a que se
refiere el párrafo anterior no pueda ser atendida total o
parcialmente por las entidades antes mencionadas, el Banco
Central de Reserva del Perú garantiza que proporcionará
las divisas necesarias. =======e=msrcccocccc cano
Para el fin indicado, el Contratista deberá dirigirse por
escrito al Banco Central, remitiéndole fotocopia de
comunicaciones recibidas de no menos de tres (3) entidades
del sistema financiero, en las que se le informe la
imposibilidad de atender, en todo oO en parte, sus
uerimientos de divisas. ===="===mmomma cnn
municaciones de las entidades dei sistema financiero
lidas por ¡los dos Días litiles ulteriores a la
emisión. =====================R===============

as lia.m. del Día Util siguiente ai de la

co Central comunicará al Contratista el tipo de
ue utilizará para la conversión demandada, el que
regirá siempre que el Contratista haga entrega el mismo
día del contravalor en moneda nacional. arcos
Si, por cualquier circunstancia, la entrega del
contravalor no fuese hecha por el Contratista en la
oportunidad indicada, el Banco Central de Reserva del
Perú, le comunicará al Día Util siguiente, con la misma
limitación horaria, el típo de cambio que regirá para la
conversión, de efectuársela ese mismo día. ===============
Sin perjuicio de lo anterior, en caso de que el Banco
Central de Reserva del Perú comprobara, oportunamente, que
dicha disponibilidad no puede ser atendida total O

parcialmente por las entidades antes mencionadas,
" 5725412

11.4

11.5

QUINCE MIL OCHOCIENTOS SESENTIDOS

notificará al Contratista para que acuda al Banco Central
de Reserva del Perú con la moneda nacional correspondiente
para dar cumplimiento a la conversión a divisas. =========
Modificaciones al Régimen Cambiario ========ssm ma
Ei Banco Central de Reserva del Perú, en representación
del Estado, garantiza que el régimen contenido en esta
ciáusula continuará siendo de aplicación para el
Contratista, durante la Vigencia del Contrato. ===========
En caso de que por cualquier circunstancia el tipo de
cambio no fuera determinado por la oferta y demanda, el
tipo de cambio aplicable al Contratista será: ============
a) Si se estableciera un tipo de cambio oficial único, de

igual valor para todas las operaciones en moneda

extranjera o vinculadas a ésta, a partir de su fecha de

vigencia éste será el utilizado bajo el Contrato. =====
b) De establecerse un régimen de tipos de cambio

diferenciados, múltiples oO si. se diera diferentes.

valores a un tipo de cambio único, el tipo de cambio a
ser utilizado para todas las operaciones del

Contratista será el más alto respecto de. la moneda

extranjera. SA A
Apiicación de Otras Normas Legales =======================
Las garantías que otorga el Banco Central de Reserva del
Perú al Contratista subsistirán durante la Vigencia del
Contrato. =============camecocoocanoo aros a====

El Contratista tendrá derecho. a acogerse total O
parciaimente, cuando resulte pertinente, a nuevos
dispositivos legales de cambio o normas cambiarias que se
emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en
la presente ciáusula, siempre que tengan -un carácter
general O sean de aplicación. a la actividad de
Hidrocarburos. El acogimiento. a los nuevos dispositivos o
normas antes indicados no afectará la vigencia de las
garantías a que se refiere la presente cláusula, ni el

ejercicio de aquellas garantías que se refieran a aspectos

4

wm =
)

)

)
ao 5725413
)

QUINCE MIL OCHOCIENTOS SESENTITRES

distintos a los contempiados en los nuevos dispositivos o
normas a los que se hubiere acogido el Contratista. ======
Queda expresamente convenido que el Contratista podrá, en
cualquier momento, retomar las garantías que escogió no
utilizar transitoriamente y que retomar tales garantías no
crea derechos ni obligaciones para el Contratista respecto
del período en que se acogió a los nuevos dispositivos o
normas antes señalados. ="=======

Am
Asimismo, se precisa que retomar tales garantías, en nada
afecta a éstas o a las demás garantías, ni crea derechos u
obligaciones adicionales para el Contratista. ============
El. acogimiento por el Contratista a los nuevos
dispositivos legales de cambio Do normas cambiarias, así
como su decisión de retomar las garantías que escogió no
utilizar transitoriamente, deberán ser comunicadas por
escrito al Banco Central de Reserva del Perú y a

PETRO. sesosmmmooooreeoooooseoooooooooonnmsss======
ablecido en este acápite es sin perjuicio de lo

en el primer párrato del acápite 11.4. =========

)
)
)
)
)
)
)
)
)
)
)
1
Ay
A

Económica ==========m=o=2==========22========m==
remitirá información mensual al Banco
relativa a su actividad
económica, de conformidad con el artículo 74 de la Ley
Orgánica del Banco, aprobada por Decreto Ley No. 26123. ==
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES Soros
12.1 Las Partes convienen que al término del quinto Año contado
a partir de la Fecha de Inicio de la Extracción Comercial,
el Contratista habrá sustituido a todo su personal
extranjero por personal peruano de equivalentes
calificaciones profesionales. Se exceptúa de lo anterior a
personal extranjero para cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. El
Contratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicamente

especializados a fin que personal peruano pueda sustituir

A
(A
a
.
-2)

”
Dn re
np.
=
<
u
a
o
e
D
n
3
13
* 5725414

— a,
ads

Uy

12.2

QUINCE MIL OCHOCIENTOS SESENTICUATRO

progresivamente al personal extranjero en la realización
de dichos trabajos. ============ammmcconna anna
Al inicio de las Operaciones y al vencimiento de cada año
calendario, el Contratista entregará a PERUPETRO un cuadro
estadístico del personal a su servicio para las
Operaciones, de acuerdo al formato que PERUPETRO entregue

al Contratista. =="===e=mame=mmramcozcccnsanasra naaa ma

CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES

COMUNITARIAS ==================5=m

13.1

13.2

13.3

cn ooo
El Contratista se obiiga a cumplir las normas y
disposiciones del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos" aprobado por Decreto Supremo
No. 044-93-EM y modificatorias, del Decreto Legislativo
No. 613 "Código del Medio Ambiente y los Recursos
Naturales” y demás disposiciones ambientales en lo que sea

pertinente. ==
El Contratista conducirá las Dperaciones ceñido a los
lineamientos del desarroilo sostenibie, de la conservación
y protección del ambiente de acuerdo a las. leyes y
reglamentos de protección ambiental, -sobre comunidades
nativas y Campesinas, y a los convenios internacionales
ratificados por el Estado Peruano. Asimismo, deberá
respetar la cultura, Usos, costumbres, principios y
valores de las comunidades, "manteniendo una adecuada
armonía con el Estado Peruano y la sociedad civil. =n=====
El Contratista utilizará. las mejores técnicas disponibles
en las prácticas de la industria internacional, aplicables
a las Operaciones, tales como las políticas previstas en
el "Pollution Prevention and Abatement Handbook"
Capitulo 111 Oil and Gas Development (Onshore)_ del Banco
Mundiai, con observancia de las Leyes, y regula iones
ambientales, sobre la prevención . y, control. '
contaminación ambiental, preservación de _la diversidad
biológica, de los recursos naturales y la preservación de
la seguridad y salud de la población y de su personal, que

se encuentren vigentes. ==================o=ossso==e=======

la

Mórsuo as Fes

> LU UU UI A UA UI US A SL SS
w 5725415

QUINCE MIL OCHOCIENTOS SESENTICINCO

13.4 Los estudios de impacto ambiental que elabore el
Contratista para sus Operaciones deberán incluir entre
otros compromisos: el cumplimiento de disposiciones
legales y reglamentarias relativas a la protección del
ambiente, la prevención de la contaminación y el
mejoramiento continuo en el desempeño ambiental y social.=

13.5 El Contratista deberá promover el desarrollo sostenibie
propiciando un equilibrio entre el crecimiento económico,
la protección del ambiente y el bienestar social. ========

CLAUSULA DECIMA CUARTA — CONSERVACION DE LOS HIDROCARBUROS Y

PREVENCION CONTRA PERDIDAS ========m a a

14.1 El Contratista debe adoptar toda medida razonable para
prevenir la pérdida o desperdicio de los Hidrocarburos en
la superficie o en el subsuelo de cualquier forma, durante
las actividades de Exploración y Explotación. o al

En caso de derrames de Hidrocarburos en la superficie, en
Area de Contrato oO fuera de ella, que deban ser

mados de acuerdo a las normas legales vigentes, el

indicándole el volumen estimado del derrame y
es tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de verificar el volumen del
derrame y analizar Sus Causas.
En caso de pérdidas en la superficie, en Area de
Contrato o fuera de ella, antes del Punto de Fiscalización

de la Producción, debido a negligencia grave o conducta
dolosa del Contratista, el volumen perdido dura Valorado
de acuerdo con la cláusula octava e incluido en el cálculo
de ia regalía, sin perjuicio de lo estipulado en el
acápite 13.1. ===
En caso de pérdidas antes del Punto de Fiscalización de la
Producción en situaciones distintas a las descritas en el
párrafo anterior y que den origen a una compensación al
Contratista por parte de terceros, el monto de la
compensación recibida por los Hidrocarburos perdidos,

multiplicado por el factor que resulte de dividir el monto

Notano de Lima
g
a
Jj
Gd
po
0)
rr
u
a
o
o
1]
bob
»
n
o
3
£
3
A
n
17
a
pe
2
3
1]
a
y.
w
re
b
3
1
E]
ud
»
0]
”
rr
.
Pi
1]
n
FS
o
»
"5725416

<TD

QUINCE MIL OCHOCIENTOS SESENTISEIS

de la regalía pagada por los Hidrocarburos Fiscalizados en
el Punto de Fiscalización de la Producción al que
correspondan los Hidrocarburos perdidos en la "Quíncena”
en que ocurrió la pérdida, entre el valor de tales
Hidrocarburos Fiscalizados, determinado de acuerdo al
acápite 8.2 en la misma quincena, será el monto que el
Contratista deberá pagar por concepto de regalía por los
Hidrocarburos perdidos, a más tardar al segundo Día útil
de recibida dícha compensación, sin perjuicio de lo
estipulado en el acápite 13.1. =====s=mmancar nn

CLAUSULA DECIMA GQUINTA.- CAPACITACION Y TRANSFERENCIA DE

TECNOLOGIA =======n=zs=====n=nana manana nono

15.1 En cumplimiento de lo establecido por el artículo 292 de

la Ley No. 26221, el Contratista se obliga a poner a
disposición de PERUPETRO, en cada año calendario durante
la Vigencia del Contrato, la siguiente suma: =============
: e j . Aporte Anual
(en US$)

a) Hasta el año calendario en que tenga

lugar la Fecha de Inicio de la Extracción

Comercial 50,000.00
b)A partir del año calendario siguiente

al de la Fecha de Inicio de la Extracción

Comercial

Barriles por Día

De O a 30,000 80,000.00
De 30,001 a 50,000 120,000.00
De 50,001 a más E 180,000.00 .

El primer pago se efectuará en la Fecha de Suscripción en
un monto que se determinará multiplicando el aporte anual
correspondiente al literal a), por la fracción que resulte
de dividir el número de Dias que falten para completar el
año calendario en curso entre trescientos sesenta y cinco

(365). =======:

Sw 57254117

) ÉS
QUINCE MIL OCHOCIENTOS SESENTISIETE Sl
IZ
E A
E
3, El aporte anual de capacitación en caso del líteral b),
E
Es será el que corresponda al tramo en que se encuentre la

producción diaria promedio de 1os Hidrocarburos
Fiscalizados en el año calendario anterior, la cual se
obtendrá dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número
de Dias.
Para determinar los Barriles / Día en caso de producción
de Gas Natural Fiscalizado, se utilizará la siguiente
equivalencia: Barriles serán equivalentes al volumen de
Gas Natural expresado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626).=
Los pagos a que se refiere el presente acápite, excepto el
primer pago, serán efectuados durante el Mes de enero de
cada año calendario. ===================mn na mo====
15.2 El Contratista cumplirá con las obligaciones establecidas
en el acápite 15.1 depositando el aporte en la cuenta que

PERUPETRO le señale. =======am nc

UPETRO entregará al Contratista una comunicación
estando la conformidad del pago, dentro de los cinco
s Utiles de haber recibido el aporte. =========="=0=w=
prugramas de capacitación que el Contratista
para su personal, tanto en el país como en el
extranjeros, serán puestos en conocimiento de PERUPETRO. ==
CLAUSULA DECIMA SEXTA « CESION Y ASOCIACION ===================
16.1 En caso que el Contratista liegue a un acuerdo para ceder
su posición contractual o asociarse con un tercero en el
Contrato, procederá a notificar a PERUPETRO respecto de
dicho acuerdo. A la notificación deberá acompañarse la
solicitud de calificación del cesionario o del tercero,
correspondiéndole a estos últimos cumplir con adjuntar la
información complementaria que resulte necesaria para su
calificación como empresa petrolera, conforme a ley. =====
Si PERUPETRO otorga la calificación solicitada, la cesión
o asociación se llevará a cabo mediante la modificación

del Contrato, conforme a ley. ==

A A
Notano
"5725418

y

_
Iyyv?

Co,

QUINCE MIL OCHOCIENTOS SESENTIOCHO

16.2 El Contratista, previa notificación a PERUPETRO, podrá
ceder su posición contractual o asociarse a una Afilíada,
conforma a ley. =========ana=o=sooaio 22222222 2

16.3 El cesionarío otorgará todas las garantías y asumirá todos
los derechos, responsabilidades y obligaciones del
cedente. "======seseagrcacaaraaa anar

CLAUSULA DECIMA SETIMA — CASO FORTUITO O FUERZA MAYOR ========

17.1 Ninguna de las Partes es imputable por la inejecución de
una obligación o su cumplimiento parcial, tardío —
defectuoso, durante el término en que dicha Parte obligada
se vea afectada por causa de Caso Fortuito o Fuerza Mayor
y siempre que acredite que tal causa impide su debido
cumplimiento. ============oe=nncane ona

17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor
notificará por escrito dentro de los cinco (5) Días
siguientes de producida la causal a la otra Parte respecto
de tai evento y acreditará la forma en que afecta la
ejecución de la correspondiente obiigación. La otra Parte
responderá por escrito aceptando o no la causal dentro de
los quince (15) Días siguientes de recibida la
notificación antes mencionada. La no respuesta de la Parte
notificada en el plazo señalado se entenderá como
aceptación de la causal invocada. =============ac mm
En el caso de ejecución parcial, tardía o defectuosa de la
obiigación afectada por Caso Fortuito o Fuerza Mayor, la
Parte obligada a su cumplimiento hará: sus mejores
esfuerzos para ejecutarla con arreglo a la común intención
de las Partes expresada en el Contrato, debiendo las
“Partes continuar con la ejecución de las obligaciones
contractuales no afectadas en cualquier forma por dicha
Causa. amcococa o o oo ooo==
La Parte afectada por la causa de Caso Fortuito o Fuerza
Mayor deberá reiniciar el cumplimiento de las obligaciones
y condiciones contractuales dentro de un período de tiempo
razonable, luego que dicha causa O Causas hubieran

desaparecido, para lo cual deberá dar aviso a la otra

1)
)
)
)
)
4
RS

3 5725419

)

NA») QUINCE MIL OCHOCIENTOS SESENTINUEVE

Parte dentro de los cinco (5) Dias siguientes de
Ves desaparecida la causa. La Parte no afectada colaborará con
sama

la Parte afectada en este esfuerzo. "===
En los casos de huelga, paro u otros similares, una de las
Partes no podrá imponer a la otra una solución contraria a
su voluntad. === AD ===
17.3 El lapso durante el cual los efectos de la causa de Caso
Fortuíto o Fuerza Mayor afecten el cumplimiento de las
obligaciones contractuales, será agregado al plazo
previsto para el cumplimiento de dichas obligaciones, y si
fuera el caso, al de la fase correspondiente del Contrato
y al plazo de Vigencia del Contrato. ==============nme e
Si la causa de Caso Fortuito o Fuerza Mayor afectara la
ejecución de alguno de los programas mínimos de trabajo a
que se refiere el acápite 4.6, la fianza que garantice

dicho programa se mantendrá vigente y sin ser ejecutada
durante el lapso en que tai causa afecte la indicada

jecución o durante el lapso en que PERUPETRO no se

ncie sobre la causal invocada por el Contratista y,

AN,

ubiera producido alguna discrepancia respecto a la
de tai causal, mientras no se resuelva la
discrepancia. Con tal fin el Contratista deberá prorrogar

ustituir dicha fianza, según sea necesario. ===========

Asi

causa

ismo, en tanto PERUPETRO no se pronuncie sobre la
invocada por el Contratista o mientras no se
resuelva la discrepancia que pudiere haberse producido
sobre su existencia, quedará en suspenso el cómputo del
piazo para la ejecución del programa mínimo de trabajo
respectivo. En-caso que PERUPETRO acepte la existencia de
la causal de Caso Fortuito o Fuerza Mayor invocada por el
Contratista, éste reanudará la ejecución del programa
mínimo de trabajo tan pronto cesen los efectos de la

indicada causal. =============: cama neooas ooo
17.4 PERUPETRO hará los esfuerzos necesarios para obtener la
ayuda y cooperación de las autoridades correspondientes

del Gobierno a fin que se tomen las medidas necesarias

UI eu dar ii o o dir dr dr a A NA
"5725420

17.5

17.6

QUINCE MIL OCHOCIENTOS SETENTA

para asegurar una implementación y operación continuada y
segura de las actividades previstas bajo el Contrato. ====
Se conviene que cuando cualquiera de las Partes, a
su solo criterio, considere que su personal o el de sus
subcontratistas no puedan actuar dentro del Area de
Contrato con la seguridad necesaría en cuanto a su
integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida
por la otra Parte.
En caso que el Contratista se vea afectado por causa de
Caso Fortuito o Fuerza Mayor que le impida completar la
ejecución del programa mínimo de trabajo del período en
curso, vencido el término de doce (12) Meses consecutivos
contados a partir del momento en que aquella se produjo,
el Contratista podrá resolver el Contrato, para lo cual
deberá —“comúnicar sú decisión a PERUPETRO:. con una
anticipación no menor de “treinta (30) Días ala fecha en
la cual hará suelta del Area de Contrato. ========e=mmm==
Las disposiciones de esta cláusula décimo - sétima no son
aplicables a obligaciones de pago de sumas de dínero. ====

CLAUSULA DECIMA OCTAVA « CONTABILIDAD ==e==========mm===========

18.1

El Contratista deberá ¡levar su contabilidad, de acuerdo
con los principios y las prácticas contables establecidas
y aceptadas en el Perú. Asimismo, deberá llevar y mantener
todos ios libros, registros detallados "y documentación que
sean necesarios - para contabilizar ty controlar las
actividades que realiza en el país y en el extranjero con
relación al objeto del Contrato, así como para ia adecuada
sustentación de sus ingresos, inversiones, costos, gastos
y Tributos incurridos en cada ejercicio. Por otro lado,
dentro de los ciento veinte (120) Días: contados a' partir

de la Fecha de Suscripción, el Contratista proporcionará a.

PERUPETRO una copia en idioma castellano del "Manual de

Procedimientos Contables” que haya decidido proponer para“

registrar sus operaciones, =====raccr

El "Manual de Procedimientos Contables” deberá contener

se

El
L
w
=
QUINCE MIL OCHOCIENTOS SETENTIUNO

entre otros, lo siguientes ===========srm esos ===

) a) Idioma y moneda en que se llevarán los registros
contables; "Samara nono
b) Principios y prácticas contables aplicables] ======m====
Cc) Estructura y Plan de Cuentas, de conformidad con los
requerimientos de la Comisión Nacional Supervisora de
Empresas y Valores (CONASEV); === sama na
d) Mecanismos de identificación de las cuentas
correspondientes al Contrato y otros contratos por
Hidrocarburos, a las actividades relacionadas y a las

otras actividades; ======smammamnnan nana

YU AS LS

e) Mecanismos de imputación de los ingresos, inversiones,
<ostos y gastos comunes, al Contrato, a otros contratos
por Hidrocarburos, a las actividades relacionadas y a
las otras actividades; y, *===========

ass ========
f) Determinación de ias cuentas de ingresos y egresos y de
los registros detallados para efectos del cálculo del

factor R t-1>, asi como el detalle de los
ocedimientos descritos en el anexo "

del Contrato,

r el caso. ===========================mmemmsms===

e incluido en el "Manual de Procedimientos

jr Fernanda Barreda
E Y Y UR LU

ve

poa

otano ve

lo descrito en el literal 1f) precedente,
un lapso no mayor de treinta (30) Días de
recibido comunicará al Contratista su ¡aprobación

del procedimiento contable del factor R (¿34 a
que se contrae dicho literal o, en su defecto, ¡las
sugerencias que considere para mejorar y/o ampliar dicho
procedimiento. De no haber un pronunciamiento por parte de
PERUPETRO dentro del plazo mencionado, el procedimiento a
que se refiere el literal f) del acápite 18.1 será
considerado como aprobado para todos sus efectos. ========
Dentro del mismo término de treinta (30) Días de recibido
el "Manual de Procedimientos Contables”, PERUPETRO podrá
formular sugerencias y/u observaciones para mejorar,
ampliar O eliminar alguno oO algunos de los otros

procedimientos contables propuestos en dicho manual. =====

ÚS Ud e a UU Us A A A a
v 5725422

18.3

18.4

13.5

QUINCE MIL OCHOCIENTOS SETENTIDOS

Todo cambio en lo que respecta al procedimiento contable
del factor R t-1 aprobado, será previamente propuesto a
PERUPETRO para su aprobación, siguiéndose para tal fin el
procedimiento" contenido en el primer párrafo del presente
A a
Los libros de contabilidad del Contratista, los estados
financieros y la documentación de sustento de los mismos,
serán puestos a disposición de los representantes
autorizados de PERUPETRO para su verificación, en las
oficinas del domicilio fiscal del Contratista, previa
notificación. ===
El Contratista mantendrá los registros de las propiedades
muebles e inmuebles, utilizadas en las Operaciones del
Contrato, de conformidad con las “normas de contabilidad
vigentes en el Perú y de acuerdo a las prácticas contables
generalmente aceptadas en la industria petrolera
internacional. =======rrr ooo
PERUPETRO podrá solicitar al Contratista información sobre
sus propiedades cada vez que lo considere pertinente.
Asimismo, PERUPETRO podrá solicitar al Contratista su
cronograma de inventarios físicos de los bienes inherentes
a las Operaciones, clasiticándolos según sean de propiedad
del Contratista o de terceros, y participar en éstos si lo
considera conveniente. ===
El Contratista deberá remitir, dentro de los treinta (30)
Días de haber sido emitidos, copia del informe de sus
auditores externos sobre sus estados financieros
correspondientes al ejercicio económico anterior. -En el
caso que el Contratista tuviese suscrito con PERUPETRO
más de un contrato, o realizara actividades distintas a
las del Contrato, se obliga-a llevar cuentas separadas con
el objeto de formular -estados financieros para cada
contrato. y/o actividad, y: por lo tanto, el informe
elaborado por sus auditores externos deberá incluir
también estados financieros por cada contrato - y/o

A

a AS
SU e e II o di 0 A UA A Ss
)
)
>)
Me.
e Y
|
)
)
)
)
)
)
)
)
o
,
13
É
Pd

UU eau UU A A e a A e

QUINCE MIL OCHOCIENTOS SETENTITRES

15.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo
requiera, información consignada en la declaración jurada
anual del Impuesto a la Renta presentada a la
Superintendencia Nacional de Administración Tributaria o
la entidad que la sustituya. *==S========S=NNseannnmn===

CLAUSULA DECIMA NOVENA « VARIOS === nm =

19.1 Si en uno o más casos, cualesquiera de las Partes omitiera
invocar o insistir en el cumplimiento de alguna de las
estípulaciones del Contrato o en el ejercicio de
cualquiera de los derechos otorgados bajo el Contrato,
ello no será interpretado como una renuncia a dicha
disposición o derecho. ===

19.2 En la ejecución de las Operaciones el Contratista cumplirá
con todas las resoluciones que las autoridades competentes
dicten en uso de sus atribuciones legales. ===========

Asimismo, el Contratista se obliga a cumplir todas las

disposiciones de las autoridades competentes en relación

n los aspectos de defensa y seguridad nacional. ========
ntratista tiene el derecho al libre ingreso y salida
a de Contrato. ====="===2=====2N9NN2M22022222
dancia con la legislación vigente, el Contratista
tendrá eliderecho de utilizar, con el propósito de llevar

Operaciones, el agua, Madera, grava y otros

== Y

matériales Ye construcción ubicados dentro del Area de
Contrato, respetando el derecho de terceros, de ser el

Caso. "enmaai rr MU
19.5 La licencia de uso de información técnica del Area de
Contrato u otras áreas, que el Contratista desee “adquirir
de PERUPETRO, se suministrará de acuerdo a la Política
Para Manejo de Información Técnica de Exploración
Producción de PERUPETRO, para cuyo efecto las Partes
suscribirán una "Carta-Convenio". =================="ma===
19.6 En el caso que alguna de las Partes no cumpla con pagar en
el plazo acordado, el monto materia del pago estará afecto
a partir del Día siguiente de la fecha en que debió

pagarse, a las tasas de interés siguientes: ==============
"5725424

19.7

19.8

19.9

QUINCE MIL OCHOCIENTOS SETENTICUATRO

a) Para cuentas que sean expr s y pagaderas en moneda

nacional, la tasa aplicable será la tasa activa en
moneda nacional (TAMN ) para créditos de hasta
trescientos sesenta (3640) Días de plazo, publicada por
la Superintendencia de Banca y Seguros, o la que la
sustituya, aplicable al período transcurrido entre la
fecha de vencimiento y la fecha efectiva de pagojzy, ===
b) Para cuentas que sean expresadas en Dólares, y
pagaderas en moneda nacional o en Dólares, la tasa
aplicable será la tasa de interés preferencial (U.S.
Prime Rate) más tres (3) puntos porcentuales, publicada

por la Reserva Federal de los Estados Unidos de.

Norteamérica, aplicada al período transcurrido entre la

fecha de vencimiento y la fecha efectiva de pago, a

falta de ésta, las Partes acordarán otra que la

sustituya adecuadamente. ecos
Las disposiciones del acápite 19.65 sarán de aplicación a
todas las cuentas entre las Partes que surjan bajo el
Contrato o de cualquier otro acuerdo o. transacción entre
las Partes. Por acuerdo escrito entre las Partes se podrá
establecer una estipulación diferente para el pago de
intereses. Las disposiciones aquí contenidas para la
aplicación de intereses no modificarán de ningún modo los
derechos y recursos legales de las Partes para hacer
cumplir el pago de los montos adeudados. ===" ===
En caso de emergencia nacional declarada por ley, en
virtud de la cuai el Estado deba adquirir Hidrocarburos de
productores locales, ésta se efectuará a los precios que
resulten de aplicar los mecanismos de valorización
establecidos en la cláusula octava y serán pagados en
Dóiares a los treinta (30) Días siguientes de efectuada la
entrega IA AO dd A E a A

El Estado, a través del Ministerio de Defensa y del

Ministerio del Interior, brindará al Contratist en las

Operaciones y en cuanto le sea posibie, las medidas de

seguridad necesarias. ========oo=eeseooeooooeooins====

clio Esiusval
EN D/(29425

A Y

J
)

QUINCE MIL OCHOCIENTOS SETENTICINCO

¿ron Contratista liberará y en su caso indemizará a
L PERUPETRO y al Estado, según corresponda, de cualquier
reclamo, acción legal u otras cargas O gravámenes de
terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del
Contrato, provenientes de cuaiquier relación contractual o

extra contractual, salvo aquellas que se originen por
acciones del propio PERUPETRO o del Estado. ==============
19.11El Contratista tendrá la libre disponibilidad de los
Hidrocarburos que le corresponda conforme al Contrato. ===
CLAUSULA VIGESIMA — NOTIFICACIONES Y COMUNICACIONES =a=========
20.1 Toda notificación o comunicación, relativa al Contrato,
será considerada como válidamente cursada si es por
escrito y entregada con cargo o recibida por intermedio de

correo certificado o facsímil o por otros medios que las

a
re

Partes acuerden, dirigida al destinatario en un Día Util a
las siguientes direccione

im Bar
Lima

PERUPETRD: ===

and

ETRO S.A. S======o=s=s=s=oooroo nooo

a Beneral Po e ae

Ferna

Aldana NQ 320 =================== 022222222"

GIA PERU S.A. Season
Gerencia General SEA
Amador Merino Reyna 285 5* Piso A
Lima 27 —- Perú =========2=o==racosnnoio ooo =
Fax 511 2217921 ======s=ns==ooocmoocona anal mo
Barante Corporativo: ====================N=N2N2n2======"
PETROBRAS ENERGIA S.A. =============moe ooo
Gerencia: de Legales. EXP ======aseresasanaa ea
Aiberto Sagesse =============S===S oo =====
Maipú l, Piso 14
Ciudad de Buenos Aires =================5=en=oino

Argentina =======s==e=esecasesososs osa ooosan====
5725426

QUINCE MIL OCHOCIENTOS SETENTISEIS

54-11-4344-7301 Secc
Cualquiera de ¡ias Partes tendrá el derecho de cambiar su
dirección o el número de facsímil a los efectos de las
notificaciones y comunicaciones, mediante comunicación a
la otra Parte, con por lo menos cinco (5) Días Utiles de
anticipación a la fecha efectiva de dicho cambio. ========
Lo establecido en el primer párrafo de este acápite es de

aplicación al Garante Corporativo. =======mrr

CLAUSULA VIBESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y
SOLUCION DE CONTROVERSIAS smc am

21.1

21.2

Sometimiento a la Ley Peruana =========mar rm
El Contrato se ha negociado, redactado y suscrito con
arreglo a las normas Tagales del Perú y su contenido,
ejecución y demás consecuencias que de él se originen se
regirán por las normas legales de derecho interno de la
República del Perú. =========s=======e==oe== eses
Comité Técnico de Conciliación ======s=sseam nooo
Ei Comité Técnico de Conciliación será formado dentro de
ios quince (15) Días Utiles siguientes a su convocatoria
por cualquiera de las Partes y estará compuesto por tres
(3) miembros calificados en la materia de que se trate.
Cada una de las Partes seleccionará a un (1) miembro y el
tercero será determinado por los-miembros designados por
las Partes. Si cualquiera de las Partes no designara a su
miembro representante dentro-del “plazo estipulado o si los
miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo
estipulado, o si el Comité Técnico de Conciliación no
emitiera opinión dentro del plazo estipulado, Cualquiera
de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del
Contrato. =====220=0ccccmmmonoooooooooooooco nenas
Las Partes, dentro de los sesenta (60) Días contados a
partir de la Fecha de Suscripción, acordarán el
procedimiento que regirá a este comité. ======s===s========

Las resoluciones del Comité Técnico de Conciliación

|

QUINCE MIL OCHOCIENTOS SETENTISIETE Ej

deberán ser emitidas dentro de los treinta (30) Días de su
instalación y tendrán carácter obligatorio, en tanto un
laudo arbitral, de ser el caso, no resuelva el diferendo
en forma definitiva. Sin perjuicio del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación,
cualquiera de las Partes podrá recurrir a arbitraje
1 acápite 21.3, dentro de los sesenta (60) Días
siguientes a la fecha de recepción de la notificación de

la resolución referida. AAA AAA AAA AAA

Convenio Arbitral =======r nz
Cualquier litigio, controversia, diferencia o reclamo
resultante del Contrato o relativo al Contrato, tales como
su interpretación, cumplimiento, resolución, terminación,
eficacia o validez, que surja entre el Contratista y
PERUPETRO y que: no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de
bitraje internacional de derecho, de acuerdo con lo
esto en el artículo 682 de la Ley No. 26221. ========
itraje se llevará a cabo en idioma castellano y de

o pactado en la presente cláusula. El arbitraje

strado por la Cámara de Comercio Internacional,

CCI. En todo lo no previsto en esta cláusula,

el ar se organizará y desarrollará de «acuerdo con
el Reglamento de Arbitraje de la CCI, vigente en la Fecha
de Suscripción. Supletoriamente a esta cláusula y al
Reglamento referido, serán aplicables las reglas
contenidas en la Ley No. 26572, Ley General de Arbitraje o
cualquiera que la sustituya. DAA
Los árbitros serán tres (3) y su designación se realizará
uno por cada Parte y ei tercero por los árbitros
designados por las Partes. Si transcurridos treinta (30)
Días desde la designación de los árbitros por las Partes,
éstos no hubieran designado al tercero, cualquiera de las
Partes podrá recurrir a la cCI para que ésta lo nombre. ==
La matería del litigio, controversia, diferencia o reclamo

quedará determinada por la demanda, su contestación y,

* 5725428

QUINCE MIL OCHOCIENTOS SETENTIOCHO

eventualmente, si las hubiera, por la reconvención y su
contestación. A solicitud de cualquiera de las Partes,
transcurridos quince (15) Días útiles contados a partir de
la notificación correspondiente sin haber sido contestada
la demanda O la  reconvención, los árbitros están
facultados a precisar la controversia en caso que una de
las Partes se niegue a ello.
Para la solución de fondo del litigio, controversia,
diferencia o reciamo sometido a arbitraje, los árbitros
aplicarán el derecho interno de la República del Perú. ===
El arbitraje tendrá lugar en la ciudad de Lima, Perú a
menos que el Tribunal Arbitral no pueda reunirse en esta
ciudad por motivos ajenos a la voluntad de sus miembros.
En este supuesto, las Partes acordarán otro lugar para
llevar a cabo el arbitraje. Si transcurridos quince (15)
Dias a partir de la notificación del impedimento de los
árbitros a las Partes, éstas no hubieran llegado a un
acuerdo sobre el nuevo lugar para el desarroilo del
arbitraje, la "CCI" fijará el lugar. =====================
Si ia cuantía del asunto que se: somete. a arbitraje
excediera de Quinientos Mil y  00/100 Dólares - (USSs
500,000.00) y una de las Partes considerara otra ciudad y
país como el - lugar para llevar a cabo el. arbitraje,
bastará con que lo exprese asi y proponga una nueva ciudad
y país como lugar para su realización en el. primer escrito
que dirija a la otra Parte-notificándole su decisión de
recurrir al arbitraje. Si transcurridos quince (15) Días a
partir de la notificación anterior las Partes no han
liegado a un acuerdo sobre el- nuevo lugar para el
desarrollo del arbitraje, la CCI fijará otro lugar... ======
En caso de discrepancia sobre la cuantía del asunto, o si
la cuantía no.es determinable,. corresponderá a-.la CCI
estabiecer el lugar de arbitraje teniendo en cuenta lo
expuesto en el párrafo precedente. ===========c ro
Las Partes renuncian a los recursos de apelación, casación

o cualquier otro recurso impugnatorio contra el laudo

OÚÉ de

y

)
o |
A ]
- )
2)
)
)
y]
)
)
)
)
Pe
3
A
A
2)
2)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

QUINCE MIL OCHOCIENTOS SETENTINUEVE

arbitral. El recurso de anulación contra el laudo arbitral
sólo procederá en los casos previstos por ley. Las Partes
declaran que el laudo arbitral será de obligatorio y
definitivo cumplimiento y de ejecución inmediata. ========
Las Part

se obiigan a realizar todos aquellos actos que
sean necesarios para el desarrolio del proceso arbitral
hasta su cuiminación y ejecución. “===
El plazo máximo de duración del proceso arbitral será de
ciento ochenta (180) Días Utiles que comenzarán a
computarse a partir de la fecha del acto de instalación
del Tribunal Arbitral u otro acto análogo. En caso de
requerirse una extensión del plazo, se aplicará lo
establecido en el Reglamento de Arbitraje de la CCl. =====
En caso que el laudo arbitral se emita fuera del Perú, su
reconocimiento y ejecución se regirán por el *Convenio
Sobre Reconocimiento y Ejecución de las Sentencias
Arbitrales Extranjeras hecho en Nueva York el 10 de junio
1958" (Convención de Nueva York), o el "Convenio
ericano sobre Arbitraje Comercial Internacional
Panamá el 30 de enero de 1973" (Convenio de
Panamá) oWas disposiciones contenidas sobre esta materia
la Ley Wo. 26572, Ley General de Arbitraje o en la
que lalsustituya, según lo determine la Parte que
pida reconocimiento y ejecución del laudo. asamami====
Durante el desarrollo del arbitraje las Partes contár uarán

con la ejecución de sus obligaciones contractuales,

del

arbitraje. ==S=====S===osmrccocoo nooo mm

medida en que sea posible, inclusive aquéllas mater

Sin perjuicio de lo anterior, si la materia de arbitraje
fuera el cumplimiento de las obligaciones contractuales
garantizadas con las fianzas a que se refiere el acápite
3.10 quedará en suspenso el cómputo del plazo respectivo y
tales fianzas no podrán ser ejecutadas, debiendo ser
mantenidas vigentes durante el procedimiento arbitral. Con
tai fin, el Contratista deberá prorrogar O sustituir

dichas fianzas, según sea necesario. ====="========"N==="
" 5725430

oo?

21.4
21.5

QUINCE MIL OCHOCIENTOS OCHENTA

Las Partes renuncian a cualquier reciamación diplomática.
Este Contrato se redacta e interpreta en el idioma
castellano, por lo que las Partes convienen en que esta

versión es la única y la oficial. ==="
CLAUSULA VIGESIMA SEGUNDA - TERMINACIÓN ===
22.1

La terminación del Contrato se rige por lo estipulado en
él, y supletoriamente por las normas de la Ley No. 26221;
y, en cuanto a lo que no esté previsto en ella, por las
normas del Código Civil. ===
Salvo los casos previstos en el acápite 22.3, cuando una
de las Partes incurra en incumplimiento de cualquiera de
las obligaciones estipuladas en el Contrato por causas que
no fueran de Caso Fortuito o Fuerza Mayor u otras causas
no imputables, la otra Parte podrá notificar a dicha
Parte, comunicándoie ei incumplimiento y su intención de
dar por terminado el Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo dicha
Parte subsane el referido incumplimiento o demuestre a la
otra Parte que está en vía de subsanación. ===============
Si ia Parte que recibe una notificación de incumplimiento
cuestiona o niega la existencia de éste, dicha Parte puede
referir el asunto a arbitraje conforme a lo dispuesto en
la cláusula vigésimo primera, dentro de los treinta (30)
Días siguientes a la notificación. En tal caso, el cómputo
dei plazo de sesenta (60) Dias quedará en suspenso hasta

que el laudo arbitral sea notificado a las Part +. Y-01
Contrato terminará sí habiendo sido confirmado el
incumpiimiento, dicha Parte no subsana el incumplimiento o

no demuestra a la otra Parte que está en vía de
subsanación, dentro de dicho plazo. somos
Ei Contrato puede terminar con anterioridad. al piazo de
Vigencia del Contrato, por acuerdo expreso de las Partes.

A la terminación del Contrato cesarán totalmente todos los
derechos y obligaciones de las Partes, especificados en el

Contrato y se tendrá en consideración: =============: ==

a) Que los derechos y las obligaciones de las Partes

)
)

argw 5725431

)

)

)
SD
o:

)

)

)

)

)

)

)

)

E
pS

é

a

22.3

QUINCE MIL OCHOCIENTOS OCHENTIUNO

derivados de este Contrato con anterioridad a dicha
terminación sean respetados3 incluyendo, entre otros,
el derecho del Contratista a los Hidrocarburos
extraídos y a las garantías estipuladas en el Contrato;
y nn.
b) Que en caso de incumplimiento incurrido por cualquiera
de las Partes en fecha anterior a la terminación, de
cualquiera de las obligaciones estipuladas en el
Contrato, éstos sean subsanados por la Parte
infractora, salvo las obligaciones que por su
naturaleza se extinguen con la terminación del mismo.==
El Contrato se resolverá de pleno derecho y sin previo
trámite, en los casos siguientes: =======s=en========="
22.3.1 En caso que el Contratista haya incumplido con la
ejecución del programa mínimo de trabajo de
cualquier periodo de la fase de exploración, luego
de haber hecho uso de las prórrogas contempladas en
el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo
visto en los acápites 4.7 y 4.13. ==============
caso que al vencimiento de la fase de
explturación o del periodo de retención, lo último
que súceda, no se efectuara ninguna declaración de

Descubrimiento Comercial. ========a===n==rm a

22.3.3 En los casos especificos
3.10, 4.2 y 17.5. =====
22.3.4 En caso que el Contratista haya sido declarado en

eñalados en los: acápites

insolvencia, disolución, liquidación o quiebra y el
Contratista no curse la notificación descrita en el
acápite 16.1, en un plazo de quince (15) Días
Utiles, identificando al tercero que asumirá su
posición contractual. =================“

22.3.5 En caso de no encontrarse vigente la garantía
corporativa a que se refiere el acápite 3.11 y el
Contratista no cumpla con sustituirla en un plazo
máximo de quince (15) Dias Utiles siguientes a la
w 5725432

22.4

QUINCE MIL OCHOCIENTOS OCHENTIDOS

recepción por el Contratista de la notificación de
PERUPETRO requiriendo la sustitución, o en caso de
haber sido declarada la insolvencia, disolución,
liquidación O quiebra de la entidad que haya
otorgado la garantía a que se refiere el acápite
3.11 y ei Contratista no cumpla con notificar a
PERUPETRO en un plazo máximo de quince (15) Días
Utiles siguientes al requerimiento de PERUPETRO,
identificando al tercero que asumirá la garantía
corporativa, previa calificación y aceptación por
PERUPETRO. ==
22.3.6 Por mandato de un laudo arbitral que declare, en
los casos del acápite 22.1, un incumplimiento y
éste no sea subsanado. conforme a lo dispuesto en el
referido acápite; o - por mandato de un laudo
arbitral que declare la terminación del Contrato. =
De acuerdo.a lo establecido por el artículo 872 de la Ley
No. 2622i, en caso de incumplimiento por el Contratista de
las - disposiciones sobre . el Medio - Ambiente, OSINERG
impondrá las sanciones pertinentes, pudiendo el Ministerio
de. Energía y Minas llegar hasta la terminación del
Contrato, previo informe al OSINERG ======================
En caso que el Contratista, o la entidad que haya otorgado
la garantía a que se refiere. el acápite 3.11, solicite
» PERUPETRO
podrá resolver el Contrato.en caso estime que sus derechos

protección contra las acciones de acreedor

bajo el Contrato no se encuentren debidamente protegidos.=
A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, sin cargo ni costo alguno para éste,
en buen estado de conservación, mantenimiento y
funcionamiento, y teniendo. encuenta el desgaste normal
producido por el uso, los - inmuebies,- instalaciones de
energía, campamentos, medios de comunicación, ductos y
demás bienes de producción e instalaciones de propiedad
del Contratista que permitan la continuación de las

MOraUD de Pq

QUINCE MIL OCHOCIENTOS OCHENTITRES

Dperacionas.
En caso de haber Explotación conjunta de Petróleo, Gas
Natural No Asociado y/o Gas Natural No Asociado y
Condensados, al término dei plazo establecido en el
acápite 3.1 para la fase de explotación de Petróleo, el
Contratista entregará en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ní
costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento y teniendo en cuenta el
desgaste normal producido por el uso, los bienes e
istalaciones propios de la Explotación de Petróleo, que
no sean necesarios para la- Explotación de Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados. ======
Los bienes e instalaciones que conserve el Contratista
para la Explotación del Gas Natural No Asociado y/o Gas
Natural No Asociado y Condensados, que hayan estado siendo
ilizados también en la Explotación de Petróleo, aún
continuaran en propiedad del Contratista, serán
s a servir ambas Explotaciones, celebrándose al
efecto uniconvenio entre las Partes. ===========n nn
el Contratista haya estado usando los bienes e
descritos en el primer párrafo del presente
pero' que no sean conexos o” accesorios
mente a las Operaciones, esto es, “que también
hayan estado siendo usados para operaciones en otras áreas
con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el país, el Contratista continuará con la
propiedad de dichos bienes, haciendo uso de ellos. ======
A efectos de lo dispuesto en el acápite 22.6, durante el
último Año de Vigencia del Contrato, el Contratista dará
las facilidades y colaborará con PERUPETRO en todo lo
necesario para que, sin interferir con las Operaciones,
PERUPETRO pueda realizar todos los actos y ceiebrar todos
los convenios que permitan una transición ordenada y no
interrumpida de las Operaciones que se vengan realizando a

la fecha de terminación del Contrato. ===================
* 5725434

O3yyu?

QUINCE MIL OCHOCIENTOS OCHENTICUATRO

camas ANEXO "A" amm como.
camas DESCRIPCION DEL LOTE 358 =====nnaeaa nm
UBICACIÓN
El Lote 58 se encuentra ubicado en la Provincia de La
Convención del Departamento de Cusco, Región Cusco y está
delimitado tal como se muestra en el Anexo "B" (Mapa) conforme
a la siguiente descripción. ==============aoonanncnn
PUNTO DE REFERENCIA == nan
El Punto de Referencia (P.R.) es la Estación Camunashíari,
ubicado en el Distrito de Quillabamba, Provincia .de La
Convención del Departamento de Cusco. ==========r a
PUNTO DE PARTIDA rr me
Desde el Punto de Referencia (P.R.) se mide 7,525.199 m. hacia
el Sur y luego 9,993.473 m. hacia el Este hasta encontrar el
Punto (60) que es el Punto de Partida (P.P.) del perímetro del

Lote. =2=macesmona ano ooo ooo oaoooo nooo rocosos
CONFORMACION DEL LOTE e
Desde el Punto (60) o (P.P.) se mide 7,615.000 m Este.en linea
recta con Azimut de 90*00'00" hasta llegar al Punto (61). =====
Desde el Punto (61) se mide 5,330.632 m. Sur Este en línea
recta con Azimut de 1650*57'36£"10 hasta llegar al Punto (70).-==
Desde .el Punto (70) se mide 10,000.000 m. Sur en línea recta
con Azimut de 180*00"00" hasta llegar al Punto (86). ==========
Desde el Punto (86) se mide 6,077.017 -m. Sur Oeste en línea
recta con Azimut de 214*14'*11"70 hasta llegar al Punto (95). ul
Desde el Punto (95) se mide 18,023.000,m..Deste en línea recta
con azimut de 270*00*00" hasta llegar. al Punto (92). ==========
Desde el Punto (92) se mide 13,159.000 m. Sur, en línea recta
con azimut de i80*00*00” hasta llegar al Punto (107). =========
Desde el Punto (107) se mide 18,106.000 m. Oeste en línea recta

con azimut de 270*00*00" hasta llegar al Punto (104), =========_

Desde. el Punto (104) se mide 25,713.477. m. Nor Oeste en linea
recta con azimut de 3165*09'065"64 hasta llegar al Punto .(87). =

+ Desde el Punto (87) se mide 26,639,000 m. Norte-en línea recta

- con azimut de 360*%00'00" hasta llegar al Punto (42). ==========

Desde el Punto (42) se mide 11,776.000 m. Oeste en línea recta

28 Tuus

vu

318, ERRE TESTO

7]

Se UU A UU e a A SS
Camandin BATEO — — AT

2

le e e e e rr e A UU A AI IA A IA

QUINCE MIL OCHOCIENTOS OCHENTICINCO

con Azimut de 270*”00*00” hasta llegar al Punto (41). ==========
Desde el Punto (41) se mide 30,0379.000 m. Norte en línea recta
con Azimut de 360*00*00" hasta llegar al Punto (1). ===========
Desde el Punto (1) se mide 20,7835.000 m. Este en línea recta
con Azimut de 90*00'00" hasta llegar al Punto (3). =======a====
Desde el Punto (3) se mide 43,829.214 m. Sur Este en línea
recta con Azimut de 117*08*58"85 hasta llegar al Punto (32). ==
Desde el Punto (32) se mide 20,000.000 m. Sur en línea recta
con Azimut de 180*00*00" hasta llegar al Punto (60), cerrando
así el perímetro del Lote. ========s=eec

COL. INDANCTAS nm sm a a

ce
Por el Norte con los Lotes 56,57 y 88, por el Este, Sur y Oeste
con áreas libres. rr rr e
DEFINICION DE LAS PARCELAS ==
Parcela 1 rodeada por los puntos de esquina 1,2,5 y 4 =========
Parcela 2 rodeada por. los puntos de esquina 2,3,6 y 3 =========
la 3 rodeada por los puntos de esquina 3,9,7 y 6 =========

Parcela rodeada por los puntos de esquina 4,5,12 y 11 =======

Parcela odeada por los puntos de esquina 5,6,7,13 y 12 =====
arcela eada por los puntos de esquina 7,8,9,14 y 13 =====

da por los puntos de esquina 11,12,18 y 17 =====
Parcel rodeaga por los puntos de esquina 12,13,19 y 19 =====
Parcel odeada por los puntos de esquina 13,14,20 y 19 =====

Parcela 10 rodeada por los puntos de esquina 9,10,21¿20 y 14 ==
Parcela 11 rodeada por los puntos de esquina 10,15,22 y 21 ====
Parcela 12 rodeada por los puntos de esquina 17,19,26' y 23 ====
Parcela 13 rodeada por los puntos de esquina 18,19,27' y 26 ====
Parcela 14 rodeada por los puntos de esquina 19,20,28 y 27 ====
Parcela 15 rodeada por los puntos de esquina 20,21,22,29 y 28 =
Parcela 16 rodeada por los puntos de esquina 15,16,30,29 y 22 =
Parcela 17 rodeada por los puntos de esquina 16,23,31 y 30 ====
Parcela 18 rodeada por los puntos de esquina 25,26,34 y 33 ====
Parcela 19 rodeada por los puntos de esquina 26,27,33 y 34 ====
Parcela 20 rodeada por los puntos de esquina 27,28,34 y 35 ====
Parcela 21 rodeada por los puntos de esquina 28,29,37 y

Parcela 22 rodeada por los puntos de esquina 29,30,31,38 y 37 =

36 ====
"5725436

Parcela
Parcela

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

24
23

27
28

QUINCE MIL OCHOCIENTOS OCHENTISEIS

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

rodeada

rodeada por los puntos de esquina 66,67,68,69,74. y

por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por

por:

por:
por
por
por
por
por
por
por
por
por

los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los

los

los:

los
los
los

los

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

puntos

puntos
puntos
puntos

puntos.

puntos
puntos
puntos
puntos

puntos-

puntos

de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de,
de
de
de
de

esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina

esquina

esquina

23,24,39,38 y

24,32,40
33,34,42
34,35,43
35,36, 44
36,37, 45
37,38, 46

y
Y
y
y
y

y

39
41
42
43
44
45

38,39,40,47 y
42,43,49 y 48
43,44,50 y 49
44,45,51 y. 50
45,46,52-y 51
46,47,54,53 y

48,497,536
49,530,597

50,51,58

51,52,59
55,56,63

is
y
y
y
y

56,57,64 y

57,58,65
58,59, 66

y
Y

55
56
57

65

52,53,67,66 y
53,54,60,68- y
£60,61,70,69: y
62,63,72- y 71
63,64,73 y. 72
64.,65,74. y. 73
63,66,73 y 74

Dr,

Parcela
Parcela

rodeada

por

los

puntos

de

esquina

69,70,77. y 76 ====

Rutcne

MOMO Uria

'O ESiL

Sica

rodeada por los puntos de esquina 71,72,79 y 78 ===.

Parcela 54 rodeada por los puntos de esquina 72,73,890 y 79 ====,*
Parcela 35 rodeada por los puntos de esquina 73,74,81 y B0-==m= =

"Parcela 56 rodeada por los puntos de esquina 74,75,83,82 y Bi =
" Parcela 57 rodeada por los puntos de esquina 75,76,85,84 y B3. =

Yo de de e e A a e A e a a a e Y UU Y A O a Ss SU LS
)

)

w 2725437
A O, QUINCE MIL OCHOCIENTOS OCHENTISIETE

arcela 58 rodeada por los puntos de esquina 76,77,86 y 83
Parcela 39 rodeada por los puntos de esquina 78,77,879,88 y 87 =
Parcela 60 rodeada por los puntos de esquina 77,80,90 y 89 ====

Parcela 61 rodeada por los puntos de esquina 80,B1,91 y 90 ====
Parcela 62 rodeada por los puntos de esquina 82,83,84,93 y 92 =
Parcela 63 rodeada por los puntos de esquina 84,95,94 y 93 ====
Parcela 64 rodeada por los puntos de esquina 85,86,95 y 94 ====
Parcela 45 rodeada por los puntos de esquina 88,89,96 y 100 ===
Parcela 66 rodeada por los puntos de esquina 89,90,97 y 96 ====
Parcela 67 rodeada por los puntos de esquina 90,91,99 y 97 ====
Parcela 68 rodeada por los puntos de esquina 81,B2,92,99,98 y
OL cr
Parcela 69 rodeada por los puntos de esquina 96,97,102,101 y
100 — earn nooo naaa
Parcela 70 rodeada por los puntos de esquina 97,798,103 y 102 ==
Parcela 71 rodeada por los puntos de esquina 101.102,105 y 104=

1:00 AA RON.
1

ñarreda

Parcela 72 rodeada por los puntos de esquina 102,103,106 y 105=

73 rodeada por los puntos de esquina 78,99,107,106 y

06

pon
SLIM

e ul,
NOotano
o
8
E]
2
5
E]
D
mn
(-]
m
5
11
m
0
e
z
D
Ú
[>]
Pp
(e
[=]
E]
m
h
4
1
0]
1
m7]
']
ñ
1]
1

1

195839267 T2'51'04"173 - 8'675,000.000 734,000.00

61 115837307. 7246527558 8'675.D00.000- --741,615.000
70 120120773 72'45'53749 8'669,961.000  743,354,000
86 12%06'46"080  72%45'51'051 8'659,961.000  743,354.000
95 120930422  .-72'4742732. 8'654,937.000 739,935.000
721,910.000

107 171748"189 — TZ757 14957 8'639,778.000 — 721,910.000
104 121757476 — T3"07'34"017 8'639,778.000  703,804.000
87 1220752904 731727314 8'658,322.000  685,991.000
42 115326039  73"17327780  8'684,961.000  685,991.000
41 2 14"5328"319 -73"24'01881 8'684,961.000  674,215.000
1 == 113710742 732407522 8715,000.000- . 674,215.000
3 11"3706"715 — 731241434 8'715,000.000  695,000.000
32 114748607 — 72'5109"277 8'695,000.000  734,000.000

COORDENADAS PLANAS U.T.M. ===>

es e e alli
s
3
3
:
¿
3
E
* 5725438

Sescananen
Dd
o

QUINCE MIL OCHOCIENTOS OCHENTIOCHO

Metros Norte

8"715,000.000
8'715,000.000
8'715,000.000
8"709,7961 .000
8*709,961.000
8'709,961.000
8'709,961.000
8B'709,961 .000
8'709,363.589
8'706,799.487
B'704,961.000
8"704,961.000
8"704,961.000
8'704,961.000
-8*704,235.384
8B'701,671.282
8"699,961.000
8"699,961.000
8'699,961.000
8'699,961.000
8"699,961.000
8"699,961.000
8"699,107.179.
8'697,055.897
8'494,961.000
B"594,961.000
8'694,961.000
8'694,961.000
8'694,961.000
B"694,961.000

-.2:8"694,961.000

-8'695,000.000
8'589,961.000
8'489,961.000
8'689,961.000

Metros Este
674,215.000
685,991 .000
695,000.000
674,215.000
683,991.000
693,000.000
£95,991.000
704,826.050
703,991 .000
710,991.000
674,215.000
685,991.000
693,991.000
703,991.000
713,991.000
720,991.000
674,215.000
683,991.000
693,971 .000
705,991.000
710,991.000
715,991.000
723,991.000
729,991'000
674,215.000
685,991.000
695,991.000
703,791-000
715,991.000
720,991,000

-725,991.000

734,000.000
674,215.000
£85,991.000
695,991.000

O PO A
A
A A A
a
e iu a dl ici ae
ero
roca

aan oo amoo ===

ue Al
ARE A

pa
PEE NU e e dd e it EIA Ns LN RI ss SD
=rsaw 5725439
o

QUINCE MIL OCHOCIENTOS OCHENT NUEVE

8'689,961.000  703,991.000 ecc
8'489,961.000  715,991.000 score
8'689,961.000 723,991.000 ===

SS 39 B'689,961.000  729,991.000 seca
) 40 8'4589,761 .000 734,000.000 namas
) 41 8B'684,951.000  674,215.000 =esemara
3 42 8B'684,951.000  683,991.000 seso
) 43 8B'684,961.000  695,991.000 ==
) - 44 B'684,961.000  703,991.000 emma
) 45 8'6564,961.000  715,991.000 ama
) 46 8'684,961.000  723,991.000 ===
) - 47 8"584,961.000 734 ,000.000 ===
) 48 8'"679,961.000  685,991.000 ===
) 49 8'679,961 .000 695,991.000 mmm
pe so B"479,961.000 703,991.000 ====emmmesarocasam
) sí 8"679,961.000  715,991.000 =s==e=s=esssseses=s=====

8'679,961 .000 723,991.000 ===
8'679,961.000 729,991.000 ===
8*679,961.000 734,000.000 ======mmmmmsmss=es=======
8'574,961.000 685,7991.000 =
(674,961 .000 693,991.000 ========o=caamr
74,761 .000 705,991.000 ==
8'674,961.000  713,991.000 a=s==n==s==ss===o======
:8'674,961.000 725,991,.000 =========m======s========
60 8*6753,000.000 734,000.000 ========================
61 8'675,000.000 741,613.000 ===============ses======
62 8'669,951.000 685,991.000 ========================
63 8*669,961.000 695,991,000 ======a==s===ane=========
64 8*669,961.000 705,991.000 ==
65 8'669,961 .000 715,991.000 ========================
66 8'669,7961 .000 725,991.000 ========================
67 8'669,7961.000 —729,991.000 =====reemesooooe ms
48 B'669,961 .000 734,000.000 ========================

de

anar on GT

69 8"669,761.000 735,991.000 =========snmmssmaasoo==
70 8"669,7961.000 743,334.000 ========am==memmssa=====
7i 8"664,961,000 685,991.000 same

Concurso A e UU UU ARAN
aaa
o 0w3<x3
* 5725440

101.
102.
103
104
105
106
107

QUINCE MIL OCHOCIENTOS NOVENTA

8'464,961.000
8'664,961.000
B'664,961.000
8'664,961.000
8'664,961 .000
8'664,961.000
B'659,961.000
8'659,961.000
8'659,761.000
B'659,961.000
8'659,961.000
8"659,961.000
8'639,961.000
8'659,961.000
8'4659,961.000
8'658,322.000
8'634,961.000
B"654,961.000
8'654,961.000
8'654,961.000
8'654,937.,000
B'654,937.000
B"654,937.000
8'634,937.000
8"649,961.000
B"649,761.000
8'549,961.000
8'649,961.000
8'647,911.625

--B'644,761.000
. B"649,7961 .000

5'644,761.000
8'537,778.000
8'639,778.000
B'639,778.000
8'4639,778.000

693,991.000
705,991 .000
715,991.000
725,991.000
733,991.000
743,334..000
685,991.000
695,791 .000
705,991.000
715,991.000
721,910.000
725,991.000
728,829 .000
735,991.000
743,334 .000
£685,991.000
689,219 .510
695,991 .000
703,991.000
715,991.000
721,910.000
728,829 .000
733,991 .000
739 ,935.000
£695,991.000
705,991.900
715,991.000
721,910.000
695,991.000
698,825.312
703,991-.000

.715,7971:.000

703,804 ..000
705,991.000
715,991.000
721,910.000

DOS

DESARRO m

AAA

aaa]

= UU w UA Y =»
suew 5725441

))

QUINCE MIL OCHOCIENTOS NOVENTIUNO

34 5,000.000

E XTENSION (Areas por Parcelas) ===========2nmomncon
e arcela Área =recmamanama ron nooo ===
k S 933.926 ha Sa
7 2 4,539.635 ha ===essooramm nooo cc oncoooo====
.) 3 27 da
“2 4 5,898.000 ha ===
) 5 3,000.000 ha ====smarsccoscccoo ranma
) 6 BOS LOL da
) E 5,888.000 ha =====marc ono
) 8 5,000.000 ha esmas
) 9 5,000.000 ha essere ano
) 10 4,060.269 ha sees
) 11 2,778.219 ha seo
) 12 5,688.000 ha ===
3 13 5,000.000 ha ====emesosocooocosoo nn
14 5,000.000 ha ===cessnasssasoooooannnooon
3 ls 3,000.000 ha assess
3 ñ] 3,996.167 ha =========9=ncmcnmamo
¿ 2 2,714.119 ha =================5==2===:=2============
7 3 5,5885.000 ha ================2===o=================-
Do! 000.000 ha =========: AREAS == >o======
$ 00.000 ha ========sescoesccosocessosoocessocenmos
: E) 000 2000 ha ===
7 5,000.000 ha =======s===sc======os=seosoooodosooo eos
¿2 23 3,248,213 ha conser
+2 24 2,432.240 ha ===se====s==========s===================
: 25 5,688.000 ha =========m=============================
26 5,000.000 ha ==============o=====s===o================
A 27 3,000.000 ha ===========noeoonno coo oo=====
) 26 5,000.000 ha === coo
) 29 5,000.000 ha =========am ro
) --30 4,004.500 ha ==================
) 31 5,000.000 ha =======================o=oo==m=s=====
) 32 5,000.000 ha =============s===s=esseosonnnnonnn
) 33 5,000.000 ha ======o=============
)
)
)
)
)
)
v 5725442

QUINCE MIL OCHOCIENTOS NOVENTIDOS

4,004.300 ha sama aan
3,000.000 ha ========:
35,000.000
5,000.000 ha ===

35,000.000 ha cr

3,000.000 ha rr rr
5,000.000 ha ===s=ssms=s=o=ocas=o ooo
5,000.000 ha essa
5,000.000 ha === nooo ===
4,000.000 ha sacra
4,009.000 ha cr a
4,275.340 ha ========z==nomccrnconooa conan
3,000.000 ha =======================o====== com
5,000.000 ha ========:

5,000.000 ha

5,000.000 ha ===
5,000.000 ha es
3,661.500 ha ==rreencacocorcrror
5,000.000 ha ===

5,000.000 ha === aso

AOrSu0- 08 rn

5,000.000 ha ==
5,000.000 ha ======================================m

5,000.000 ha

3,6861 .500 ha ===

59 ATA a rn -
60 5,000.000 ha ============coeecoeeoessosconsos
61 5,000.000 ha. msn 0 000 09 200 Se,
62 3,476.106 ha ==e==assaseneassnsoooosesooss
63 3,598.189 ha A e o a
64 2,940.318 ha oc
as 2,386.738 ha A
bb A

67 5,000.000 ha ==========ox2222=2522250IP225NmMM2AI

68 5,919.000 ha ================

69 4,561.80 ha ================.

70 5,000.000 ha e

a
on
Y us» ==

Y

LU o MES
)

)
sx dw 5725443

QUINCE MIL OCHOCIENTOS NOVENTITRES

BIZ a

5,183.000 ha

IO a

AN2

Total 340,133.717 ha ====c=aemean aman nm
41 Parcelas reguiares de 35,000.000 ha c/u = 2053,000.000 ha
05 Parcelas regulares de 5,988.000 ha c/u = 29,440.000 ha
OZ Parcelas regulares de 4,004.500 ha c/u - 8,009.000 ha

02 Parcelas reguiares de 3,681.5300 ha c/u = 7,363.000 ha
23 Parcelas irregulares de áreas diversas =  290,321.717 ha
TOTAL 73 PARCELAS - 340,133.717 ha

Las Coordenadas, Distancias, Areas y Azimuts mencionados en
este anexo, se refieren al Sistema de Proyección Universal
Transversal Mercator (U.T.M) Esferoide Internacional, Zona 18
(Meridiano Central 75200'"00"), =======mm==oonncoenma name
El Datum Geodésico es el Provisional para América del Sur, La
moa de 1956 ubicado en Venezuela (PSAD 56). =================
so de discrepancias de las Coordenadas U.T.M. con las
das Geográficas o con las Distancias, Areas y Azimuts,
madas U.T.M. serán consideradas correctas. sess=====.
aaeaoooe=se= ANEXO "DB" =assesssooosoooeoe=====
MAPA DEL AREA DE CONTRATO -— LOTE 59 =============
APA DEL LOTE 58, QUE DELIMITA EL AREA DEL PRESENTE
CONTRATO “DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS ENTRE PERUPETRO S.A. y PETROBRAS ENERGIA ' PERU
S.A., EL MISMO QUE DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA
A LA PRESENTE ESCRITURA PUBLICA. ====e====ssesosoo=asmmae==ti>
censores == ANEXO PO-1% semammnooo o
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE
TRABAJO ; d
CARTA FIANZA NQ s=a==========mmmm mmm nc
O
Señores =====amamacomcncooocancanicaciccn nana naa

PERUPETRO S.A. ===e=ammmca mms nc oo

Ciudad. ======m======== SSA ooo ooo
De nuestra consideración: =====mmmmamnoo ooo

Por la presente, nosotros.... (Entidad del sistema
5725444

NX €

QUINCE MIL OCHOCIENTOS NOVENTI CUATRO

3
1) 2+ financiero)... nos constituimos en fiadores solidarios de

PETROBRAS ENERGIA PERU S.A., en adelante llamado el
Contratista, ante PERUPETRO S.A., en adelante liamada
PERUPETRO, por el importe de ciento sesenta mil y 00/100
Dólares (US$ 150,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el
programa mínimo de trabajo del primer período de la fase de
exploración, contenidas en ia cláusula cuarta del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 58, suscrito con PERUPETRO (en adelante llamado
Contrato).
(Entidad del sistema financiero)
===. bajo la presente fianza se limita a pagar a PERUPETRO la
suma de ciento sesenta mil y 00/100 Dólares (US$ 160,000.00)

requerida en su solicitud de pago. ===========================

La obligación que asume .

1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocabie, incondicional y de realización automática,
pagadera. a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a ...»
(Entidad del sistema financiero).... solicitando el pago de
ciento sesenta mil y -00/100 Dóiares (US$ 150,000.00),
declarando que el Contratista no ha cumplido con todo o parte
de la obligación antes referida y acompañando a dicha -carta,
coma único recaudo. y justificación, una copia certificada de la
carta notarial dirigida por PERUPETRO al - Contratista
exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer .efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber. sido
entregada a éste por lo menos veinte (20) Días calendario antes
de la fecha en que PERUPETRO presente la reciamación de-pago:

.«= «(Entidad dei sistema financiero)... .. ==="

2. La presente fianza expirará a más tardar, el ......28, Menos.

que con anterioridad a esa fecha ... (Entidad del -sistema

financiero)... reciba una carta de PERUPETRO.. liberando. a

a... «(Entidad del sistema financiero).... y al Contratista de
toda responsabilidad bajo la presente fianza, en cuyo caso la

)

)

saw 5725445

)
oy
)
)
)
)
)
)
)
)
)
)
)
E

3

AA A

QUINCE MIL OCHOCIENTOS NOVENTICINCO

presente fianza será cancelada en la fecha de recepción de la
mencionada carta de PERUPETRO. === ama amm
3. Toda demora por nuestra parte para honrar la presente fianza
a favor de ustedes, devengará un interés equivalente a ia Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que pubiica la Superintendencia de Banca y
Seguros aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir de la
fecha de la recepción de la carta notarial dirigida por
PERUPETRO a +... (Entidad del sistema financiero)... ====am=====
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la

presente fianza. =======nrr

Atentamente, ===

(Entidad del sistema financiero) ============
ANEXO “C-2"

ZA PARA EL. SEBUNDO PERIODO DEL PROGRAMA MINIMO DE

X TRABAJO

Lima, A

Señores

PERUPETRO S.A. ==========o=s==esseooooocooooooooooooooooooo=si==

Ciudad. ==========5=Nsmacnancan mama 22===: cd

De nuestra consideración: ===================

ss
Por la presente, nosotros ..... (Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios” de
PETROBRAS ENERGIA PERU S.A., en adelante llamado el
Contratista, ante PERUPETRO S.A., en adelante llamada
PERUPETRO, por -el. importe- de un - millón cien mil y 00/100
Dólares (Uss$s  1*100,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el
programa mínimo de trabajo del segundo período de la fase de

exploración, contenidas en la ciáusuia cuarta del Contrato de
w 5725446

QUINCE MIL OCHOCIENTOS NOVENTISEIS

Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 58, suscrito con PERUPETRO (en adeiante llamado
Contrato). Seca a J
La obligación que asume ....(Entidad del sistema financiero) )
.=<..-- bajo la presente fianza se limita a pagar a PERUPETRO la )
suma de un millón cien mil y 00/100 Dólares (US$ 1*100,000.00) )

requerida en su solicitud de pago. ============= sn )

1. Esta fianza es solidaría, sin beneficio de excusión,

- irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por HPERUPETRO a ....
(Entidad del sistema financiero).... solicitando el pago de un
millón cien mil y 00/100 Dólares (US$ 1*100,000.00), declarando
que el Contratista no ha cumplido con todo. o. parte de la
obligación antes referida y acompañando a dicha carta, como
único  recaudo-y- justificación, una copia: certificada de la r
carta notarial dirigida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la obligación antes referida y

motificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sído
entregada a éste por lo menos veinte (20) Días calendario antes
de la fecha en que PERUPETRO presente la reciamación de pago a

«««=(Entidad del sistema financiero)..... ======ssmemnaeaacaso

2. La presente fianza expirará a más tardar-el ..... -a menos
que con anterioridad a esa fecha ... (Entidad del sistema
financiero)... reciba una carta de PERUPETRO- liberando a
.===(Entidad del sistema financiero).... yal Contratista de
toda responsabilidad bajo la presente fianza, en. cuyo caso la
presente fianza será cancelada en la fecha-de recepción dela!
mencionada carta de PERUPETRO. =====smc rm
3. Toda demora por nuestra parte para honrar la presente: fianza.
a favor de ustedes, devengará un ¡interés equivalente a la Tas.
Activa en Moneda Extranjera (TAMEX) de las- Instituciones del
Sistema Financiero que publica la Superintendencia de «Banca y

Seguros aplicabie durante -el período de retraso o la tasa que

— MU Us UU UU a e e sr SUS Y) ss ss

la sustituya. Los intereses serán caiculados a partir de la

1 QUINCE MIL OCHOCIENTOS NOVENTISIETE

fecha de la recepción de la carta notarial dirigida por
PERUPETRO a ... (Entidad del sistema financiero)... ==========="
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y +... (Entidad
del sistema financiero).

.. y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la
presente fianza. === nooo cana ooo

Atentamente, rr

cm
(Entidad del sistema financiero) ====c=ccasecccrrrrn rr
ANEXO "C-3"
CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE
; TRABAJO
CARTA FIANZA NQ =

Lima, ==========

res Sees=ccrsccoma nooo ooo oosoooosoooeosoooooooos mms
PERUPÍXIRO S.A. === nana namas

AREA AAA AAA

ente, nosotros ..... . (Entidad del sistema
nos constituimos en fiadores solidarios de
PETRO ENERGIA PERU S.A., en adelante llamado el
Contratista, ahte PERUPETRO S.A., en adelante llamada
PERUPETRO, por el importe de un milión y 00/i00 Dólares (US$
1'000,000.00) a fin de garantizar el fiel cumplimiento de “las
obligaciones del Contratista bajo el programa: mínimo de
trabajo del tercer período ' de la fase de exploración,
contenidas en la cláusula cuarta del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 58,
suscrito con PERUPETRO (en adelante liamado Contrato). ========
La obligación que asume ....(Entidad del sistema financiero)
.«=... bajo la presente fianza se limita a pagar a PERUPETRO la
suma de-un milión y 00/100 Dólares (US$ 1*000,000.00) requerida
en su solicitud de pago. ==========c=ce=ooaensroocooinn--n
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,

a di,
Notano de
-
p
A
* 5725448

Ss

a
-.s

QUINCE MIL OCHOCIENTOS NOVENT1OCHO

pagadera a la presentación dentro del plazo de vigencia de la y
misma, de una carta notarial dirigida por PERUPETRO a .... y]
(Entidad del sistema financiero).... solicitando el pago de un y

millón y 00/100 Dólares (US$ 1'*000,000.00), declarando que el )
Contratista no ha cumplido con todo o parte de la obligación )
antes referida y acompañando a dicha carta, como único recaudo )
y Justificación, una copia certificada de la carta notarial )
dirigida por PERUPETRO al Contratista exigiéndole el )
cumpiimiento de la obligación antes referida y notificándole )
su intención de hacer efectiva la fianza, dicha carta notarial
de PERUPETRO al Contratista deberá haber sido entregada a éste
por lo menos veinte (20) Días calendarío antes de la fecha en
que PERUPETRO presente la reclamación de pago a ....(Entidad

del sistema financiero)..... =====s=s=s=ssssrn ooo emo

2. La presente fianza expirará a más tardar el ..... a menos

¡o Uy e A A A A A A a e rs A re De o

que con anterioridad a esa fecha ...:. (Entidad del sistema £
financiero)... reciba una carta- de -PERUPETRO liberando a A
«== (Entidad del sistema financiero).... -y-al Contratista de

toda responsabilidad bajo la presente fianza, en cuyo caso la gs
presente fianza será cancelada en la: fecha de recepción: de la ES
mencionada carta. de PERUPETRO. -=======semmmmoocoomoo ona É >
3. Toda demora por nuestra parte para honrar la presente fianza S
a favor de ustedes, devengará un interés: equivalente ala. Tasa E

Activa en Moneda Extranjera. (TAMEX) de- las: Instituciones del
Sistema Financiero que publica,.la Superintendencia de Banca y
Seguros aplicable-durante el- período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir de la
fecha de la recepción de la carta notarial dirigida por
PERUPETRO a ... (Entidad del sistema financiero)... ===========
A partir de la fecha de la expiración o cancelación no-se podrá 2
presentar reclamo alguno por la presente fianza y .... «(Entidad pS
del sistema financiero)... .... y el Contratista quedarán.
iiberados de toda responsabilidad u obligación respecto a la

presente fianza. ======s=ssmsse=o=so=soocoeoracoon ma

Atentamente, ============o===oo rocoso |
ersaw 5725449

QUINCE MIL OCHOCIENTOS NOVENTINUEVE

tidad del sistema financiero) ============nrr ro
ANEXO "C-4"

CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE

TRABAJO

CARTA FIANZA NQ ===mmmrmmreanmam maana

Lia
Señores =====r=o=ocrmorroocococoona mann
PERUPETRO S.A.
Cia
De nuestra consideración: =====rmrr
(Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios de
PETROBRAS ENERGIA PERU S.A., en adelante llamado el
Contratista, ante PERUPETRO S.A., en adelante llamada
PERUPETRO, por el importe de un millón y 00/100 Dólares (US$
1'000,000.00) a fin de garantizar el fiel cumplimiento de las

Por la presente, nosotros .

igaciones del Contratista bajo el programa minimo de

Lima

del cuarto período de la fase de exploración,

de

s en la ciáusula cuarta del Contrato de Licencia para

5.0. E E AAA

ción y Explotación de Hidrocarburos en el Lote 58,
PERUPETRO (en adelante llamado Contrato). ========
que asume ....(Entidad del sistema financiero)
presente fianza se limita a pagar a PERUPETRO la
suma de un miilón y 00/100 Dólares (US$ 1”000,000.00) requerida

en su solicitud de pago. ======s=====a soon

Pe"

MUS e e UU ds do do a o a e a A dr A NA NA

1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a ....
(Entidad del sistema financiero).... solicitando el pago de un
milión y 00/100 Dólares (US$. 1'000,000.00), declarando que el
Contratista no ha cumpiido con todo o parte de la obligación
antes referida y acompañando a dicha carta, como único recaudo
y justificación, una copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida y notificándole
w 5725450

QUINCE MIL NOVECIENTOS

os veinte (20) Días calendario antes de la fecha

de hacer efectiva la fianza; dicha carta notarial
al Contratista deberá haber sido entregada a éste

que PERUPETRO presente la reclamación de pago a ....(Entidad

del sistema financiero)... rs

2. La presente fianza expirará a más tardar el o a menos

que con anterioridad a esa fecha ... (Entidad del sistema

financiero)... reciba una carta de PERUPETRO liberando
«-»» (Entidad del sistema financiero).... y al Contratista
toda responsabilidad bajo la presente fianza, en cuyo caso
presente fianza será cancelada en la fecha de recepción de

a
de
la
la

mencionada carta de PERUPETRO. ===msemrsmanmaccccoror em

3. Toda demora por nuestra parte para honrar la presente fianza

a favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y

Seguros aplicable durante el período de retraso o la tasa que d a"
la - sustituya. Los intereses serán calculados a partir de la e
fecha de la recepción de la carta notaríal dirigida por E

PERUPETRO a ... (Entidad del sistema financiero)... ===========

z

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... y el Contratista quedarán
liberados de toda. responsabilidad: u obligación respecto a: la
presente fianza. =======mr==o=anossooonecocao om mmmmsommo=
Atentamente, =========no nooo
aran os PEDRERA
(Entidad del sistema financiero) ========s=cesssesoceama mo
assse=sooooeoomnssooaso=== ANEXO "D" eeesssssoeosososoonmsa ===
cerros GARANTIA CORPORATIVA =========ne=e====me
Señores rm
PERUPETRO S.A. "=== ooo sms
Av: Luis Aldana 320 === ds ooo snooooooaosmms
Lima Alosno

PERU ooo oo

Por el presente documento PETROBRAS ENERGIA S.A., de

= e» > indi Ms SU
!
)

Pa 5 QUINCE MIL NOVECIENTOS UNO

ai la Exploración y Explotación de Hidrocarburos en el Lote 58 a
) 7 ser suscrito por PERUPETRO S.A. ("PERUPETRO") y PETROBRAS
Ls ENERGIA PERU S.A., garantiza solidariamente ante PERUPETRO el
) cumplimiento por PETROBRAS ENERGIA PERU S.A., de todas las
) obligaciones que ésta asuma en el programa mínimo de trabajo
) descrito en el acápite 4.6 del Contrato, así como la ejecución
) por PETROBRAS ENERGIA PERU S.A., de cada uno de los programas
) anuales de Explotación, tal como puedan ser reajustados O
) cambiados, que ésta presente a PERUPETRO en cumplimiento del
) acápite 5.3 del Contrato. "=== anna rr
) Esta garantía subsistirá mientras sean exigibles las
) obligaciones de PETROBRAS ENERGIA PERU S.A., derivadas del
) 28 Contrato. Para los efectos de esta garantía PETROBRAS ENERGIA
€
3

S.A. se somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al
S 4 edimiento arbitral para solución de controversias

cido en la cláusula vigésimo primera del Contrato. =====

rativo ====a=mmmmamamma adam mama mamma
lmente autorizada) =====================m==========
cossoss=os==sesesesse===== ANEXO "E" =ass=s====ss===po==e=e====
. cam PROCEDIMIENTO CONTABLE ===

Le DISPOSICIONES GENERALES =======================s======n

1.1 PROPOSITO se===ssss=s=sosasceacooca o
El propósito del presente anexo es el de establecer
normas y procedimientos de contabilidad que permitan
determinar los ingresos, inversiones, gastos y
costos operativos del Contratista para efectos del
cálculo. del Factor R «+-1 a que se refiere la
Cciáusula octava del Contrato. ================S======

1.2 DEFINICIONES s===s===s=====as === ====>
Los términos utilizados en el presente anexo que han
sido definidos en la cláusula primera del Contrato,

tendrán el significado que se les otorga en dicha

FAL 0 0 ds e we e e e NA NV
Y 5725452 e,

QUINCE MIL NOVECIENTOS DOS do A

cláusula. Los términos contables incluidos en el
presente anexo, tendrán el signíficado que les

otorgan las normas y prácticas contables aceptadas

en el Perú y en la industria petrolera
internacional. samamaaca

1.3 NORMAS DE CONTABILIDAD =
a) El Contratista lievará su contabilidad de
conformidad con las normas legales vigentes, con

los principios y prácticas contables establecidos

y aceptados en el Perú y en la industria petrolera
internacional, y de acuerdo con lo dispuesto en el

presente Procedimiento Contable. ========se==m==e

b) El "Manual de Procedimientos Contables" al que se

refiere el acápite 18.1 del Contrato, deberá

considerar las estipulaciones contenidas en el

presente anexo. rr

2. REGISTROS CONTABLES, INSPECCION Y AJUSTES =========
2Z.i SISTEMAS DE CUENTAS neo mc 0 0000 00.0 200 200 0 0 2

Para efectos de la determinación del Factor R +-1,

el Contratista llevará un sistema especial de
cuentas para registrar en ellas, en Dólares, los
ingresos percibidos y egresos efectuados, con
relación a las Operaciones del Contrato. Este
sistema constará de dos cuentas principales; la
Cuenta de Ingresos del Factor R +-1, y la Cuenta de

Egresos del Factor R (21. aaron

2.2 TIPO DE CAMBIO
Las transacciones efectuadas en moneda nacional,
serán registradas al tipo de cambio venta vigente en
el Día en que se efectuó el desembolso o se percibió

el (ingreso. Las transacciones efectuadas en Dólares

y la valorización de la producción, se registrarán
de conformidad con lo estipulado en el punto 3.3 del =
presente anexo. ========n====2=======2= 22m -
2.3 DOCUMENTACION DE SUSTENTO ==
El Contratista mantendrá en sus “archivos la
sara 5725453

Y tooodo.
ora

Eñrrrá id — o
Lima

Notano de

¿UR AUU UU UU U

QUINCE MIL NOVECIENTOS TRES

documentación original de sustento de los cargos
efectuados a las cuentas del Factor R (-1. ========
ESTADO DE CUENTAS DEL FACTOR R +-1 =amnan======
Durante la fase de exploración el Contratista deberá
remitir dentro de los treinta Días siguientes al
vencimiento de cada período, un Estado detallado Mes
a Mes de las cuentas de ingresos y egresos del
factor R +¿-1 correspondiente a dicho período. =====
De haber optado el Contratista por la aplicación de
la metodología descrita en el acápite 8.3.2, para el
cáiculo de la regalía, éste presentará a PERUPETRO,
dentro de los treinta (30) Días siguientes a la
fecha de Declaración de Descubrimiento Comercial, un
Estado detallado Mes a Mes de las- Cuentas de
Ingresos y Egresos del Factor R +-1 correspondiente
al período transcurrido entre el último Estado
presentado hasta el mes de julio o diciembre del año
anterior, según corresponda. =======================
En adelante, el Contratista presentará a PERUPETRO,
mtro de los quince (15) Días siguientes a la
teiminación del mes de enero y julio de cada año
dario, un Estado detallado Mes a Mes de las
Cuentas de Ingresos y Egresos del Factor R t-=4
orrespondiente al semestre anterior. ==============
a) Estado de la Cuenta de Ingresos del Factor R t-1
El Estado Mes a Mes de la Cuenta de Ingresos
incluye la valorización de la Producción
Fiscalizada correspondiente al semestre reportado.
Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las
¿transacciones por las. que el Contratista ha
¿percibido ingre

5, incluyendo la fecha en que
éste se percibió efectivamente, así como una
descripción corta de la transacción, número del
comprobante contable, monto en Dólares, o en

moneda nacional y en Dólares si el ingreso se
w 5725454

b)

QUINCE MIL NOVECIENTOS CUATRO

percibió en moneda nacional, y el tipo de cambio
correspondiente. "aser
Estado de la Cuenta de Egresos del Factor R t-1
El Estado Mes a Mes de la Cuenta de Egresos
contendrá en forma detallada y clasificadas por
naturaleza, todas las transacciones por las que el
Contratista ha efectuado desembolsos, incluyendo
la fecha en que éste se realizó efectivamente, así
como una descripción corta de la transacción,
número del comprobante contable, monto en Dólares,
o en moneda nacional y en Dólares si el desembolso
se realizó en moneda nacional, indicando el tipo
de cambio correspondiente. =======o==asesecema mes

2.5  INSPECCION CONTABLE Y AJUSTES S=====sss===semmenmema

a)

b)

Los libros de contabilidad y la documentación
oríginal de sustento de ' las transacciones
incluidas en cada Estado de Cuenta serán puestos a
disposición, en horas de oficina, de los
representantes autorizados de PERUPETRO para su
inspección, cuando éstos lo requieran. *==========
La inspección de los libros de contabilidad y de
la documentación de sustento, se realizará de
conformidad con las normas de auditoria
generalmente aceptadas, “incluyendo procedimientos
de muestreo,- cuando el caso lo requiera. =========
Los Estados de Cuentas del Factor R t-1 se
considerarán aceptados, si  PERUPETRO no los
objetara, por escrito, en el plazo máximo de
veinticuatro (24) Meses computados a partir de la
fecha de su presentación a PERUPETRO. “==s==========
Ei Contratista deberá responder documentadamente
las: observaciones formuladas por PERUPETRO dentro
de los tres (3) Meses siguientes a la recepción de
la comunicación con la que PERUPETRO formuló las
observaciones. Si el Contratista no cumpiiera con

el plazo antes referido, las observaciones de

1)

srcew 5725455

?

)
.)

y
)

y
)

)

)

)
%
ña)
oi
y

q

Lie e tr e e a e A A Á

3. INGRESOS Y EBRESOS EN LAS CUENTAS DEL FACTOR R t-4

3.1

QUINCE MIL NOVECIENTOS CINCO

PERUPETRO se tendrán por aceptadas. ===
Cc) Toda discrepancia derivada de una inspección
contabie deberá ser resuelta por las Partes en el
plazo máximo de tres (3) Meses, computados a
partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido
piazo, la discrepancia será puesta a consideración
del Comité de Supervisión, para que proceda según
lo estipulado en el acápite 7.4 del Contrato. De
persistir la discrepancia las Partes podrán
acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente
aceptada por PERUPETRO, oO que se proceda de
conformidad con lo estipulado en el acápite 21.3
del Contrato. El fallo arbitral o el dictamen de
los auditores externos, serán considerados como
definitivos. ===s=scococaanooooeeroooonssooos== >
d) Si como resultado de la inspección contable se
estableciera que en un determinado periodo debió
icarse un Factor. R t-3 distinto al que se
se procederá a realizar los ajustes
pondientes. Todo ajuste devengará intereses
de acuerdo a lo establecido en el acápite 8.5 del
Contrato. EMMA A

INGRESOS ==escaeamesoooo ames ===

passamm===
Se reconocerán como ingresos y se registrarán en la
Cuenta de Ingresos del Factor R t-1>» los
Siguientes: ===s====ammoooooooooa oca
a) La valorización de la Producción Fiscalizada de
Hidrocarburos, según lo estipulado en la cláusula
octava del Contrato. ======s=====srmcoo=s==oo=em=
b) Enajenación de activos que fueron adquiridos por
el Contratista para las Operaciones del Contrato,
y Cuyo costo fue registrado en la Cuenta de

Egresos del Factor R t-1. =====csesse=scoscammmma=
w 5725456

me temporalmente a la

QUINCE MIL NOYECIENTOS SEIS

Cc) Servicios prestados a terceros en los que
participa persanal cuyas remuneraciones y
beneficios son registrados a la Cuenta de Egresos
del Factor R +-1, y/o en los que se utiliza
bienes cuyo costo de adquisición ha sido
registrado en la Cuenta de Egresos del Factor R
tele rro

d) Alquiler de bienes de propiedad del Contratista
cuyo costo de adquisición fue registrado en la
Cuenta de Egresos del Factor R +-1, O subarriendo
de bienes cuyo alquiler es cargado en la Cuenta de
Egresos del Factor R t-1. ===

e) Indemizaciones obtenidas de seguros tomados con
relación a las actividades del Contrato y a bienes
siniestrados, incluyendo las indemnizaciones de
seguros - por lucro cesante. No” están considerados
los ingresos obtenidos como resultado de contratos
de cobertura de precios o "hedging". =============

f) Otros ingresos que representan créditos aplicables
a cargos efectuados a la Cuenta de Egresos del
Factor R ¿-1. === moon

EGRESOS ===c=s==o====ceceoeoocoooonon ms m=>= ===

A partir de la Fecha de Suscripción, se reconocerán

todas las inversiones, gastos y costos .operativos

que se encuentren debidamente sustentados con el
comprobante de pago correspondiente. Sin embargo,

este reconocimiento estará sujeto a las siguientes

limitaciones: ====mmmamacannoooocooooccaonn sms
a) En cuanto al personal: =================mamm=me====
Las remuneraciones y beneficios - otorgados al
personal del Contratista asignado permanente O

- Operaciones. Para. ello, el
Contratista deberá: poner a- -disposición de
PERUPETRO  S.A., en el “momento que éste lo

requiera, la planilla y- la política de personal

de la empresa. =S=====e==recacanccoco ooo

A O O RS Dl O
o!

esa 5725457

QUINCE MIL NOVECIENTOS SIETE

PA Se registrarán en generai todas las remuneraciones
y beneficios del personal operativo y

)
J
ES
)
"3
0
A: y
0)
)
)
)
)
)
)
2

administrativo del Contratista incurridos en la
ejecución de las Operaciones, clasificándolos

según su naturaleza, ==============".x. atada
En caso que el Contratista desarrollara otras
actividades diferentes a las del Contrato, los
costos del personal asignado temporal o
parcialmente a las Operaciones, se cargarán a la
Cuenta de Egresos de conformidad con lo estipulado
en el literal h) de este punto 3.2. ===
b) En cuanto a servicios de Afiliadas: =====m=m====m==
En los servicios recibidos de Afiliadas, los
cobros serán competitivos con aquellos en los

y
e!

cuales el servicio pudiera ser prestado por otras

compañías. ===s=esssosoccccoroos ms

c) En cuanto a los materiales. y equipos:

Los materiales y equipos que adquiera el
Contratista, serán registrados en la Cuenta de

Notano de Lima

gresos del Factor R ¿-1 de acuerdo con lo

icado a continuación: =========emmmmoaosss===m

LOIS A

teriaies y equipos nuevos (condición "“A") ===

VO condición "A" serán considerados aquellos
materiales y equipos nuevos, que están en
condi ción de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
precio de la correspondiente. factura comercial
más aquellos costos generalmente aceptados por
la práctica contabie, incluyendo los costos
_ adicionales de importación si fuera el caso. ==
- Materiales y equipos usados (condición "B") ===
Como condición "B" serán considerados aquellos
materiales y equipos que no siendo nuevos están
en condición . de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
setenta y cinco por ciento (75%) del precio al

VEDA
v 5725458

,

1d
5
2
m
e

«

4 pa.
q

d)

e)

compañias de seguros que no tengan

Y

Ao,
QUINCE MIL. NOYECIENTOS OCHO ¿97 É

que se cotizan en ese momento los materiales y
equipos nuevos, O al precio de compra según la
correspondiente factura comercial, lo que

resultare menor. ==========ss=nnasaneaanom=2=

- Materiales y equípos (condición "C") ====mem===

Como condición "C" serán considerados aquelios
materiales y equipos que pueden ser utilizados
para su función original después de un adecuado
reacondicionamiento, y se registrarán al
cincuenta por ciento (50%) del precio al que se
cotizan en ese momento los materiales y equipos
nuevos, O. al precio de compra según la
correspondiente factura comercial, lo que
resultare menor. =========s mmm sncccaanmam
En cuanto a fletes y gastos de transporte =======
Sólo se reconocerá los gastos de viaje del

“personal del Contratista y de sus familiares, así

como ios gastos de transporte de efectos
personales y menaje de casa, de acuerdo a la
política interna de la empresa. ==================
En el transporte de equipos, materiales y
suministros necesarios para las Operaciones, el
Contratista evitará el pago de "falsos fletes”. De
darse “el. caso, el reconocimiento de tales
desembolsos estará supedi tado a la expresa
aceptación por escrito de PERUPETRO. ============="
En cuanto a los seguros! =================ommm=o
Las primas y costos netos de los seguros colocados
total o parciaimente en Afiliadas del Contratista,
serán reconocidos únicamente en la medida en que
éstos se cobren en forma competitiva respecto a
relación cón el

Contratista =============22oommamaicooocarammo====

No se debe considerar los pagos efectuados como.

resultado' de contratos de cobertura de precios

“hedging". ===eemeaaamaooseosocooooooosoo=

Y SL
)

sespw 5725459

Notano de Lima

TU UU AU UU A A a A dd

rt)

9)

h)

QUINCE MIL NOVECIENTOS NUEVE

En cuanto a los tributos: ==
Sóio se reconocerán los tributos pagados con
reiación a actividades inherentes al Contrato. ===
En cuanto a gastos de investigación: =============
Los gastos de investigación para el desarrollo de
nuevos equipos, materiales, procedimientos y
técnicas a utilizarse en la búsqueda, desarrollo y
producción de Hidrocarburos, así como gastos de
perfeccionamiento de los mismos, serán reconocidos
previa aprobación por escrito de PERUPETRO. ======
En cuanto a la asignación proporcional de gastos
en general; ===
Si el Contratista desarrollara otras actividades
además de las del Contrato, o tuviese suscrito con
PERUPETRO más de un contrato,. los costos del
personal técnico y administrativo, -1los gastos de
mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, así
como otros gastos y.costos indirectos, se cargarán
ia Cuenta de Egresos del Factor R (+-1 sobre
una base de asignación proporcional de gastos que
obedecerá a una política previamente propuesta por
el Contratista y aceptada por PERUPETRO. =========

3.3 PORTUNIDAD DEL REGISTRO ===s======= monos

b)

c)

Los ingresos correspondientes a la valorización de
la Producción Fiscalizada de Hidrocarburos de un
determinado mes calendario, se registrarán como
ingresos del mes calendario en el que los
Hidrocarburos fueron fiscalizados. ===============
Los ingresos a que se refieren los literales b),
Cc), d), e) y 1) del punto 3.1 del presente anexo,
se cargarán a la Cuenta de Ingresos en el momento
en que efectivamente se percibieron. =============
Los egresos se registrarán en el momento en que se

efectuó el pago correspondiente. ===========m=====

INGRESOS Y EGRESOS NO RECONOCIDOS: ==============e=========
v 5725460

QUINCE MIL NOVECIENTOS DIEZ

4.1 INGRESOS NO RECONOCIDOS ==msseesaasemacoso mm bs
Para efectos del cálculo del Factor R t-1i, no se
reconocerán como ingresos, los siguientes: =========

ERA

a) ingresos financieros en general. =================

b) Ingresos percibidos por la prestación de servicios

o enajenación de bienes de propiedad del
Contratista, efectuadas antes de la Fecha de
Suscripción del Contrato. ==========sesms====mammmm

Cc) Ingresos percibidos por actividades no
relacionadas con las Operaciones del Contrato. ===

4.2 EGRESOS NO RECONOCIDOS ===se=s==o==ceromenoooos mmm
Para efectos del cálculo del Factor R t-1, no se

reconocerán como egresos los desembolsos efectuados

por los siguientes conceptos: =====cccceeroom
a) Las Inversiones, gastos y costos incurridos por el
Contratista antes de la Fecha de Suscripción del

Contrato. ==========oraroooooooos ooo

b) Los gastos de intereses sobre préstamos,

incluyendo los interes sobre créditos de los

proveedores. === moss ===
c) Los gastos financieros en general. ===============
d) Los costos incurridos por la toma de inventarios

en caso de efectuarse alguna cesión de derechos

del Contratista en virtud del Contrato. ==========
e) Depreciación y amortización de activós., ===2a=m=====
f) Montos que «se paguen como consecuencia del
incumplimiento de obligaciones del Contrato, así
como las multas, sanciones e - indemnizaciones )
impuestas por las autoridades, inclusive las - )
impuestas como resultados de juicios: -=====e======= )

)

)

)
e
)

)

9) Multas, recargos y reajustes derivados del
incumplimiento en el ¿pago' oportuno” de tributos
vigentes en el país. ===ms=====osisaanoo=oooo emm 2 )

y h) Impuesto a la Renta aplicable al Contratista y el. )
Impuesto aplicable a- las utilidades disponibles

para el tituiar del exterior, si fuera el caso. ==
exp 5725461

)
)
“ )
7)
)
)
)
)
)
j
3
=)

3
3
3

iu ua uu ima e e e e e UU e

QUINCE MIL NOVECIENTOS ONCE

i) Impuesto General a

municipal,

las Ventas y de Promoción

excepto cuando constituya gasto de

acuerdo a la Ley del Impuesto a la Renta. ========

3) Las donaciones en general, excepto

previamente aprobadas por PERUPETRO.

aquellas
coa
k) Gastos de publicidad, excepto aquelios previamente
aprobados por PERUPETRO. =====oosmarrmm
1) Los de transporte y

comercialización de los Hidrocarburos más allá del

Punto de Fiscalización de la Producción. =========

costos y gastos

il)Las inversiones en instalaciones para el
transporte y almacenamiento de los Hidrocarburos
producidos en el Area de Contrato, después del

Punto de Fiscalización de la Producción, =========
m) Otros gastos e inversiones no vinculados con las

Operaciones del Contrato. ===e=sc=ceessocoommmseo=a

5 REVISION DEL PROCEDIMIENTO CONTABLE e=ee==ocoosamams===am >

disposiciones del presente Procedimiento Contable

N ser modificadas por acuerdo de las Partes, con la

ANEXO “PF”

IDADES DE TRABAJO EXPLORATORIO (UTE)
A TABLA DE EQUIVALENCIAS
(REFERENCIAL DEPENDE DE CADA CONTRATO)

Estudios por período

—”
CE

5725462

QUINCE MIL NOVECIENTOS DOCE

Nota.— Para efecto de valorización de las fianzas establecidas
en el acápite 3.10, se debe usar la siguiente equivalencia:
1 UTE = US$ 5,000 mcr
Usted, Señor Notario, se servirá agregar los insertos que se
mencionan y demás cláusulas de ley y elevar a escritura pública
la presente minuta, cuidando de pasar los partes
correspondientes al Registro Público de Hidrocarburos. ========
Lima, 12 de julio de 2005 semana ma
- FIRMADO POR PERUPETRO S.A. EL SEÑOR JOSé EDUARDO CHAVEZ

CACERES cr a

2 FIRMADO POR PETROBRAS ENERGIA PERU S.A. EL SEÑOR PEDRO
MIGUEL GRIJALBA VASQUEZ ==============o armamos

+ FIRMADO POR PETROBRAS ENERGIA S.A. EL SEÑOR PEDRO MIGUEL
GRIJALBA VASQUEZ =====mmanana manana anna

sl FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS
SEÑORES. RENZO - GUILLERMO ROSSINI.. _MIRAN Y CARLOS AUGUSTO

BALLON AVALOS. o
AUTORIZADA LA MINUTA POR EL DOCTOR: WALTER SERGIO. CORYACHO
CAMPOS 14622, ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE
ABOGADOS DE LIMA BAJO EL NUMERO: 14822 ================s=s========
INSERTO NUMERO UNO: asmacccarc
ENERGIA Y MINAS
Aprueban Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 59 ======e=ss=cesosccccan een
DECRETO SUPREMO == aman cosoocooo=== sm.
N* 017-2005-EM === on nn nana
EL PRESIDENTE DE LA REPUBLICA ==========m=n==ans nono
CONSIDERANDO: === osorno
Que, es politica del Gobierno promover el desarrollo de las
actividades hidrocarburíferas, a fin de garantizar el futuro
abastecimiento de combustibles sobre la base de la libre
competencia] === nn
Que, mediante ley N”* 26221, Ley Orgánica de Hidrocarburos, se
reguian las. actividades de hidrocarburos en. el. territorio
nacionalj =======ameemeae ana AAA a
Que, el artículo 10” de la Ley -N” 26221 , establece diferentes
formas contractuales para realizar actividades: de exploración
y/o explotación de hidrocarburos; ===============asooosm=mnoa

ceonuottaocrrrrecrd rs MURCIA TE
esp 5725463

) QUINCE MIL MOVECIENTOS TRECE

Que, PERUPETRO S.A., conforme a lo establecido en los artículos
6* y 11” de la Ley N”* 26221 , ha sído autorizado para negociar
y Ceiebrar contratos para exploración y/o explotación de
hidrocarburos, previa negociación directa o por convocatoria; ==
Gue, al amparo de las facultades señaladas en el considerando
precedente, PERUPETRO S.A. ha negociado con PETROBRAS ENERGIA
PERU S.A., el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 5358,
ubicado en la provincia de La Convención del departamento de

Curs rr os

Que, mediante Acuerdo de Directorio NN” 013-2005 de fecha 9 de
marzo de 2003, el Directorio de PERUPETRO S.A. aprobó el
Proyecto de Contrato de Licencia para la Exploración y
Expiotación de Hidrocarburos en el Lote 58, elevándolo al Poder
Ejecutivo para su consideración y respectiva aprobación: =======
Que, de acuerdo con lo estabiecido en los artículos 63” y 66* de
la ley N” 26221 , en el Decreto Legislativo N* 668 y demás
normas aplicables, es procedente otorgar las garantias señaladas
por estos dispositivos; =====mcrrr
De conformidad con los numerales . 8) y 24) del articulo 118* de
stitución Política- del Perú y la ¡ey Orgánica de
ros, Ley N* 2622í, —modificada por la Ley de

o
)
)
)
)
)
)
)
)
)
$5
ES
$

1)

3
3
8 ar

AU AAA aa
el lote objeto del contrato =================0===
r la conformación, extensión, delimitación y nomenclatura '
del Lote 5358, ubicado en la proviMcia de La
Convención del departamento de Cusco, adjudicándolo “a' PERUPETRO
S.A. y declarándolo materia de suscripción del contrato. El mapa
y memoria descriptiva de dicho Lote forman parte integrante del

presente Decreto Supremo. =======n=mmmscoocanoncanannmm momo

=

SE Y E SECAS

Articulo 2”.- De la aprobación del contrato ===============em=
Aprodar el Contrato de Licencia para la Exploración y
Expiotación de Hidrocarburos en el Lote 58, que consta de una
(1) Ciáusula -Preliminar, veintidós (22) Cláusulas y nueve (9)
Anexos, a celebrarse entre PERUPETRO S.A.y PETROBRAS ENERGIA
PERU S.A:, con intervención del Banco Central de Reserva del
Perú, para garantizar a la empresa Contratista lo estabiecido
en los artículos 63* y 46* de la Ley Orgánica de Hidrocarburos,

A
* 5725464 pt

NE
A QUINCE MIL NOVECIENTOS CATORCE q i
A
7 As

)

)
Articulo 3*.- De la autorización para suscribir el contrato === )
Autorizar a PERUPETRO S.A. a suscribir com PETROBRAS ENERGIA a)
PERU S.A., el Contrato de Licencia para la Exploración y )
Expiotación de Hidrocarburos en el Lote 58, aprobado por el y
presente Decreto Supremo. ======a
Articulo 4*”.- Del refrendo === rr
El presente Decreto Supremo será refrendado por el Ministro de
Economía y Finanzas y por el Ministro de Energía y Minas. =====
Dado en la casa de Sobierno, en Lima, a los diecisiete días del
mes de junio del año dos mil cinco. ===
ALEJANDRO TOLEDO sm mn
Presidente Constitucional de la República ======mear )
PEDRO PABLO KUCZYNSKI == nn
Ministro de Economía y Finanzas ==="
GLODOMIRO SANCHEZ MEJIA === anno
Ministro de Energía y Minas ==
INSERTO NUMERO DOS: ========o=cccrc nooo
TRANSCRIPCION A Q
Pongo en su - conocimiento que en la Sesión No.  05-2005,
realizada el día 09 de Marzo del 2005, el' Directorío adoptó” el
Acuerdo siguiente: ===
APRUEBAN .PROYECTO- - DE CONTRATO -DE LICENCIA — PARA LA EXPLORACION
Y EXPLOTACION .DE HIDROCARBUROS EN EL LOTE 58. ====mmmmema=====
ACUERDO DE DIRECTORIO No. 013-2005 ==emmmasares=nmosos=o====s
San Borja, 09 de Marzo del 2003 ================0ams mano ====
Visto el Memorando . No. -CONT-GFNE-381-2005, de 02 de Marzo del
2005, por. el que se solicita la aprobación * del Proyecto de
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 5897 y, ==="

HOFSJO Ye fr

>
o
Y
3
0

Considerando: ======mmmmeaaramnamn manana izan
Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PETROBRAS
ENERGIA PERU S.A., llegaron a un ¡acuerdo sobre el - texto del
Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 58; el mismo que es
sometido a consideración del Directorio con Memorando No.
CONT=GFNE-381-20053 mr re
¿Bue, en el Inform Técnico - Legal No. BFNE-302-2005, la”
“, ¡Comisión de Trabajo de PERUPETRO S.A. concluye que, - de acuerdo
a los aspectos legales, contractuales, económicos y geológicos”
analizados, así como el programa mínimo de trabajo acordado, el

sesew 5725465

QUINCE MIL NOVECIENTOS QUINCE

yecto Contrato de Licencia para la Exploración y Explotación
torera Hidrocarburos en el Lote 58, cumpie con todas las normas y
requisitos exigidos para la contratación por hidrocarburos; en
virtud de lo cual, recomienda su aprobación, debiendo
contemplarse para tales efectos la formalidad estabiecida por
Ley] cr rr
Gue, el Artículo 11” de la Ley No.26221, Ley Orgánica de
Hidrocarburos, modificado por el Artículo 1* de la Ley No.27377,
Ley de Actualización en Hidrocarburos, establece que los
Contratos se aprobarán por Decreto Supremo refrendado por los
Ministros de Economía y Finanzas y de Energía y Minas, en un
plazo no mayor de 60 (sesenta) días de iniciado el trámite de
aprobación ante el Ministerio de Energía y Minas por la Entidad
Contratante; o
De conformidad con el Artículo 44” del Estatuto Social de

PERUPETRO. S.A.j Ser oro

Ei Directorio, por unanimidad; ======srr=armeeeocooenoeoaseessma
ACORDO: semmosoccamnn nooo ooo ooo reos
robar el Proyecto de Contrato de Licencia para la
ión y Expiotación de Hidrocarburos en el Lote 58, a

en PERUPETRO S.A. y PETROBRAS ENERGIA PERU S.A.;
i Proyecto de Decreto Supremo que aprobaría el
trato; los que se adjuntan al presente Acuerdo y

37 AAA

a
3
3

Supremo “y de Contrato de Licencia, referidos en el
numeral 1. precedente, para su correspondiente trámite de
aprobación por Decreto Supremo, de conformidad con $1 Artículo
ii? de la Ley No 26221, Ley Orgánica de Hidrocarburos,
modificado por el Artiícuio 1* de la Ley No 27377, Ley de
Actualización en Hidrocarburos. ========mmmaroocams ooo m===
3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir
ei Contrato. a que se refiere el numeral 1. que antecede, una vez
que se haya expedido el respectivo Decreto Supremo. ===========
4. Exonerar el - presente Acuerdo del trámite de lectura y ñÑ

aprobación de Acta. ====saeseeccoooccaooaoooooooicamoocncooemn

Lo que transcribo a usted para su conocimiento y demás fines.=
San Borja, 09 de Marzo del 2005 ===s=se=coc=cccoremaemcosssoocame===
FIRMADO ANTONIO CUETO DUTHURBURU PRESIDENTE DEL DIRECTORIO

A A

TG Re o de dl UA e A A A
r 5725466

QUINCE MIL NOVECIENTOS DIECISEIS

FIRMADO ISABEL TAFUR MARIN SECRETARIA GENERAL === »
INSERTO NUMERO TRES1 TRANSCRIPCIÓN === b)
BANCO CENTRAL DE RESERVA DEL PERU =e=secssesccaama ooo y

GERENCIA GENERAL. carr rr

GO-039-2003 ar
Lima, 23 de marzo del 2003 ==:

Señor cr

José Chávez Cáceres ===
Gerente General sacar rr
PERUPETRO S.A. secar rn rra Y
Ciudad. == ans ra )
Tengo el agrado de dirigirme a usted con relación a su carta )
No. Carta GBRL-CONT-417-2005, referída a la cláusula de derechos )
financieros del Contrato de Licencia para la exploración — y
explotación de hidrocarburos en el Lote 58, acordado con la

)
)
empresa Petrobras Energía Perú S.A. === )
Al_ respecto, debo manifestarle que el Banco Central de Reserva 5
del Perú ha aprobado el texto de la cláusula décimo primera del SS

proyecto de contrato que nos remitiera adjunto a su carta, gu
teniendo en cuenta que es igual al modelo aprobado por nuestro
Directorio el. 18.de noviembre, de 1993 para los contratos de
licencia a celebrarse con una empresa petrolera. ==============
Asimismo, debo informarle que para la firma de dicho contrato
hemos sido designados el que suscribe, como Gerente General del
Banco Central y el señor Carios Balión Avalos, Gerente ' de
Operaciones internacionales; y, en ausencia de alguno de
nosotros, el doctor Manuel. Monteagudo Valdez, Jete de la
Oficina Legal. ========mmmococareroooooor rocio ss
hago uso de la ocasión para expresarle la seguridad de mi mayor
consideración. =====s=cocomsscooc mo o
INSERTO NUMERO CUATRO: TRANSCRIPCIÓN ===s===mmssoocooosmoso
SESION DE DIRECTORIO DEL BANCO CENTRAL. DE-“RESERVA DEL PERU,
CELEBRADA El 27 DE ENERO DE 1994,- DONDE CONSTA LA FACULTADES DEL
GERENTE GENERAL (063-A), ACTA NQ 3534 PARTE PERTINENTE: ¡========
BANCO CENTRAL DE RESERVA DEL PERU. s========o=sssomen )
SECRETARIA GENERAL. ecc ooo reo
“HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO : SENERAL DEL BANCO
a CENTRAL DE RESERVA DEL PERU, EN USO DE LA - FACULTAD QUE LE
CONFIERE EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
CERTIFICA: ....=QUE EN EL ACTA N2 3534 CORRESPONDIENTE A LA

¿

seran 5725467

) QUINCE MIL NOVECIENTOS DIECISIETE

SPESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994, CoN
$) E ISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE
amo 49/ (PRESIDENTE), HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE
Ly LA QUINTANA, SANDRO FUENTES ACURIO, ALFREDO JALILIE AWNAPARA Y
RAUL OTERO BOSSANO, FIGURA UN ACUERDO DEL TENOR LITERAL

? SIGUIENTE 1 rr cre
) “FACULTADES DEL GERENTE GENERAL, (063-A). ==mmmccmaasenaamma namas
) A rr rr
) ++» AL RESPECTO EL DIRECTORIO ACORDO: =eesemocaoooa nan
) 1.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES ¡=m====
) ra
) e. APROBAR LAS  CLAUSULAS FINANCIERAS DE LOS CONTRATOS
) PETROLEROS, UNA VEZ QUE EL DIRECTORIO HAYA AUTORIZADO LOs
, MODELOS RESPECTIVOS... ".- ===
> LIMA, 16 DE SETIEMBRE DE 1994.— UNA FIRMA DE HUMBERTO PEIRANO
PORTOCARRERO—- SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA

DEL PERU. roo a
INSERTO NUMERO CINCO: TRANSCRIPCIÓN ======mto=ossmo==aemee=memo
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
LEBRADA El 21 DE MAYO -DE 1998, DONDE CONSTA EL NOMBRAMIENTO
DEIOASEROR CARLOS AUGUSTO BALLON AVALOS COMO GERENTE DE
OPERACMONES INTERNACIONALES DEL BANCO CENTRAL DE RESERYA DEL

RATO PRIRANO PORTOCARRERO, SECRETARIO GENERAL ” Dei BANCO

ESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE

El ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,

CERTIFICA: QUE EN El. -ACTA-NS 3737 CORRESPONDIENTE A'LA SESION

DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998, CON ASISTENCIA DE

LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE), MARIO

TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA e

CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA

ZUÑIGA, FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE : ========

" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL) =====:

+. .... El. DIRECTORIO ACORDO: ==escemesscooooasoseoosss==s=======

1. DESIGNAR -GERENTE DE' CREDITO Y REGULACION FINANCIERA AL
GERENTE DE - OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO
RAMIREZ ANDUEZA, EN SUSTITUCION DE LA SERORITA MARIA ISABEL

UY uuu ula sr ir e A
» 5725468

QUINCE MIL NOVECIENTOS DIECIOCHO

VALERA LOZA, QUIEN PASARA A DESEMPEÑARSE COMO ASESORA DE LA )
GERENCIA GENERAL. == mann )
PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE y
GERENTE DE OPERACIONES INTERNACIONALES AL SEROR CARLOS
BALLON AVALOS. so. "ASADA AA
LIMA, 03 DE JUNIO DE 19978.-=o=mmoca mn anna rea accam
FIRMADO: HUMBERTO PEIRANO PORTOCARRERO- SECRETARIO BENERAL DEL
BANCO CENTRAL DE RESERVA DEL PERU =s=scmee

INSERTO NUMERO SEIS1 =============nammmcanaanseocanoca nono

TRANSCRIPCIÓN ar
BANCO CENTRAL DE RESERVA DEL PERU ====ssemecoco noo )
SECRETARIA GENERAL semen ooo )
DEHERA BRUCE MITRANI, Secretaria Seneral del Banco Central de
Reserva del Perú, en uso de la facultad que le confiere el
articulo 312 de la Ley Orgánica de la Institución, CERTIFICA: ==

Que en el Acta. N2 3950, correspondiente a la sesión de
Directorio celebrada el 17 de octubre del 2002, con asistencia
de los Directores señores Richard Webb Duarte (Presidente), y
con, la asistencia de los Directores señores Carios Castro
Rodríguez, Kurt: Burneo Farfán, Oscar Dancourt Masias, Gonzalo”
Garcia Nuñez, Daniel Schydlowsky Rosenberg y- Julio Velarde
Flores, figura un acuerdo del tenor literal siguiente: =========

” ¡BRAMIENTO DE FUNCIONARIOS, (673)... ===

Propuso el nombramiento del señor Manuel Monteagudo Valdez, -
Doctor en Derecho, como Jefe de la Oficina Legal, lo cual fue
aceptado de manera unánime por el Directorio..." ===============
Lima 2 de diciembre del 2002 =====n==================emesenasoaa
Una firma ilegible a
INSERTO NUMERO SIETEL ooo o ==
BANCO CENTRAL DE RESERVA DEL. PERU. ===========os=ceceeeesooon
SECRETARIA GENERAL. ==sosseasooooocooooarooooooooos nm
DEHERA BRUCE MITRANi¡, Secretaría General del Banco Central de -
Reserva dei Perú, en uso de la. facultad que le (confiere el
artículo 312 de la Ley Orgánica de la Institución, Certifica: == )
Que en el Acta N2 .4039,. correspondiente a- la sesión. de-- )
Directorio celebrada el 14 de octubre de 2004,- con asistencia
de los Directores señores Javier Silva Ruete (Presidente), Kurt
Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt Masías y
Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal

QUINCE MIL NOVECIENTOS DIECINUEVE

Pjeiguients cr
AS Lona y “NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... seme

»El Directorio acordo nombrar al señor Renzo Rossini Miñan como
Gerente General. seamos,

cm
Lima, 22 de diciembre de 20045, A oo
ina Firma llegibie. A
INSERTO NUMERO OCHO: o
REGISTRO DE PERSONAS JURIDICAS ===ssesemcceecoosnceaasensmeca a
RUBRO: NOMBRAMIENTOS DE MANDATARIOS socomecoomerca ma
A
Por Sesion de Directorio del 15/12/204, se acordó: 1) Nombrar a
JOSá EDUARDO CHAVEZ CACERES (D.N.I Ng 09343700 ) como Gerente
General, a partir de la fecha del presente acuerdo,y otorgarle
podere en su condición de gerente general. Libro de Actas NQ
4 04, legalizada ante el Notarío Ricardo Fernandini Barreda con
fecha 25/11/2003, bajo el NQ 47,282. Por COPIA CERTIFICADA del
03/02/2005 otorgada ante NOTARIO FERNANDINI BARREDA RICARDO en
la ciudad de LIMA El título fue presentado el 07/02/2005 a las
01:32:27 PM horas, bajo el NQ 2005-00061397 del Tomo Diario
Derechos, S/.40.00 con Recibo (s) Numero (s) 00008850-09
709.—LIMA ,21 de febrero de 2005. Soon
- NILO ARROA UGAZ Registrador Público ORLC ==========
Sarroca ooo
IMERA COPIA. ESCRITURA NUMERO TRESCIENTOS SETENTA
Ciudad de Buenos Aires, Capital de la República
a vkintinueve días del mes de junio del año dos mil
Cinco, ante mi, Escribana Autorizante, comparece la persona

=> td SS SU LS A

Ricardo Fernanem Barrera

que
se ha identificado y - suministrado sus datos como a continuación

se indica: don Daniel Jorge MAGGI, argentino, casado, mayor de
edad, Documento Nacional de Identidad 10.558.414, vecino de esta
ciudad. Soo ooo ooo ocaso
Doy fe de conocimiento en los términos del artículo 1001. del
código Civil, por haberlo individualizado. interviene en nombre
y representación, en su carácter de apoderado, de PETROBRAS
ENERGIA S.A. antes denominada Pecom Energía 5.A., con domicilio
en esta ciudad, calle Maipu í, piso vigésimo segundo y Estatutos
inscriptos el 17 de noviembre de 1947 bajo el número 759, folio
569, Libro 47, Tomo A de Estatutos Nacionales, acreditando la
personería invocada y la autorización para la realización del

= um
Ue Ue e de e e Us e e e a sr A =
"5725470

CERO

QUINCE MIL NOVECIENTOS VEINTE

presente acto con los instrumentos que relacionaré más adelante,
declarando el nombrado que la personería invocada se encuentra
pienamente vigente. Y tal como concurre dice: Que de acuerdo a
lo resuelto por el Directorio de su representada en la reunión
del 28 de junio de 2005, viene por la presente a: 1.- Conferir
PODER ESPECIAL a favor del señor PEDRO MIGUEL GRIJALBA VASQUEZ ,
de nacionalidad peruana identificado con documento nacional de
identidad (DNI) 03874068 otorgado por la República del Perú, y
domiciliado para estos efectos en calle Amador Merino Reyna
número 283, quinto piso, San Isidro, Lima, Perú, para que
actuando en nombre, representación e interés de la sociedad, y
en todo el territorio de la República del Perús (i) suscriba
todo tipo de contratos, garantías y modificaciones, solicite
prorrogas y. otorgue toda la documentación concerniente a los
mismos; pudiendo constituir, sustituir, confirmar y ratificar la
plena vigencia de las Garantías Corporativas otorgadas por la
Sociedad para “garantizar todas las obligaciones de PETROBRAS
ENERGIA PERU S.A. como asi también para suscribir todos los
documentos públicos y/o privados conducentes a tal fin y
realizar cuantos más actos, gestiones y diligencias resulten
necesarias para el mejor desempeño del mandato, - dejándose
constancia que para la adquisición o enajenación de activos será
necesaria la prevía decisión del Directorio. (11) efectúe. y
lleve adelante tramites y gestiones ante cualquier dependencia o
autoridad del Gobierno -de la Nación, Ministerios, Secretarias,
Gobiernos provinciales, municipales, reparticiones o entes

autárquicos o autónomos, empresas del estado, dependencias
descentralizadas, administraciones de Aduanas, empresas de
telecomunicaciones, "correos, Administración de Ingresos

Públicos, u- otra oficina recaudadora de impuestos o- tasas,
bancos oficiales o privados, organismos a cargo de la propiedad.

inmueble y/o automotor, registros de patentes y marcas, registro as

de créditos hipotecarios O  prendarios, empresas priva

empresas y organismos públicos y pri ados “del cu lquier Esta lo ,

Extranjero, empresas publicas y privadas de transporte de
cualquier clase, empresas u organismos prestadores de servicios
públicos, policía, autoridades, entidades de todo tipo

existentes o a crearse en el futuro con facultades suficientes

see aw 5725471

) QUINCE MIL NOVECIENTOS VEINTIUNO

ra realizar todo trámite, diligencia, presentación, retiro de
escritos y documentos, formulación de denuncias y peticiones,
niciar, consultar y proseguir todos los expedientes, sus
trámites e incidentes, notificarse de las resoluciones que se
dictan e interponer contra elias los recursos que sean
susceptibles, presentar solicitudes, inscripciones,
reinscripciones, cancelaciones, peticiones de alta o baja de
servicio de cuaiquier ándole, habilitaciones solicitudes de
cambio de domicilios, solicitudes de levantamiento de sanciones
y notificación de todo tipo de resoluciones. (iii) ejerza
facultades judiciales para que intervenga, inicie y/o prosiga
hasta su total terminación, en todos los grados, instancias o
, incidentes, todos los asuntos, causas O juicios actuales o

futuros, en los que la sociedad sea parte O estuviese

interesada, ante cualquier tribunal judicial o arbitral,

instancia o autoridad nacional, provincial o municipal, para
presentarse ante los mismos, pudiendo interponer o contestar
andas, absolver posiciones presentar todo típo de escritos o
tos, presentar testigos, concurrir a audiencias,
mediacio
llevar

doc

S, promover querellas criminales y denunciar delitos y
adWNante los demás actos, tramites y diligencias
el mejor desempeño del presente mandato.
a facultado para asistir a asambleas de

de la palabra y votar respecto de todos los puntos del orden del
día, firmar el acta de ia asamblea y Cualquier otro documento
vincuiado a la misma, pudiendo realizar todo acto: que fuera
necesario para lievar adelante lo resuelto. El presente poder
tendrá una vigencia de DOS AROS a partir de la fecha de su
otorgamiento por el Directorio, y no podrá ser sustituido
parcial o totalmente. 11 RATIFICAR todo lo actuado, otorgado y
suscripto por -instrumentos públicos y/o privados por el señor
PEDRO MIGUEL GRIJALBA VASQUEZ en reiación a los actos que
ilevara adelante respecto del Contrato de Licencia para la
Expioración y Explotación de Hidrocarburos en el Lote 58 o las
modificaciones respectivas y Ili. REVOCAR y dejar sin efecto y
vaior legal alguno el poder especial otorgado al señor Daniel

uUuciuucuctuuunusr ur ur ado e A *
Notano
>»
13
e 5725472

QUINCE MIL NOVECIENTOS VEINTIDOS

Hugo Favoretti por Escritura número 352, del 30 de junio de '
2004, pasada al folio 957 de este registro, Protocolo de dicho )
año, dejando expresa constancia que su representada toma a su )
cargo la notificación de la presente revocación.- Los '
INTRUMENTOS que acreditan la personería invocada por el A
compareciente y la autorización para la realización del presente )
acto son: A) PODER ESPECIAL, otorgado bajo su anterior )
denominación, Pecom Energía S.A. por escritura del 12 de )
noviembre de 2002, pasada ante el escríbano de esta ciudad, )
Buillermo Francisco Fornieles, al folio 3799 del registro 282 'a )
su cargo B) REFORMA DE ESTATUTOS Y CAMBIO DE DENOMINACION por la )
actual, por escritura del 2i de mayo de 2003, pasada ante el )
mencionado escribano Fornieles, al folio 585 del Registro a su 1
cargo inscripta en la Inspección General de Justicia el 4 de )
julio de 2003 bajo el numero 9191 del libro 22 de Sociedades por : )
Acciones, Y .C) ACTA DE DIRECTORIO del 28-de junio de -2005.

autorizando la realización del presente acto. Fotocopías =
autenticadas de los instrumentos relacionados en A) y B) obran .
agregadas al folio 1161 de este Registro, Protocolo del año 2003

E
y del acta mencionada en CU) agrego. a la presente, LEO al ot
compareciente que la otorga y firma -ante mi, doy fe. DANIEL pa y
JORGE MAGGI Esta mi firma y mi: sellos CECILIA ISASI, Escribana e
Matr. 4770. Samson ooo LA
CONCUERDA con su matriz que pasó ante mi, al folio 1027 del Y

registro 378.a. mí cargo. PARA EL APODERADO expido la presente
Primera Copia en tres fojas de actuación notarial números N
0045864348 a la N- 004864350 que firmo y sello en el lugar y
fecha de su otorgamiento. ====esssooooo ooo === : )
Úna firma ilegibie.—- un sello que dice; CECILIA ISASI ESCRIBANA * )
EL COLEGIO DE ESCRIBANOS de la ciudad de Buenos Aires, Capital 2 )
Federal de la República Argentina, en virtud de las facultades )
que le confiere la ley vigente, LEGALIZA la firma y sello del )
escribano CECILIA ISASI obrantes .en- el documento anexo,

presentado en el dia de la fecha bajo el NOD Ó50629233596/£
presente legalización no juzga: sobre el contenido y forma del

)
)
)
«documento. ==========smSrocococococnr roo )
2

«Miercoles, 29 de junio de 2003 ==ess=====a=ceseeemsoocorseooses
Sello y firma de Esc.CARLOS ALBERTO ORTEGA COLEGIO DE )
QUINCE MIL NOVECIENTCS VENTITRES

ún selio que dice: Dirección General de Asuntos Consuiares

Unidad de Coordinación Legaiizaciones HABILITADO La Unidad de

Coordinación Legalizaciones dei Ministerio de Relaciones

Exteriores Comercio Internacional y Cuito, certifica que la

” firma que aparece en este documento y dice CARLOS ALBERTO
ORTEGA guarda similitud con la que obra en sus registros, ======
N2 de orden: A

Arancel: 617.3 =============o=s====:

SSeroooooooamooms===m
importe 39 ==========2m5=======o===meo====oo=ooco=mssscem==

Fecha: 30 JUN 2005. ==========

Sareooooooosamoomms=
ina Firma de Lic. Maria CT. Montes de Gca nidad de Coordinación
Legalizaciones dei Ministerio de Relaciones Exteriores Comercio

internacional y Cuito ==========================5===========m===

Gtro seiio que dice: CONSULADO GENERAL DEL PERU EN BUENOS

AIRES.- El funcionario que suscribe iegaliza la firma mas no el
contenido que aparece en este documento y que corresponde a

Maria C. Montes de ODca.— Funcionario autorizado por

DU SSI DDS DIAS Y
da

el
terio de Relaciones Exteriores, Comercio Internacional y

e la Repubiica Argentina Buenos Aires 30 JUN 2005.- Sello

* Rirario Fernardir: Rorrrda

S/C 150 $ 245 DD A
Timbres consulares inhabilitados. ===================
OTRO SELLO SELLO GUE DICE: MINISTERIO DE RELACIONES EXTERIORES.-
DIRECCION GENERAL DE ASUNTOS CONSULARES LEGALIZACION
S.- SE LEGALIZA LA FIAMA QUE ANTECEDE DEL SR.(a) JAIME
VALDIVIA « MANCHEGO SIN JUZGAR EL CONTENIDO DEL DOCUMENTO.- UNA
FIRMA DE VIRGILIO  Z. ARENAZA  PICKMANS.-— DEPARTAMENTO: DE =+w
LEGALIZACIONES DIRECCION DE TRAMITES CONSULARES, LIMA 04- JUL

2003 smmmoocoocrrcr noo ooo oo ooo rre

ds 1 0

UN SELLO DEL MINISTERIO DE RELACIONES EXTERIORES. Sr

c E NCLUSION: E e -

INSERTO, ad DE 10 QUE- DOY FE.-
QUINCE MIL NOVECIENTOS VEINTICUATRO

EXTIENDE EN FOJAS DE NUMERO DE SERIE: B 5725363 Y CONCLUYE EN FOJAS NUMERO DE
SERIE B 5725474,-

por PERUPETi S.A.
- CHA

€ EDUARDO CHAVEZ CACERES
ERENTE GENERAL

= Ue lu UU e e

).

55

)

PEDRA MIGUEL GRIJALBA VASQUEZ )

ES

)

>) . Per ÚRANCO CENTRAL DE RESERVA DEL )
Ls, )
+= he

d
es De

a Fotostática de la Escritura Pública-que

y
de ZI ZO del 2.00% a fojas La TA

OÚe acdatirrá d ejeoiLdes rubrico.
rulo

Certífico que es copia (e ves uegnias yue
pia Ls archivos de PERUPETRO S.A.

Peri

4)
)
ajo:
DD
)
)
)
)
)
Se
2)
)

Y

== Me

pos SUNARP

IUPIESNINDENCIA MAQOMAL
DI LOS REGISTAOS PUBLICOS.

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO

CONTRATOS DE LICENCIA 06006990 A00016
Derechos S/.1 320.00 con n Recibo(s) Numero(s) 00046462-10 00047687-11.
LIMA, 23 de Agosto de

SUNARP
AS
Zona Registral,N* IX - Sede Lima

Sub Gerencia de Diario y
Mesa de Partes

CERTIFICO: Que es fotocopia Del Origu..-
Inscripción devuelta por Registros Públicos

)
$
)
)
)
)
)
)
)
)
)
)
)
)
)
)
¿)
)
)
)
)
y)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
y)
)
)
)
)
)
)
)

eur 9 OUEON

epe/Jeg mipueula y OPJEoy
